Exhibit 10.2

 

 

 

U.S. $190,000,000

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

by and among

MCG CAPITAL CORPORATION,

as the Originator and as the Servicer

EACH OF THE PURCHASERS AND PURCHASER

AGENTS FROM TIME TO TIME PARTY HERETO,

MCG COMMERCIAL LOAN FUNDING TRUST,

as the Seller

THREE PILLARS FUNDING LLC,

as a Purchaser

SUNTRUST ROBINSON HUMPHREY, INC.,

as the Administrative Agent and the Purchaser Agent for Three Pillars Funding
LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Backup Servicer and as the Trustee

Dated as of February 26, 2009

 

 

 



--------------------------------------------------------------------------------

ARTICLE I.     DEFINITION

   2

Section 1.1.

   Certain Defined Terms    2

Section 1.2.

   Other Terms    54

Section 1.3.

   Computation of Time Periods    54

Section 1.4.

   Interpretation    54

ARTICLE II.     PURCHASE OF THE VARIABLE FUNDING NOTES

   55

Section 2.1.

   The Variable Funding Notes    55

Section 2.2.

   Procedures for Advances    56

Section 2.3.

   Reduction of the Facility Amount; Mandatory and Optional Repayments    57

Section 2.4.

   Determination of Interest    58

Section 2.5.

   [Reserved]    59

Section 2.6.

   Notations on Variable Funding Notes    59

Section 2.7.

   Settlement Procedures During the Revolving Period    59

Section 2.8.

   Settlement Procedures During the Amortization Period    61

Section 2.9.

   Collections and Allocations    62

Section 2.10.

   Payments, Computations, Etc.    63

Section 2.11.

   Optional Repurchase    64

Section 2.12.

   Fees    64

Section 2.13.

   Increased Costs; Capital Adequacy; Illegality    65

Section 2.14.

   Taxes    66

Section 2.15.

   Assignment of the Originator Sale Agreement and the Depositor Sale Agreement
   67

Section 2.16.

   Substitution of Loans    68

Section 2.17.

   Optional Sales    69

Section 2.18.

   Payment by Legal Final Maturity Date    71

ARTICLE III.     CONDITIONS TO ADVANCES

   71

Section 3.1.

   Conditions to Closing and Initial Advance    71

Section 3.2.

   Conditions Precedent to All Advances    72

Section 3.3.

   Conditions Precedent to the Effective Date    74

ARTICLE IV.     REPRESENTATIONS AND WARRANTIES

   75

Section 4.1.

   Representations and Warranties of the Seller    75

 

-ii-



--------------------------------------------------------------------------------

Section 4.2.

   Representations and Warranties of the Seller Relating to the Agreement and
the Assets    84

Section 4.3.

   Representations and Warranties of the Servicer    85

Section 4.4.

   Representations and Warranties of the Backup Servicer    89

Section 4.5.

   Representations and Warranties of the Trustee    90

Section 4.6.

   Breach of Certain Representations and Warranties    91

ARTICLE V.     GENERAL COVENANTS

   91

Section 5.1.

   Affirmative Covenants of the Seller    91

Section 5.2.

   Negative Covenants of the Seller    95

Section 5.3.

   Covenants of the Seller Relating to the Hedging of Loans    97

Section 5.4.

   Affirmative Covenants of the Servicer    98

Section 5.5.

   Negative Covenants of the Servicer    102

Section 5.6.

   Affirmative Covenants of the Backup Servicer    103

Section 5.7.

   Negative Covenants of the Backup Servicer    103

Section 5.8.

   Affirmative Covenants of the Trustee    103

Section 5.9.

   Negative Covenants of the Trustee    104

ARTICLE VI.     ADMINISTRATION AND SERVICING OF CONTRACTS

   104

Section 6.1.

   Designation of the Servicer    104

Section 6.2.

   Duties of the Servicer    106

Section 6.3.

   Authorization of the Servicer    107

Section 6.4.

   Collection of Payments    108

Section 6.5.

   Servicer Advances    111

Section 6.6.

   Realization Upon Charged-Off Loans    111

Section 6.7.

   Maintenance of Insurance Policies    111

Section 6.8.

   Servicing Compensation    112

Section 6.9.

   Payment of Certain Expenses by Servicer    112

Section 6.10.

   Reports    112

Section 6.11.

   Annual Statement as to Compliance    113

Section 6.12.

   Annual Independent Public Accountant’s Servicing Reports    114

Section 6.13.

   [Reserved]    114

Section 6.14.

   The Servicer Not to Resign    114

Section 6.15.

   Servicer Defaults    115

Section 6.16.

   Appointment of Successor Servicer    116

 

-iii-



--------------------------------------------------------------------------------

ARTICLE VII.     THE BACKUP SERVICER

   118

Section 7.1.

   Designation of the Backup Servicer    118

Section 7.2.

   Duties of the Backup Servicer    118

Section 7.3.

   Merger or Consolidation    119

Section 7.4.

   Backup Servicing Compensation    120

Section 7.5.

   Backup Servicer Removal    120

Section 7.6.

   Limitation on Liability    120

Section 7.7.

   The Backup Servicer Not to Resign    121

ARTICLE VIII.     THE TRUSTEE

   121

Section 8.1.

   Designation of Trustee    121

Section 8.2.

   Duties of Trustee    122

Section 8.3.

   Merger or Consolidation    124

Section 8.4.

   Trustee Compensation    124

Section 8.5.

   Trustee Removal    124

Section 8.6.

   Limitation on Liability    124

Section 8.7.

   The Trustee Not to Resign    125

Section 8.8.

   Release of Documents    125

Section 8.9.

   Return of Loan File    126

Section 8.10.

   Access to Certain Documentation and Information Regarding the Assets; Audits
   127

ARTICLE IX.     SECURITY INTEREST

   127

Section 9.1.

   Grant of Security Interest    127

Section 9.2.

   Release of Lien on Assets    128

Section 9.3.

   Further Assurances    128

Section 9.4.

   Remedies    128

Section 9.5.

   Waiver of Certain Laws    129

Section 9.6.

   Power of Attorney    129

ARTICLE X.     TERMINATION EVENTS

   129

Section 10.1.

   Termination Events    129

Section 10.2.

   Remedies    132

ARTICLE XI.     INDEMNIFICATION

   133

Section 11.1.

   Indemnities by the Seller    133

Section 11.2.

   Indemnities by the Servicer    135

 

-iv-



--------------------------------------------------------------------------------

Section 11.3.

   After-Tax Basis    136

ARTICLE XII.     THE ADMINISTRATIVE AGENT AND PURCHASER AGENTS

   136

Section 12.1.

   The Administrative Agent    136

Section 12.2.

   The Purchaser Agents    139

ARTICLE XIII.     MISCELLANEOUS

   141

Section 13.1.

   Amendments and Waivers    141

Section 13.2.

   Notices, Etc.    141

Section 13.3.

   Ratable Payments    142

Section 13.4.

   No Waiver; Remedies    142

Section 13.5.

   Binding Effect; Benefit of Agreement    142

Section 13.6.

   Term of this Agreement    142

Section 13.7.

   Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue    143

Section 13.8.

   Waiver of Jury Trial    143

Section 13.9.

   Costs, Expenses and Taxes    143

Section 13.10.

   No Proceedings    144

Section 13.11.

   Recourse Against Certain Parties; Limitation of Payments    144

Section 13.12.

   Protection of Right, Title and Interest in the Assets; Further Action
Evidencing Advances    145

Section 13.13.

   Confidentiality    146

Section 13.14.

   Execution in Counterparts; Severability; Integration    147

Section 13.15.

   Waiver of Setoff    147

Section 13.16.

   Assignments    147

Section 13.17.

   Heading and Exhibits    148

Section 13.18.

   Loans Subject to Retained Interest Provisions    148

Section 13.19.

   Tax Treatment    148

Section 13.20.

   Waiver of Overcollateralization Shortfalls    149

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A-1

   Form of Borrowing Notice (Advances)

EXHIBIT A-2

   Form of Notice — Reinvestments of Principal Collections

EXHIBIT A-3

   Form of Notice — Reduction of Facility Amount/Advances Outstanding

EXHIBIT A-4

   Form of Borrowing Base Certificate

EXHIBIT B

   Form of Variable Funding Note

EXHIBIT C

   Form of Monthly Report

EXHIBIT D

   Form of Hedged Fixed Rate Loan Documentation

EXHIBIT E-1

   Form of Officer’s Certificate as to Solvency (MCG Capital)

EXHIBIT E-2

   Form of Officer’s Certificate as to Solvency (MCG Commercial Loan Funding
Trust)

EXHIBIT E-3

   Form of Officer’s Certificate as to Solvency (MCG Finance V, LLC)

EXHIBIT F-1

   Form of Officer’s Closing Certificate (MCG Capital)

EXHIBIT F-2

   Form of Officer’s Closing Certificate (MCG Commercial Loan Funding Trust)

EXHIBIT F-3

   Form of Officer’s Closing Certificate (MCG Finance V, LLC)

EXHIBIT G-1

   Form of Power of Attorney (MCG Capital)

EXHIBIT G-2

   Form of Power of Attorney (MCG Commercial Loan Funding Trust)

EXHIBIT G-3

   Form of Power of Attorney (MCG Finance V, LLC)

EXHIBIT H

   Form of Release of Required Loan Documents

EXHIBIT I

   [Reserved]

EXHIBIT J

   Form of Servicer’s Certificate

EXHIBIT K

   Form of Transferee Letter

SCHEDULES

 

SCHEDULE I

   Condition Precedent Documents

SCHEDULE II

   Concentration Account Information

SCHEDULE III

   Location of Required Loan Documents and Loan Files

SCHEDULE IV

   Loan List

SCHEDULE V

   [Reserved]

SCHEDULE VI

   Credit and Collection Policy

SCHEDULE VII

   Diversity Score

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

THIS AMENDED AND RESTATED SALE AND SERVICING AGREEMENT (such agreement as
amended, modified, waived, supplemented, replaced or restated from time to time,
the “Agreement”) is made as of February 26, 2009, by and among:

(1) MCG COMMERCIAL LOAN FUNDING TRUST, a Delaware statutory trust, as the seller
(together with its successors and assigns in such capacity, the “Seller” or the
“Trust”);

(2) EACH OF THE PURCHASERS AND PURCHASER AGENTS PARTY HERETO (together with
their respective successors and assigns in such capacities, each a “Purchaser”
and a “Purchaser Agent,” respectively);

(3) MCG CAPITAL CORPORATION, a Delaware corporation (“MCG Capital”), as the
originator (together with its successors and assigns in such capacity, the
“Originator”), and as the servicer (together with its successors and assigns in
such capacity, the “Servicer”);

(4) THREE PILLARS FUNDING LLC, a Delaware limited liability company (together
with its successors and assigns, a “Purchaser” or “Three Pillars Funding”);

(5) SUNTRUST ROBINSON HUMPHREY, INC. (together with its successors and assigns,
“SunTrust Robinson Humphrey”), as the administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) and as the
purchaser agent for Three Pillars Funding (together with its successors and
assigns in such capacity, a “Purchaser Agent”); and

(6) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”), and not in its individual
capacity but as the trustee (together with its successors and assigns in such
capacity, the “Trustee”).

R E C I T A L S

WHEREAS, the Seller, the Originator, the Servicer, the Purchasers, the Purchaser
Agents, the Trustee, the Backup Servicer and the Administrative Agent (the
“Parties”) have entered into that certain Sale and Servicing Agreement, dated as
of November 10, 2004 (as amended from time to time prior to the date hereof, the
“Original Agreement”), which they now wish to amend and restate in its entirety
as provided herein;

WHEREAS, the Depositor has acquired, and may from time to time in the future
acquire, certain commercial loans, related property and proceeds from the
Originator pursuant to the Originator Sale Agreement;

WHEREAS, the Seller has acquired, and may from time to time in the future
acquire, certain commercial loans, related property and proceeds from the
Depositor pursuant to the Depositor Sale Agreement; and



--------------------------------------------------------------------------------

WHEREAS, the Seller is prepared to transfer and assign, and grant security
interests in, certain commercial loans, related property and proceeds with
respect thereto to the Trustee on behalf of the Secured Parties from time to
time and the Purchasers shall make Advances to the Seller, subject to the terms
and conditions set forth herein.

WHEREAS, the Parties acknowledge that, as of the Effective Date (as defined
herein), the aggregate principal amount of the Variable Funding Notes (as
defined herein) is equal to $187,168,720.82, and that the Seller has redeemed
all of the outstanding Class B Variable Funding Certificates (as defined in the
Original Agreement).

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I.

DEFINITION

Section 1.1. Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1.

(b) As used in this Agreement and its schedules, exhibits and other attachments,
unless the context requires a different meaning, the following terms shall have
the following meanings:

“34 Act”: The United States Securities Exchange Act of 1934, as amended.

“40 Act”: Defined in Section 4.1(w).

“Accrual Period”: (a) with respect to each Advance (or portion thereof) funded
at an Interest Rate equal to the Adjusted Eurodollar Rate with respect to any
Purchaser, (i) with respect to the first Payment Date, the period from and
including the Closing Date to but excluding such first Payment Date and
(ii) with respect to any subsequent Payment Date, the period from and including
the previous Payment Date to but excluding such subsequent Payment Date, and
(b) with respect to each Advance (or portion thereof) funded at an Interest Rate
equal to the applicable CP Rate or Base Rate, (i) with respect to the first
Payment Date, the period from and including the Closing Date to and including
the last day of the calendar month in which the Closing Date occurs and
(ii) with respect to any subsequent Payment Date, the immediately preceding
calendar month.

“Acquired Loan”: Any Loan or Portfolio Loan that (a) is made as part of a loan
facility with an initial outstanding loan balance of $150,000,000 or more and
assigned to or acquired by the Originator from a Person that is not an Affiliate
in an arm’s length transaction; provided, that, if such loan facility comprises
multiple classes or tranches of debt, the class or tranche held by the
Originator (along with any classes or tranches that are entitled to payment of
principal or interest on a pari passu basis with respect to such class or
tranche) must have an initial outstanding loan balance of $150,000,00 or more
and (b) is documented in a form that is commercially reasonable and consistent
with the Credit and Collection Policy.

 

2



--------------------------------------------------------------------------------

“Addition Date”: With respect to any Additional Loans, the date on which such
Additional Loans become part of the Asset Pool.

“Additional Amount”: Defined in Section 2.14(a).

“Additional Loans”: All Loans that become part of the Asset Pool after the
Closing Date.

“Adjusted Advance Rate”: On any date of determination, the applicable percentage
set forth below depending on the Diversity Score (rounded to the nearest
integer) and the Moody’s Weighted Average Recovery Rate:

 

WEIGHTED AVERAGE RECOVERY RATE

 

     42.0833%
or higher     40.4167%-
42.0832%     38.7500%-
40.4166%     38.7499%
or below   DIVERSITY SCORE         

1-9

   64.0 %   56.0 %   54.0 %   52.0 %

10-11

   64.0 %   64.0 %   60.0 %   56.0 %

12-14

   64.0 %   64.0 %   62.0 %   58.0 %

15 or higher

   64.0 %   64.0 %   64.0 %   62.0 %

; provided, that from and after the earlier of (i) any date on which the
Servicer pledges 66-2/3% or more of its unencumbered assets (as determined by
the Administrative Agent at the time of pledge and relative to the percentage of
unencumbered assets of the Servicer on the Effective Date) to any Person, and
(ii) any date on which both (a) the effective advance rate for the Advances
Outstanding is less than 60.0% (calculated after giving effect to the Required
Equity Contribution) and (b) the Servicer has delivered the Covenant Step-Down
Notice to the Administrative Agent, the Adjusted Advance Rate shall not exceed
60.0%.

“Adjusted Eurodollar Rate”: For any Accrual Period, an interest rate per annum
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary) to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBOR Rate for such Accrual Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Accrual Period.

“Administrative Agent”: SunTrust Robinson Humphrey, in its capacity as
administrative agent for the Purchaser Agents, together with its successors and
assigns, including any successor appointed pursuant to ARTICLE XII.

“Advance”: Defined in Section 2.1(b).

“Advance Amount”: With respect to any Advance under a Variable Funding Note and
any Funding Date, subject to the terms and conditions hereof, an amount equal to
the product of (a) the applicable Weighted Average Advance Rate and (b) the
Borrowing Base.

 

3



--------------------------------------------------------------------------------

“Advances Outstanding”: On any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments of
Advances and the makings of all new Advances on such day.

“Affected Party”: The Administrative Agent, the Purchaser Agents, the
Purchasers, each Liquidity Bank, all assignees and participants of the
Purchasers and each Liquidity Bank, any Hedge Counterparties and any sub-agent
of the Administrative Agent.

“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or under common control with such Person,
or is a director or officer of such Person; provided, that, “Affiliate” shall
not include any Person that is a Portfolio Investment of such Person or any
Person that is an Affiliate solely by virtue of common ownership by MCG Capital
(in the form of a Portfolio Investment) or a Financial Sponsor. For purposes of
this definition, “control” (including the terms “controlling,” “controlled by”
and “under common control with”) when used with respect to any specified Person
means the possession, direct or indirect, of the power to vote 20% or more of
the voting securities of such Person or to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent’s Account”: With respect to any applicable Purchaser, the special account
established in the name of such Purchaser at such Purchaser’s Purchaser Agent,
and identified as such to the Seller and the Servicer in writing (or any other
account from time to time notified to the Seller and the Servicer in writing by
such Purchaser or its Purchaser Agent).

“Agented Notes”: Any Loan (a) originated by the Originator as a part of a
syndicated loan transaction that has been closed prior to such Loan becoming
part of the Asset Pool, (b) with respect to which the Originator has been
appointed agent under the underlying loan documents and in such capacity has the
right to receive and collect payments on behalf of all holders of the Obligor’s
underlying indebtedness at the direction of the requisite majority of the
underlying lenders and (c) the Loan, if secured, is secured by an undivided
interest in the Related Property (if any) that also secures and is shared by, on
a pro rata basis, all other holders of such Obligor’s indebtedness of equal
priority.

“Aggregate Outstanding Loan Balance”: On any day, an amount equal to (i) the sum
of the Outstanding Loan Balances of all Eligible Loans minus (ii) the sum of the
Outstanding Loan Balances of all Eligible Loans that are Delinquent Loans or
Charged-Off Loans.

“Aggregate Unpaids”: At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs, Hedge Breakage Costs and all
other amounts owed by the Seller to the Purchasers, the Purchaser Agents, the
Administrative Agent, the Affected Parties, the Indemnified Parties, any
applicable Hedge Counterparty, the Backup Servicer and the Trustee hereunder
(including, without limitation, all Indemnified Amounts, other amounts payable
under Article XI and amounts required under Section 2.7, Section 2.8,
Section 2.12, Section 2.13 and Section 2.14) or under any Hedging Agreement
(including, without limitation, payments in respect of the termination of any
such Hedging Agreement) or by the Seller under any fee letter (including,
without limitation, each applicable Purchaser Fee Letter, the Backup Servicer
and Trustee Fee Letter) delivered in connection with the transactions
contemplated by this Agreement (whether due or accrued).

 

4



--------------------------------------------------------------------------------

“Alternative Rate”: An interest rate per annum equal to (i) the Adjusted
Eurodollar Rate, or, if a Eurodollar Disruption Events occurs, then (ii) the
Base Rate.

“Amortization Period”: The period beginning on the day following the last day of
the Revolving Period and ending on the Collection Date.

“Applicable Law”: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority which are applicable to such Person or property (including, without
limitation, and to the extent applicable, usury laws, the Federal Truth in
Lending Act, and Regulation Z and Regulation B of the Board of Governors of the
Federal Reserve System), and applicable judgments, decrees, injunctions, writs,
awards or orders of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.

“Applicable Margin”: With respect to any Purchaser, the “Applicable Margin” set
forth in such Purchaser’s Purchaser Fee Letter.

“Approved European Country”: United Kingdom.

“Asset”: All right, title, and interest (whether now owned or hereafter acquired
or arising, and wherever located) of the Seller in all accounts, general
intangibles, instruments, chattel paper, documents, money, letters of credit,
advices of credit, deposit accounts, certificates of deposit, investment
property, goods, supporting obligations and other property consisting of,
arising out of, or related to any of the following: (i) the Loans pledged or
transferred or purported to be pledged or transferred hereunder, and all monies
due or to become due in payment under such Loans on and after the applicable
Cut-Off Date, including, without limitation, all Collections but excluding any
Retained Interest; (ii) all Related Security with respect to the Loans referred
to in clause (i); and (iii) all income and Proceeds of the foregoing.

“Asset Coverage Ratio”: On a consolidated basis for the Servicer and its
Consolidated Subsidiaries, the ratio which the value of total assets, less all
liabilities and indebtedness not represented by senior securities (all as
determined pursuant to the 40 Act and any orders of the Securities and Exchange
Commission issued to the Servicer thereunder) bears to the aggregate amount of
indebtedness represented by senior securities of the Servicer and its
Consolidated Subsidiaries (as also determined pursuant to the 40 Act and any
orders of the Securities and Exchange Commission issued to the Servicer
thereunder).

“Asset Pool”: At any time, all then outstanding Assets.

“Assignment of Mortgage”: As to each Material Mortgage Loan, one or more
assignments, notices of transfer or equivalent instruments, each in recordable
form and sufficient under the laws of the relevant jurisdiction to reflect the
transfer of the related mortgage, deed of trust, security deed or similar
security instrument and all other documents related to such Loan to the Seller
and to grant a perfected Lien thereon by the Seller in favor of the Trustee, on
behalf of the Secured Parties, each such Assignment of Mortgage to be
substantially in the form and manner customarily used in the commercial lending
industry.

 

5



--------------------------------------------------------------------------------

“Availability”: At any time, an amount equal to the positive excess (if any) of
(i) the amount by which the lesser of (a) the Facility Amount and (b) the
Maximum Availability, exceeds the amount necessary to cure any
Overcollateralization Shortfall and any Required Equity Shortfall minus (ii) the
Advances Outstanding on such day; provided, however, on and after the
Termination Date, the Availability shall be zero.

“Available Funds”: With respect to any Payment Date, all amounts received in the
Collection Account (including, without limitation, any Collections on Assets
included in the Asset Pool and earnings from Permitted Investments in the
Collection Account and the Excess Spread Account but excluding Excluded Amounts)
during the related Collection Period; provided that (i) all amounts paid into
the Collection Account pursuant to Section 5.3(c)(iii) which are received on or
by the third Business Day prior to any Payment Date and (ii) any Interest
Collections pertaining to any Hedged Fixed Rate Loan for which a swap will be
effected on any given Payment Date which are received on or by the third
Business Day prior to such Payment Date shall be included as “Available Funds”
for such Payment Date.

“Average Pool Charged-Off Ratio”: As of the third and any subsequent
Determination Date following the Closing Date, the percentage equivalent of a
fraction the numerator of which is equal to the sum of (1) the applicable
portion of the Outstanding Loan Balance of all Loans that became Charged-Off
Loans (net of Recoveries and any net realized gains excluding net realized gains
relating to collateral of the type described in clause (viii) of the definition
of Retained Interest during such Collection Period) during the Collection Period
related to such Determination Date and (2) the applicable portion of the
Outstanding Loan Balances of all Loans that became Charged-Off Loans (net of
Recoveries and any net realized gains excluding net realized gains relating to
collateral of the type described in clause (viii) of the definition of Retained
Interest during such Collection Periods) during the Collection Periods related
to the two immediately preceding Determination Dates, and the denominator of
which is equal to a fraction the numerator of which is the sum of (1) the
Aggregate Outstanding Loan Balance as of the first (1st) day of the Collection
Period related to such Determination Date and (2) the Aggregate Outstanding Loan
Balance as of the first (1st) day of the immediately preceding two Collection
Periods and the denominator of which is 3.

“Average Pool Delinquency Ratio”: As of the third and any subsequent
Determination Date following the Closing Date, the percentage equivalent of a
fraction (i) the numerator of which is equal to the sum of (1) the Pool
Delinquency Ratio with respect to such Determination Date and (2) the Pool
Delinquency Ratio with respect to each of the two immediately preceding
Determination Dates and (ii) the denominator of which is equal to three.

“Average Portfolio Charged-Off Ratio”: As of any Determination Date, the
percentage equivalent of a fraction the numerator of which is equal to the sum
of (1) the applicable portion of the Portfolio Outstanding Loan Balance of all
Portfolio Loans that became Charged-Off Portfolio Loans (net of Recoveries and
any net realized gains during such Collection Period) during the Collection
Period related to such Determination Date and (2) the applicable portion of the
Portfolio Outstanding Loan Balance of all Portfolio Loans that became
Charged-Off Portfolio

 

6



--------------------------------------------------------------------------------

Loans (net of Recoveries and any net realized gains during such Collection
Periods) during the Collection Periods related to the five immediately preceding
Determination Dates, and the denominator of which is equal to a fraction the
numerator of which is the sum of (1) the Portfolio Aggregate Outstanding Loan
Balance as of the first (1st) day of the Collection Period related to such
Determination Date and (2) the Portfolio Aggregate Outstanding Loan Balance as
of the first (1st) day of the immediately preceding five Collection Periods and
the denominator of which is six.

“Backup Servicer”: Wells Fargo Bank, National Association, not in its individual
capacity, but solely as Backup Servicer, its successor in interest pursuant to
Section 7.3 or such Person as shall have been appointed as Backup Servicer
pursuant to Section 7.5.

“Backup Servicer and Trustee Fee Letter”: The Backup Servicer and Trustee Fee
Letter, dated as of November 10, 2004, among the Servicer, the Administrative
Agent, the Backup Servicer and the Trustee, as such letter may be amended,
modified, supplemented, restated or replaced from time to time.

“Backup Servicer Fee Rate”: The rate per annum set forth in the Backup Servicer
and Trustee Fee Letter as the “Backup Servicer Fee Rate.”

“Backup Servicer Termination Notice”: Defined in Section 7.5.

“Backup Servicing Fee”: Defined in the Backup Servicer and Trustee Fee Letter.

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

“Base Rate”: On any date, a fluctuating interest rate per annum equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.50%.

“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Originator or the Seller or any ERISA Affiliate of the
Originator or the Seller is, or at any time during the immediately preceding six
years was, an “employer” as defined in Section 3(5) of ERISA.

“Borrowing Base”: On any date of determination, the sum of (i) the Aggregate
Outstanding Loan Balance, in each case after giving effect to all Eligible Loans
added to or removed from the Asset Pool on such date, plus (ii) all Principal
Collections on deposit in the Principal Collections Account, minus (iii) the
aggregate of the Excess Concentration Amounts.

“Borrowing Base Certificate”: Each certificate, in the form of Exhibit A-4,
required to be delivered by the Seller with each Borrowing Notice or with each
notice in the form of Exhibit A-2 or Exhibit A-3.

“Borrowing Notice”: Each borrowing notice, in the form of Exhibit A-1, required
to be delivered by the Seller in respect of the Initial Advance and each
incremental Advance.

 

7



--------------------------------------------------------------------------------

“Breakage Costs”: With respect to any applicable Purchaser, any amount or
amounts as shall compensate such Purchaser for any loss, cost or expense
incurred by such Purchaser (as determined by the applicable Purchaser Agent on
behalf of such Purchaser, in such Purchaser Agent’s reasonable discretion) as a
result of a prepayment by the Seller of Advances Outstanding or Interest. All
Breakage Costs relating to any Purchaser shall be due and payable hereunder upon
demand, in accordance with the terms hereof.

“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in the States of Minnesota, New York,
Georgia or Virginia, and (b) if the term “Business Day” is used in connection
with the determination of the LIBOR Rate, dealings in United States dollar
deposits are carried on in the London interbank market.

“Capital Lease Obligations”: With respect to any Obligor, for any period, the
obligations of such Person to pay rent and other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.

“Carrying Costs”: As of each Determination Date, an amount equal to the sum of
the following: (a) the Interest; (b) the Program Fee; (c) the Commitment Fee;
(d) the Servicing Fee; (e) the Backup Servicing Fee; and (f) the Trustee Fee,
each as estimated by the Servicer to be due and payable on the next succeeding
Payment Date.

“Certificate of Assignment”: Each certificate of assignment in the form of
Exhibit A to the Originator Sale Agreement and the Depositor Sale Agreement, as
applicable.

“Change-in-Control”: The date on which (a) any Person or “group” acquires any
“beneficial ownership” (as such terms are defined under Rule 13d-3 of, and
Regulation 13D under, the 34 Act), either directly or indirectly, of shares or
other equity interests or any interest convertible into any such interest in the
Originator having more than 50% of the voting power for the election of Board of
Directors of the Originator under ordinary circumstances, (b) (except in
connection with any Permitted Securitization Transaction) the Originator sells,
transfers, conveys, assigns or otherwise disposes of all or substantially all of
the assets of the Originator, respectively, or (c) the Originator engages in any
merger transaction and, as a result of such merger transaction, any NRSRO
withdraws or suspends its unsecured credit rating of the Originator or lowers
its unsecured credit rating (or issues a new unsecured credit rating) of the
Originator to (or at) a level below “BB-” or its equivalent.

“Charged-Off Loan”: The portion of the Outstanding Loan Balance (but not less
than 50%) of any Loan that is more than 90 days contractually past due (without
giving effect to any Servicer Advance thereon) with respect to any payment that
the Servicer has determined to charge-off in accordance with the Credit and
Collection Policy; provided, that, the entire Outstanding Loan Balance of a Loan
to the extent not previously charged-off shall be deemed a Charged-Off Loan if
(i) the Loan becomes more than (x) 180 days past due in the case of an
Originated Loan or (y) 125 days past due in the case of an Acquired Loan (in
each case without giving effect to any Servicer Advance thereon) with respect to
any payment of either principal or interest, (ii) (other than with respect to
any DIP Loan) the related Obligor has filed for bankruptcy protection or is
generally unable to meet its financial obligations, (iii) the related Obligor or
any other Person obligated thereunder has suffered a material adverse change
which materially affects its viability as an ongoing concern, or (iv) such Loan
is or should otherwise be written-off in its entirety by the Servicer in
accordance with the Credit and Collection Policy.

 

8



--------------------------------------------------------------------------------

“Charged-Off Portfolio Loan”: The portion of the Portfolio Outstanding Loan
Balance (but not less than 50%) of any Portfolio Loan (other than an SBIC Loan)
that is more than 90 days contractually past due (without giving effect to any
advance of Scheduled Payments or interest payments by the Servicer thereon) with
respect to any payment that the Servicer has determined to charge-off in
accordance with the Credit and Collection Policy (or such similar policies and
procedures utilized by the Servicer in servicing such Portfolio Loan); provided,
that, the entire Portfolio Outstanding Loan Balance of a Portfolio Loan to the
extent not previously charged-off shall be deemed a Charged-Off Portfolio Loan
if (i) the Portfolio Loan becomes more than (x) 180 days past due in the case of
an Originated Loan or (y) 125 days past due in the case of an Acquired Loan (in
each case without giving effect to any advance of Scheduled Payments or interest
payments by the Servicer thereon) with respect to any payment of either
principal or interest, (ii) (other than with respect to any DIP Loan) the
related Obligor has filed for bankruptcy protection or is generally unable to
meet its financial obligations, (iii) the related Obligor or any other Person
obligated thereunder has suffered a material adverse change which materially
affects its viability as an ongoing concern, or (iv) such Portfolio Loan is or
should otherwise be written-off in its entirety by the Servicer in accordance
with the Credit and Collection Policy (or such similar policies and procedures
utilized by the Servicer in servicing such Portfolio Loan).

“Class Scenario Loss Rate”: As of any date of determination, an amount equal to
the sum of (a) 5% and (b) the greater of (i) the Minimum Overcollateralization
Percentage and (ii) 100% minus the effective advance rate for the Advances
Outstanding (calculated after giving effect to the Required Equity Contribution)
on such date.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Closing Date”: November 10, 2004.

“Code”: The Internal Revenue Code of 1986, as amended from time to time.

“Collection Account”: Defined in Section 6.4(f).

“Collection Date”: The date following the Termination Date on which the
Aggregate Unpaids have been reduced to zero and indefeasibly paid in full.

“Collection Period”: (i) With respect to each Payment Date, the calendar month
preceding the month in which such Payment Date occurs and (ii) with respect to
each Determination Date, the calendar month in which such Determination Date
occurs.

“Collections”: For any Collection Period, means all funds that are received from
any source by the Seller, the Servicer, the Originator or any subservicer during
such Collection Period in payment of any amounts owed, including principal,
finance charges, fees, interest, Recoveries, any Proceeds or realized gains on
investments and all other charges, if any, with respect to the Assets but
excluding any Excluded Amounts.

 

9



--------------------------------------------------------------------------------

“Commercial Paper Notes”: On any day, any short-term promissory notes of any
Purchaser issued by such Purchaser in the commercial paper market.

“Commitment”: With respect to each Purchaser, the commitment of such Purchaser
to make Advances in accordance herewith in an amount not to exceed (i) (a) prior
to the Termination Date, the dollar amount set forth opposite such Purchaser’s
signature on the signature pages hereto under the heading “Commitment” and
(b) on or after the Termination Date, the aggregate Advances outstanding of such
Purchaser, (ii) with respect to each Advance, an amount determined as provided
in Section 2.1(b) or (iii) the then aggregate Liquidity Commitments of all
existing Liquidity Banks under the related Liquidity Agreement of such Purchaser
divided by 1.02 (or, if applicable with respect to any related Liquidity Bank,
multiplied by 0.98); provided, that, the Commitment of any Purchaser shall be
reduced as provided in Section 2.2(d), Section 2.2(e) and Section 2.3(c).

“Commitment Fee”: With respect to any applicable Purchaser, as defined in such
Purchaser’s Purchaser Fee Letter.

“Concentration Account”: The account in the name of MCG Capital maintained at
the Concentration Account Bank into which Collections on the Loans and
collections on certain Portfolio Loans are remitted, which is subject to the
Concentration Account Agreement.

“Concentration Account Agreement”: The Intercreditor and Concentration Account
Administration Agreement, dated on or about November 10, 2004 among the
Servicer, the Trustee, the Concentration Account Bank, the Administrative Agent
and each securitization agent that from time to time executes a joinder thereto,
as amended, modified, waived, supplemented or restated from time to time.

“Concentration Account Bank”: Any bank or financial institution at which the
Concentration Account is maintained.

“Consolidated Subsidiary”: With respect to any Person, as of any date of
determination, any Subsidiary or other Person the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date.

“Consolidated Tangible Net Worth”: As of any date of determination, the assets
less the liabilities of the Originator and its Consolidated Subsidiaries on a
consolidated basis, less intangible assets (including goodwill), all determined
in accordance with GAAP.

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any material indenture, mortgage, deed of
trust, contract, undertaking, agreement, instrument or other document to which
such Person is a party or by which it or any of its property is bound or is
subject.

“Covenant Step-Down Notice”: The written notice provided by the Servicer to the
Administrative Agent pursuant to Section 6.15(f) whereby the Servicer elects to
reduce the Consolidated Tangible Net Worth threshold under such section from
$525,000,000 to $500,000,000.

 

10



--------------------------------------------------------------------------------

“CP Rate”: With respect to any Purchaser for any day during any Accrual Period,
the per annum rate equivalent to (a) the rate (expressed as a percentage and an
interest yield equivalent and calculated on the basis of a 360-day year) or, if
more than one rate, the weighted average thereof, paid or payable by such
Purchaser from time to time as interest on or otherwise in respect of the
Commercial Paper Notes issued by such Purchaser that are allocated, in whole or
in part, by such Purchaser’s Purchaser Agent to fund the purchase or maintenance
of the Advances outstanding made by such Purchaser (and which may also, in the
case of a pool-funded conduit purchaser, be allocated in part to the funding of
other assets of such Purchaser and which Commercial Paper Notes need not mature
on the last day of any Accrual Period) during such Accrual Period as determined
by such Purchaser’s Purchaser Agent, which rates shall reflect and give effect
to (i) certain documentation and transaction costs (including, without
limitation, dealer and placement agent commissions, and incremental carrying
costs incurred with respect to Commercial Paper Notes maturing on dates other
than those on which corresponding funds are received by such Purchaser)
associated with the issuance of the Purchaser’s Commercial Paper Notes, and
(ii) other borrowings by such Purchaser, including borrowings to fund small or
odd dollar amounts that are not easily accommodated in the commercial paper
market, to the extent such amounts are allocated, in whole or in part, by the
Purchaser’s Purchaser Agent to fund such Purchaser’s purchase or maintenance of
the Advances outstanding made by such Purchaser during such Accrual Period;
provided, that, if any component of such rate is a discount rate, in calculating
the applicable “CP Rate” for such day, such Purchaser’s Purchaser Agent shall
for such component use the rate resulting from converting such discount rate to
an interest bearing equivalent rate per annum or (b) such other rate as may be
set forth as such with respect to such Purchaser in such Purchaser’s Purchaser
Fee Letter.

“Credit and Collection Policy”: The written credit and collection policy of the
Originator and the Servicer in effect on the Closing Date and attached hereto as
Schedule VI, as such credit and collection policy may be amended or supplemented
from time to time in accordance with Section 5.1(h) and Section 5.4(f); and,
with respect to any Successor Servicer, the collection policies and procedures
of such Person at the time such Person becomes the Successor Servicer.

“Current Portfolio”: The portfolio (measured by principal balance) of (a) the
Loans in the Asset Pool, (b) Principal Collections held as cash and
(c) Permitted Investments purchased with Principal Collections existing
immediately prior to the repurchase, maturity or other disposition of a Loan or
immediately prior to such acquisition of an Additional Loan, as the case may be.

“Cut-Off Date”: With respect to each Loan, the date on and after which
Collections on such Loan are to be transferred to the Asset Pool as specified in
the applicable Borrowing Notice.

“Delinquent Loan”: A Loan (that is not a Charged-Off Loan; provided, however,
that if any portion of a Loan constitutes a Charged-Off Loan, the portion which
has not been Charged-Off shall constitute a Delinquent Loan) as to which either
of the following has occurred: (a) all or any portion of any one or more
payments thereunder remains unpaid for more than 60 days or in the case of an
Acquired Loan for more than five days from the due date for such payment
(inclusive of the seven day grace period as allowed by the Credit and Collection
Policy of the Servicer but without giving effect to any Servicer Advance
thereon) or (b) consistent with the Credit and Collection Policy such Loan would
be classified as delinquent by the Servicer or the Originator. If a Delinquent
Loan is restructured it shall continue to be deemed a Delinquent Loan or
Modified Loan, as applicable, unless and until all past due payments have been
received by the Servicer on such Delinquent Loan or such Loan is no longer a
Modified Loan.

 

11



--------------------------------------------------------------------------------

“Delinquent Portfolio Loan”: A Portfolio Loan (that is not a Charged-Off
Portfolio Loan; provided, however, that if any portion of a Portfolio Loan
constitutes a Charged-Off Portfolio Loan, the portion which has not been
charged-off shall constitute a Delinquent Portfolio Loan) as to which either of
the following has occurred: (a) all or any portion of any one or more payments
thereunder remains unpaid for more than 60 days or in the case of an Acquired
Loan for more than five days from the due date for such payment (inclusive of
the seven day grace period as allowed by the Credit and Collection Policy or
such similar policies and procedures utilized by the Servicer in servicing such
Portfolio Loan but without giving effect to any advance of Scheduled Payments or
interest payments by the Servicer thereon), or (b) consistent with the Credit
and Collection Policy (or such similar policies and procedures utilized by the
Servicer in servicing such Portfolio Loan) such Portfolio Loan would be
classified as delinquent by the Servicer or the Originator. If a Delinquent
Portfolio Loan is restructured it shall continue to be deemed a Delinquent
Portfolio Loan or Modified Loan, as applicable, unless and until all past due
payments have been received by the Servicer on such Delinquent Portfolio Loan or
such Portfolio Loan is no longer a Modified Loan.

“Depositor”: MCG Finance V, LLC.

“Depositor Sale Agreement”: The Depositor Sale and Contribution Agreement, dated
as of November 10, 2004, between the Depositor and the Seller, as the same may
be amended, modified, supplemented, replaced or restated from time to time.

“Determination Date”: The last day of each Collection Period.

“DIP Loan”: Any Loan or Portfolio Loan to an Obligor that is a Chapter 11 debtor
under the Bankruptcy Code which is permitted by the Credit and Collection Policy
and also satisfies the following criteria: (a) the DIP Loan is duly authorized
by a final order of the applicable bankruptcy or federal district court under
the provisions of subsection (b), (c) or (d) of 11 U.S.C. § 364, (b) the
Obligor’s bankruptcy case is still pending as a case under the provisions of
Chapter 11 of Title 11 of the Bankruptcy Code and has not been dismissed or
converted to a case under the provisions of Chapter 7 of Title 11 of the
Bankruptcy Code, (c) the Obligor’s obligations under such Loan or Portfolio Loan
have not been (i) disallowed, in whole or in part, or (ii) subordinated, in
whole or in part, to the claims or interests of any other Person under the
provisions of 11 U.S.C. § 510, (d) the DIP Loan is secured and the Liens granted
by the applicable federal bankruptcy or district court in relation to the Loan
or Portfolio Loan have not been subordinated, in whole or in part, to the Liens
of any other lender under the provisions of 11 U.S.C. § 364(d) or otherwise,
(e) the Obligor is not in default on its obligations under the Loan or Portfolio
Loan, (f) neither the Obligor nor any party in interest has filed a Chapter 11
plan with the applicable federal bankruptcy or district court that, upon
confirmation, would (i) disallow or subordinate the Loan or Portfolio Loan, in
whole or in part, (ii) subordinate, in whole or in part, any Lien granted in
connection with such Loan or Portfolio Loan, (iii) fail to provide for the
repayment, in full and in cash, of the Loan or Portfolio Loan upon the effective
date of such plan or (iv) otherwise impair, in any manner, the claim evidenced
by the Loan or Portfolio Loan and (g) the DIP Loan is documented in a form that
is commercially reasonable and consistent with the Credit and Collection Policy.
For the purposes

 

12



--------------------------------------------------------------------------------

of this definition, an order is a “final order” if the applicable period for
filing a motion to reconsider or notice of appeal in respect of a permanent
order authorizing the Obligor to obtain credit has lapsed and no such motion or
notice has been filed with the applicable federal bankruptcy or district court
or the clerk thereof.

“Diversity Score”: A single number that indicates the collateral concentration
in terms of both the Obligor and industry classification, which number is
calculated as described in Schedule VII hereto.

“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.

“Effective Date”: February 26, 2009.

“Eligible Loan”: As of any date of determination, each Loan (A) for which the
Administrative Agent, Trustee and Backup Servicer have received the following no
later than 2:00 p.m. (Atlanta Time) one Business Day prior to the related
Funding Date or on the Effective Date, as applicable: (i) a faxed copy of the
duly executed original promissory note (if any) or Loan Register, as applicable,
and Loan Checklist in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, notwithstanding the foregoing, the
Required Loan Documents must be in the possession of the Trustee within four
Business Days after the related Funding Date or the Effective Date, as
applicable, for any Loan and the original recorded copy of all UCC financing
statements (or equivalent thereof utilized in an Approved European Country) with
respect to the Related Property (if any) securing such Loan that is an Agented
Note or arising under Loan documents where MCG is the sole lender party thereto
must be in the possession of the Trustee within 120 days after each Funding Date
or the Effective Date, as applicable, (ii) a Borrowing Notice or notice in the
form of Exhibit A-2 hereto, as applicable, and Loan List accurately identifying
such Loan delivered by the Seller to the Trustee and the Administrative Agent as
part of the Borrowing Notice or notice in the form of Exhibit A-2 hereto, as
applicable, or Monthly Report delivered by the Servicer, (iii) a Borrowing Base
Certificate, and (iv) a Certificate of Assignment (Exhibit A to each of the
Originator Sale Agreement and the Depositor Sale Agreement, including Schedule I
thereto), and (B) that satisfies each of the following eligibility requirements:

(1) the information with respect to such Loan set forth in the Loan List
delivered to the Trustee is true and correct in all material respects;

(2) subject to the delivery requirements set forth in clause (A) above, all of
the original or certified documentation set forth in Required Loan Documents and
Loan Files (including all material documents related thereto) with respect to
such Loan has been or will be delivered to the Trustee;

(3) such Loan was originated and underwritten, or purchased and re-underwritten,
by the Originator and each Loan is serviced by the Servicer, in each case in
accordance with the Credit and Collection Policy;

(4) such Loan is denominated and payable in U.S. Dollars and the related Primary
Obligor is located in (i) the United States or in a United States territory,
(ii) Canada or (iii) an Approved European Country;

 

13



--------------------------------------------------------------------------------

(5) such Loan bears interest at either a fixed rate or a variable rate which
adjusts periodically to equal the then applicable index plus the margin set
forth in the related note (if any) or the related credit agreement;

(6) if such Loan is a Material Mortgage Loan, (A) the related Mortgage has been
duly recorded, all subsequent assignments of such original Mortgage have been
recorded in the appropriate jurisdictions wherein recordation is necessary to
perfect the Lien thereof against creditors of the related Obligor (or are in the
process of being recorded) and is a valid and subsisting first priority Lien of
record on the Mortgaged Property subject in all cases to Permitted Liens and to
such exceptions that are generally acceptable to lending institutions in
connection with their regular commercial lending activities, and such other
exceptions to which Mortgaged Property is commonly subject and which do not
individually, or in the aggregate, materially and adversely affect the benefit
of the Mortgage, (B) there are no material defaults in complying the terms of
any applicable Mortgage related to a Material Mortgage Loan, (C) there is no
material delinquent tax or assessment Lien on the Mortgaged Property and all
applicable taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid or an escrow of funds has been established in an
amount sufficient to pay for every such item which remains unpaid and which has
been assessed but is not yet due and payable, (D) any material improvements on
such Mortgage Property are covered by a valid and existing hazard insurance
policy and, if such Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards, a flood insurance policy is in effect with respect to such Mortgaged
Property in each case with a generally acceptable carrier in an amount
consistent with the Credit and Collection Policy, and (E) there is no material
litigation threatened or proceeding for total or partial condemnation of the
related Mortgaged Property, nor is such a proceeding currently occurring, and
such property is undamaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, so as to materially and adversely
affect the value of such Mortgaged Property as security for the Material
Mortgage Loan or the use for which the premises were intended;

(7) with respect to each Material Mortgage Loan, for each related Mortgage
constituting a deed of trust, a trustee, duly qualified under Applicable Law to
serve as such, has been properly designated and currently so serves and is named
in such Mortgage, and no fees or expenses are or will become payable by the
Secured Parties to the trustee under the deed of trust, except in connection
with a trustee’s sale after default by the Obligor;

(8) with respect to each Material Mortgage Loan, any related Mortgage contains
customary and enforceable provisions, which render the rights and remedies of
the holder thereof adequate for the realization against the Mortgaged Property
of the benefits of the security, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. There is no homestead or other exemption available to the Obligor
which would materially interfere with the right to sell the Mortgaged Property
related to a Material Mortgage Loan at a trustee’s sale or right to foreclose
the Mortgage;

 

14



--------------------------------------------------------------------------------

(9) if such a Loan is secured by Mortgaged Property, such Mortgaged Property is
free and clear of any material damage (including damage from natural
occurrences), is in good repair and is free of material contamination of toxic
substances or hazardous substances requiring action under Applicable Laws or is
subject to ongoing environmental rehabilitation approved by the Servicer, and as
of the applicable Cut-Off Date, the Seller has no knowledge of any such
contamination from toxic substances or hazardous waste material on any such
Mortgaged Property unless such items are below actionable levels;

(10) immediately prior to the transfer and assignment contemplated by the
Originator Sale Agreement, the Originator held good and indefeasible title to,
and was the sole owner of, such Loan subject to no Liens except Permitted Liens,
and immediately prior to the transfer and assignment contemplated by the
Depositor Sale Agreement, the Depositor held good and indefeasible title to, and
was the sole owner of, such Loan subject to no Liens except Permitted Liens, and
immediately prior to the transfer and assignment contemplated herein, the Seller
held good and indefeasible title to, and was the sole owner of, such Loan,
subject to no Liens except Permitted Liens;

(11) neither the assignment of such Loan under the Originator Sale Agreement by
the Originator or under the Depositor Sale Agreement by the Depositor nor the
sale or the granting of a security interest hereunder by the Seller violates in
any material respect any Applicable Laws or any contractual or other
restriction, limitation or encumbrance;

(12) as of the date such Loan is first included in the Asset Pool, such Loan is
not more than five days delinquent in payment of principal or interest to the
Originator and, within the 24 months prior to the date such Loan is first
included in the Asset Pool, such Loan has not been more than 60 days delinquent
in payment of either principal or interest to the Originator (in each case
giving effect to a seven day grace period pursuant to the Credit and Collection
Policy);

(13) such Loan has not been compromised, adjusted, extended, satisfied,
rescinded, set-off or modified by the Seller, the Originator, the Servicer or
the Obligor with respect thereto, and such Loan is not subject to compromise,
adjustment, extension, satisfaction, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Loan, or
otherwise, by the Seller, the Originator, the Servicer or the Obligor with
respect thereto, except for amendments to such Loan otherwise permitted under
Section 6.4(a) of this Agreement and in accordance with the Credit and
Collection Policy;

(14) such Loan at the time it was made complied, and as of the applicable
Cut-Off Date complies, in all material respects with applicable state and
federal laws and regulations, including, without limitation, usury, equal credit
opportunity, disclosure and recording laws;

(15) there are one or more originally signed notes (or, if such Loan is a
Noteless Loan, fully executed applicable Loan documents) in effect for such
Loan, which in the aggregate evidence the portion of the Loan being assigned to
or acquired by the Seller and which notes or applicable Loan documents, subject
to the delivery requirements of clause (A) above, have been or will be delivered
to the Trustee;

 

15



--------------------------------------------------------------------------------

(16) the note (or, if such Loan is a Noteless Loan, the applicable Loan
documents) with respect to such Loan contains customary cross-default provisions
with respect to other indebtedness for borrowed money incurred by any Obligor on
such Loan;

(17) the note relating to such Loan (other than any Noteless Loan) or credit
agreement in the case of any Noteless Loan and any agreement pursuant to which
Related Property therefor (if any) is pledged is the legal, valid and binding
obligation of the Primary Obligor and is enforceable in accordance with its
terms, except only as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity (whether
considered in a proceeding or action at law or in equity) (except for provisions
in the security agreement that if held to be unenforceable would not have a
material adverse effect on the ability of the Servicer to realize the value of
the Related Property (if any) securing such Loan and except for provisions of
the other Loan documentation that if held to be unenforceable would not have a
material adverse effect on the ability of the Servicer to collect the entire
principal and interest thereunder, none of which will prevent the ultimate
realization of the security provided by the Related Property (if any) or other
agreement), and the Primary Obligor to such Loan had full legal capacity to
execute all Loan documents and convey the estate therein purported to be
conveyed;

(18) the Seller has caused and will cause to be performed any and all acts
reasonably required to be performed to preserve the rights and remedies of the
Trustee and any other Secured Party in any insurance policies applicable to such
Loan including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, join loss payee and mortgagee rights in favor of the Trustee or the
Seller, respectively;

(19) such Loan does not have an original term to maturity exceeding 120 months;

(20) the terms of the related note, the related credit agreement and the related
security agreement to which any Related Property therefor was pledged have not
been impaired, altered or modified in any respect, except by written instrument
which has been recorded, if necessary, to protect the interest of the Trustee
and each Secured Party and which has been delivered to the Trustee except for
(i) provisions in the security agreement that if held to be unenforceable would
not have a material adverse effect on the ability of the Servicer to realize the
value of the Related Property (if any) securing the related Loan,
(ii) provisions of the other Loan documentation that if held to be unenforceable
would not have a material adverse effect on the ability of the Servicer to
collect the entire principal and interest thereunder and (iii) for amendments to
such Loan otherwise permitted under Section 6.4(a) of this Agreement and in
accordance with the Credit and Collection Policy; provided, however, no such
waiver, modification or alteration shall (i) alter the status of such Loan as a
Delinquent Loan or Charged-Off Loan, (ii) in the reasonable judgment of the
Administrative Agent, prevent or delay such Loan from becoming a Delinquent Loan
or Charged-Off Loan, or (iii) limit and/or impair the rights of the
Administrative Agent or the Secured Parties under this Agreement;

 

16



--------------------------------------------------------------------------------

(21) with respect to such Loan, there is no obligation on the part of the Seller
or any other party (except for any guarantor of such Loan) to make scheduled
payments in addition to those made by the Obligor;

(22) the related Obligor on such Loan is an Eligible Obligor;

(23) the primary Related Property (if any) securing such Loan is located in
(i) the United States or a United States territory, (ii) Canada or (iii) an
Approved European Country and has not been foreclosed on, or repossessed from
the current Obligor, by the Servicer, or suffered any material loss or damage
that has not been repaired or restored;

(24) if such Loan is made as part of a loan facility with an initial outstanding
loan balance of $150,000,000 or more (provided, that, if such loan facility
comprises multiple classes or tranches of debt, the class or tranche held by the
Originator along with any other classes or tranches that are entitled to payment
of principal or interest on a pari passu basis with respect to such class or
tranche shall be included in the calculation for purposes of determining whether
such Loan has an initial outstanding loan balance of $150,000,000 or more) and
has been assigned to or acquired by the Originator, such Loan satisfies the
requirements for being an Acquired Loan;

(25) if such Loan is made as part of a loan facility with an initial outstanding
loan balance of less than $150,000,000 (provided, that, if such loan facility
comprises multiple classes or tranches of debt, the class or tranche held by the
Originator along with any other classes or tranches that are entitled to payment
of principal or interest on a pari passu basis with respect to such class or
tranche shall be included in the calculation for purposes of determining whether
such Loan has an initial outstanding loan balance of less than $150,000,000) and
has been assigned to or acquired by the Originator, such Loan satisfies the
requirements for being an Originated Loan;

(26) if such Loan has been originated by the Originator as part of a syndicated
loan transaction where the Originator is the agent, such Loan satisfies the
requirements for being an Agented Note;

(27) if such Loan is a loan or extension of credit to an Obligor that is a
Chapter 11 debtor or otherwise subject to an Insolvency Proceeding, such Loan
satisfies the requirements for being a DIP Loan;

(28) if such Loan is a participation interest acquired by the Originator, such
Loan satisfies the requirements for being a Participation;

(29) such Loan is a Senior Secured Loan, Senior Subordinated Loan or Junior
Subordinated Loan;

 

17



--------------------------------------------------------------------------------

(30) as of the date such Loan is first included in the Asset Pool, there is no
default, breach, violation or event of acceleration existing under any Loan
documents for such Loan and no event which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration (except for such defaults,
breaches, violations that would not have a material adverse effect on the
ability of the Servicer to realize the value of any Related Property and except
for such defaults, breaches, violations that would not have a material adverse
effect on the ability of the Servicer to collect the entire principal and
interest thereunder);

(31) the Primary Obligor to the related note, if any, the credit agreement, and
any related Mortgage or other documents of such Loan pursuant to which any
Related Property therefor was pledged had legal capacity to execute the note, if
any, the credit agreement and any such Mortgage or other document and each note,
if any, credit agreement and Mortgage or other document have been duly and
properly executed by such party;

(32) as of the date such Loan is first included in the Asset Pool, such Loan has
an Investment Rating of 3.00 or better;

(33) such Loan, along with the related Loan File, constitutes either a “general
intangible,” an “account” or an “instrument,” within the meaning of the UCC;

(34) except with respect to any DIP Loan, at the time such Loan was originated
and as of the date such Loan is first included in the Asset Pool, the related
Obligor was not subject to an Insolvency Proceeding;

(35) such Loan provides for cash payments that fully amortize the Outstanding
Loan Balance of such Loan on or by its maturity and does not provide for such
Outstanding Loan Balance to be discounted pursuant to a prepayment in full;

(36) such Loan does not permit the payment obligation of the Obligor thereunder
to be converted or exchanged for equity capital of such Obligor;

(37) no selection procedure adverse to the interests of the Administrative
Agent, the Purchaser Agents or the Secured Parties was utilized by the Seller,
the Depositor or the Originator in the selection of the Loan for inclusion in
the Asset Pool; it being understood that selection procedures used by the
Seller, the Depositor or the Originator for the inclusion of Loans in one or
more of its various securitizations or other financing facilities and which are
solely intended to obtain the most beneficial advance rates thereunder and/or
otherwise maximize the efficiency of such facilities, shall not be deemed to be
adverse procedures for purposes of this paragraph;

(38) such Loan does not represent payment obligations relating to “put” rights;

(39) such Loan is not a loan or extension of credit by the Originator to the
Obligor for the purpose of making any past due principal, interest or other
payments due on any such loan;

(40) the Originator (i) has completed to its satisfaction, in accordance with
the Credit and Collection Policy, a due diligence audit and collateral
assessment with respect to such Loan and (ii) has done nothing to impair the
rights of the Administrative Agent, the Purchaser Agents or the Secured Parties
with respect to the Loan, the Related Security, the Scheduled Payments or any
income or Proceeds therefrom;

 

18



--------------------------------------------------------------------------------

(41) with respect to any Senior Subordinated Loan and Junior Subordinated Loan,
the Originator has entered into an intercreditor agreement or subordination
agreement (or such provisions are contained in the principal loan documents)
with, or which contains provisions for the benefit of, the senior lender, which
agreement or provisions are assignable to and have been assigned to the Seller,
and which provide that any standstill of remedies by the Originator or its
assignees is limited to no longer than three hundred and sixty days in duration;

(42) with respect to Agented Notes, all holders of the Obligor’s indebtedness of
the same priority are cross-defaulted, the Related Property (if any) securing
such indebtedness is held by the collateral agent for the benefit of all holders
of such indebtedness and all holders of such indebtedness (a) have an undivided
interest in the collateral securing such notes, (b) share in the proceeds of the
sale or other disposition of such collateral on a pro rata basis and (c) may
transfer or assign their right, title and interest in the Related Property (if
any);

(43) if such Loan is past due with respect to any interest and/or principal
payments, no portion of the proceeds used to make payments of principal or
interest on such Loan have come from a new loan by the Originator for the direct
purpose of avoiding default in the payment of principal of or interest on such
Loan; and

(44) as of the date such Loan is first included in the Asset Pool, the S&P CDO
Evaluator Test is satisfied.

“Eligible Obligor”: As of any date of determination, any Obligor that (i) is a
business organization (and not a natural person) duly organized and validly
existing under the laws of, and has its chief executive offices and billing
address in, the United States, any territory or political subdivision thereof,
Canada or an Approved European Country, (ii) is a legal operating entity or
holding company, (iii) has not entered into the Loan primarily for personal,
family or household purposes, (iv) is not a Governmental Authority, (v) is not
an Affiliate of any party hereto, and (vi) (except with respect to a DIP Loan)
is not the subject of an Insolvency Proceeding.

“Eligible Repurchase Obligations”: Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(2) and (c)(4) of the definition of Permitted
Investments.

“Environmental Laws”: Any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, interpretations
and orders of courts or Governmental Authorities, relating to the protection of
human health or the environment, including, but not limited to, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of hazardous materials. Environmental Laws include,
without limitation, the

 

19



--------------------------------------------------------------------------------

Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

“Equity Contribution”: On any date of determination, an amount equal to the
excess, if any, of (a) the sum of (i) the Borrowing Base on such date plus
(ii) the amount on deposit in the Excess Spread Account on such date, minus
(b) the Advances Outstanding on such date.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller or the Originator (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Seller or the Originator or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as the Seller, the Originator
or any corporation described in clause (a) above or any trade or business
described in clause (b) above.

“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank shall have notified the Administrative Agent of a determination
by such Liquidity Bank or any of its assignees or participants that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to fund any Advance, (b) any Liquidity
Bank shall have notified the Administrative Agent of the inability, for any
reason, of such Liquidity Bank or any of its assignees or participants to
determine the Adjusted Eurodollar Rate, (c) any Liquidity Bank shall have
notified the Administrative Agent of a determination by such Liquidity Bank or
any of its assignees or participants that the rate at which deposits of United
States dollars are being offered to such Liquidity Bank or any of its assignees
or participants in the London interbank market does not accurately reflect the
cost to such Liquidity Bank, such assignee or such participant of making,
funding or maintaining any Advance or (d) any Liquidity Bank shall have notified
the Administrative Agent of the inability of such Liquidity Bank or any of its
assignees or participants to obtain United States dollars in the London
interbank market to make, fund or maintain any Advance.

“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve

 

20



--------------------------------------------------------------------------------

System (or any successor) for determining the maximum reserve requirement
(including, without limitation, any basic, emergency, supplemental, marginal or
other reserve requirements) with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term of one month.

“Excess Concentration Amount”: With respect to all Eligible Loans in the Asset
Pool, the amount by which the sum of the Outstanding Loan Balances of such
Eligible Loans exceeds any applicable Pool Concentration Criteria which, for
avoidance of doubt, shall in all cases be the minimum amount sufficient to cause
all applicable Pool Concentration Criteria to be satisfied.

“Excess Spread Account”: Defined in Section 6.4(g).

“Excluded Amounts”: Any amounts received in the Collection Account by, on or
with respect to any Asset in the Asset Pool, (a) which amount is attributable to
the payment of any tax, fee or other charge imposed by any Governmental
Authority on such Asset, (b) representing a reimbursement of insurance premiums,
(c) any escrows relating to taxes, insurance and other amounts in connection
with Loans which are held in an escrow account for the benefit of the Obligor
and the secured party pursuant to escrow arrangements under the underlying loan
documents for such Asset, (d) any fees or similar charges which are permitted to
be retained by the Servicer under this Agreement, (e) in respect of any Retained
Interest and (f) with respect to any Loan retransferred or substituted because
it is a Warranty Loan (if the Seller has decided in accordance with Section 4.6,
that such Loan is no longer to be included in the Asset Pool) or that is
otherwise replaced by a Substitute Loan (if the Seller has decided in accordance
with Section 4.6, that such Loan is no longer to be included in the Asset Pool),
to the extent such amount is attributable to a time after the effective date of
such retransfer or replacement.

“Exiting Liquidity Bank”: Defined in Section 2.2(d).

“Facility Amount”: $190,000,000, as such amount may vary from time to time upon
the written agreement of the parties hereto or as such amount may be reduced in
accordance with Section 2.2(e) or Section 2.3; provided, that, such amount may
not at any time exceed the aggregate Commitments then in effect; provided,
further, that, on or after the Termination Date, the Facility Amount shall mean
the Advances Outstanding.

“Fair Market Value”: With respect to any Loan, as of each date fair market value
information is publicly published by the Servicer, if such Loan has been reduced
in value on such date below the original principal amount (other than as a
result of the amortization of unearned fees (in an aggregate amount not to
exceed $5,000,000) or as a result of the allocation of a portion of the original
principal amount to warrants or other instruments), the lesser of (i) the fair
market value of such Loan as required by, and in accordance with, the 40 Act and
any orders of the Securities and Exchange Commission issued to the Originator,
to be determined by the Board of Directors of the Originator and reviewed by its
auditors and (ii) the fair value of such Loan determined in accordance with
GAAP.

“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.

 

21



--------------------------------------------------------------------------------

“Federal Funds Rate”: For any day, the greater of (i) the average rate per
annum, as determined by SunTrust Bank, at which overnight Federal funds are
offered to SunTrust Bank for such day by major banks in the interbank market,
and (ii) if SunTrust Bank is borrowing overnight funds from a Federal Reserve
Bank that day, the average rate per annum at which such overnight borrowings are
made on that day. Each determination of the Federal Funds Rate by SunTrust Bank
shall be conclusive and binding on the Seller except in the case of demonstrable
error.

“Finance Charges”: With respect to any Loan, any interest or finance charges
owing by an Obligor pursuant to or with respect to such Loan.

“Financial Sponsor”: Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“Fitch”: Fitch, Inc. or any successor thereto.

“Fixed Rate Loan”: An Eligible Loan other than a Floating Rate Loan.

“Fixed Rate Loan Percentage”: As of any date of determination, the percentage
equivalent of a fraction (i) the numerator of which is equal to the sum of the
Outstanding Loan Balances of all Fixed Rate Loans (excluding Hedged Fixed Rate
Loans) on such date and (ii) the denominator of which is equal to the Aggregate
Outstanding Loan Balance on such date.

“Floating Rate Loan”: An Eligible Loan where the interest rate payable by the
Obligor thereof adjusts periodically to equal the then applicable index plus the
margin set forth in the related note or the related credit agreement.

“Funding Date”: Any Business Day that is one Business Day immediately following
the receipt by the Administrative Agent and each Purchaser Agent of a Borrowing
Notice (along with a Borrowing Base Certificate) in accordance with Section 2.2.

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.

“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over such Person.

“Hedge Amount”: On any day, an amount equal to the product of (a) the Advances
Outstanding on such day, (b) the Fixed Rate Loan Percentage on such day and
(c) one minus the Overcollateralization Percentage on such day.

“Hedge Assets”: Defined in Section 5.3(b).

“Hedge Breakage Costs”: For any Hedge Transaction, any amount payable by the
Seller for the early termination of that Hedge Transaction or any portion
thereof.

 

22



--------------------------------------------------------------------------------

“Hedge Counterparty”: SunTrust Bank and any other entity that (a) on the date of
entering into any Hedge Transaction (i) is an interest rate swap dealer that has
been approved in writing by the Administrative Agent (which approval shall not
be unreasonably withheld), and (ii) has a long-term unsecured debt rating of not
less than “A” by S&P, not less than “A2” by Moody’s (provided, that, in the case
of Moody’s, if the long-term unsecured debt rating of any entity has been placed
on watch by Moody’s for possible downgrade, such long-term unsecured debt rating
shall be deemed to have been downgraded by one rating subcategory) and not less
than “A-” by Fitch (if such entity is rated by Fitch) (“Long-term Rating
Requirement”) and a short-term unsecured debt rating of not less than “A-1” by
S&P, not less than “P-1” by Moody’s (provided, that, in the case of Moody’s, if
the short-term unsecured debt rating of any entity has been placed on watch by
Moody’s for possible downgrade, such short-term unsecured debt rating shall be
deemed to have been downgraded by one rating subcategory) and not less than
“F-1” by Fitch (if such entity is rated by Fitch) (“Short-term Rating
Requirement”), and (b) in a Hedging Agreement (i) consents to the assignment of
the Seller’s rights under the Hedging Agreement to the Trustee pursuant to
Section 5.3(b) and (ii) agrees that in the event that Moody’s, S&P or Fitch
reduces its long-term unsecured debt rating below the Long-term Rating
Requirement, or reduces its short-term unsecured debt rating below the
Short-term Rating Requirement, it shall, at its own expense, transfer its rights
and obligations under each Hedging Transaction to another entity that meets the
requirements of clause (a) and (b) hereof and has entered into a Hedging
Agreement with the Seller on or prior to the date of such transfer.

“Hedge Notional Amount”: For any Advance or Loan, as applicable, the aggregate
notional amount in effect on any day under all Hedge Transactions entered into
pursuant to Section 5.3 for that Advance or Loan.

“Hedge Percentage”: On any day, an amount equal to (i) 100% for Fixed Rate
Loans. The “Hedge Percentage” for Floating Rate Loans is 0%.

“Hedge Transaction”: Each interest rate or index rate swap transaction between
the Seller and a Hedge Counterparty that is entered into pursuant to Section 5.3
and is governed by a Hedging Agreement.

“Hedged Fixed Rate Loan”: A Fixed Rate Loan in respect of which the Seller has
entered into a Hedge Transaction pursuant to clause (19) of the definition of
Pool Concentration Criteria either substantially in the form attached hereto as
Exhibit D or in a form otherwise reasonably satisfactory to the Administrative
Agent.

“Hedging Agreement”: Each agreement between the Seller and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to Section 5.3
which agreement shall consist of a “Master Agreement” in a form published by the
International Swaps and Derivatives Association, Inc., together with a
“Schedule” thereto in a form agreed to in writing by the Administrative Agent
(in its reasonable discretion), and each “Confirmation” thereunder confirming
the specific terms of each such Hedge Transaction.

“Highest Required Investment Category”: (i) With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1” for three
month instruments, “Aa3” and “P-1” for six month instruments and “Aa2” and “P-1”
for instruments with a term in excess of six

 

23



--------------------------------------------------------------------------------

months, (ii) with respect to rating assigned by S&P, “A-1” for short-term
instruments and “A” for long-term instruments, and (iii) with respect to rating
assigned by Fitch (if such investment is rated by Fitch), “F-1+” for short-term
instruments and “AAA” for long-term instruments.

“Increased Costs”: Any amounts required to be paid by the Seller to an Affected
Party pursuant to Section 2.13.

“Indebtedness”: With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument, (b) all obligations
of such Person under capital leases, (c) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (d) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
(e) all indebtedness, obligations or liabilities of that Person in respect of
derivatives, and (f) all obligations under direct or indirect guaranties in
respect of obligations (contingent or otherwise) to purchase or otherwise
acquire, or to otherwise assure a creditor against loss in respect of,
indebtedness or obligations of others of the kind referred to in clauses
(a) through (e) above.

“Indemnified Amounts”: Defined in Section 11.1.

“Indemnified Parties”: Defined in Section 11.1.

“Industry”: The industry of an Obligor as determined by reference to the two
digit standard industry classification or North American Industry Classification
System codes.

“Industry Diversity Score”: Defined in Schedule VII.

“Industry Classification Group”: Any of the Moody’s industry classification
groups for Obligors listed on Annex I to Schedule VII under the heading
“Obligors’ Industry Group Classification”.

“Initial Advance”: The first Advance.

“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, (c) the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
(d) the failure by such Person generally to pay its debts as such debts become
due, or the taking of action by such Person in furtherance of any of the
foregoing.

 

24



--------------------------------------------------------------------------------

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Instrument”: Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.

“Insurance Policy”: With respect to any Loan or Portfolio Loan, as applicable,
an insurance policy covering liability and physical damage to or loss of the
Related Property (if any).

“Insurance Proceeds”: Any amounts payable or any payments made on or with
respect to a Loan or Portfolio Loan, as applicable, under any Insurance Policy.

“Interest”: For each Accrual Period and each Advance outstanding, the sum of the
products (for each day during such Accrual Period) of:

 

 

IR x P x

 

  1  

  D  

  

where:

 

IR    =    the Interest Rate applicable on such day; P    =    the principal
amount of such Advance on such day; and D    =    360 or, to the extent the
Interest Rate is based on the Base Rate, 365 or 366 days, as applicable.

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of Interest in excess of the maximum permitted
by Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

“Interest Collections”: Any and all amounts received in respect of any interest,
fees or other similar charges (including any Finance Charges) on or with respect
to a Loan from or on behalf of any Obligor that are deposited into the
Collection Account, or received by or on behalf of the Seller by the Servicer or
Originator in respect of a Loan, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment (net of any payment owed
by the Seller to, and including any receipts from, any Hedge Counterparties)
excluding any Excluded Amounts.

“Interest Rate”: For any Accrual Period and for each Advance outstanding by a
Purchaser for each day during such Accrual Period:

(i) to the extent the Purchaser has funded the applicable Advance through the
issuance of commercial paper, a rate equal to the applicable CP Rate plus the
Applicable Margin; or

 

25



--------------------------------------------------------------------------------

(ii) to the extent the Purchaser did not fund the applicable Advance through the
issuance of commercial paper, a rate equal to the Alternative Rate plus the
Applicable Margin;

provided, however, that the Interest Rate shall be the Base Rate for any Accrual
Period for any Advance as to which the related Purchaser has funded the making
or maintenance thereof by a sale of an interest therein to any Liquidity Bank
under the applicable Liquidity Agreement on any day other than the first day of
such Accrual Period and without giving such Liquidity Bank(s) at least three
Business Days’ prior notice of such assignment; provided, further, that (x) from
and after the occurrence and continuation of any Termination Event that has not
been waived or (y) at any time after the Effective Date, if the Originator sells
any of its unencumbered investment assets to a third party and the Seller shall
not on the Payment Date in the next calendar month reduce the Advances
Outstanding hereunder in an amount equal to 7.5% of the Net Proceeds actually
received and available to be retained by the Originator in connection with such
sale transaction (up to an amount equal to $7,500,000), the Interest Rate shall
be a per annum rate equal to the Base Rate, plus 3.0%.

“ISDA Definitions”: The 1991 ISDA Definitions, and any supplements thereto
including the 1998 Supplement to the 1991 ISDA Definitions, prepared by the
International Swaps and Derivatives Association, Inc.

“Investment Rating”: The internal investment rating (ranging from “Rating 1” to
“Rating 5”) assigned to a Loan from time to time by the Servicer under and in
accordance with the Credit and Collection Policy.

“Junior Subordinated Loan”: Any Loan (other than Senior Secured Loan or a Senior
Subordinated Loan) that is documented in a form that is commercially reasonable
and consistent with the Credit and Collection Policy.

“Legal Final Maturity Date”: The date which is 18 months following the
Termination Date.

“LIBOR Rate”: For any day during any Accrual Period and any Advance or portion
thereof, an interest rate per annum equal to:

(1) the posted rate for 30 day deposits in United States Dollars appearing on
Telerate page 3750 as of 11:00 a.m. (London time) on the Business Day which is
the second (2nd) Business Day immediately preceding the applicable Funding Date
(with respect to the initial Accrual Period for such Advance) and as of the
second (2nd) Business Day immediately preceding the first (1st) day of the
applicable Accrual Period (with respect to all subsequent Accrual Periods for
such Advance); or

(2) if no such rate appears on Telerate page 3750 at such time and day, then the
LIBOR Rate shall be determined by SunTrust Robinson Humphrey at its principal
office in Atlanta, Georgia as the rate (each such determination, absent manifest
error, to be conclusive and binding on all parties hereto and their assignees)
at which 30 day deposits in United States Dollars are being, have been, or would
be offered or quoted by SunTrust Bank to major banks in the applicable interbank
market for Eurodollar deposits at or about 11:00 a.m. on such day.

 

26



--------------------------------------------------------------------------------

“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).

“Liquidation Expenses”: With respect to (a) any Loan, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any subservicer) and any reasonably allocated costs of counsel
(if any) (including costs of internal counsel), in each case incurred in
accordance with the Servicer’s customary procedures in connection with the
repossession, operation, refurbishment and disposition of any related assets
securing such Loan and other out-of-pocket costs related to the liquidation of
any such assets, including the attempted collection of any amount owing pursuant
to such Loan if it is a Charged-Off Loan, and if requested by the Administrative
Agent, the Servicer must provide to the Administrative Agent a breakdown of the
Liquidation Expenses for any Loan along with any supporting documentation
therefor; and (b) any Portfolio Loan, the aggregate amount of all out-of-pocket
expenses reasonably incurred by the Servicer (including amounts paid to any
subservicer) and any reasonably allocated costs of counsel (if any) (including
costs of internal counsel) in each case in accordance with the Servicer’s
customary procedures in connection with the operation, refurbishment and
disposition of any related assets securing such Portfolio Loan and other
out-of-pocket costs related to the liquidation of any such assets, including the
attempted collection of any amount owing pursuant to such Portfolio Loan if it
is a Charged-Off Portfolio Loan, and if requested by the Administrative Agent,
the Servicer and Originator shall provide to the Administrative Agent a
breakdown of the Liquidation Expenses for any Portfolio Loan along with any
supporting documentation therefor.

“Liquidity Agreement”: Any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases or
advances to, or purchase assets from, any Purchaser in order to provide
liquidity for such Purchaser’s Advances hereunder.

“Liquidity Bank”: The Person or Persons who provide liquidity support to each
Purchaser, respectively, pursuant to a Liquidity Agreement in connection with
the issuance by such Purchaser of Commercial Paper Notes.

“Liquidity Commitment”: With respect to any Liquidity Bank, the maximum
commitment amount of such Liquidity Bank under the terms of the related
Liquidity Agreement.

“Loan”: Any commercial loan acquired by the Seller pursuant to the Depositor
Sale Agreement.

“Loan Checklist”: The list delivered by or on behalf of the Seller or the
Servicer to the Trustee that identifies the items contained in the Loan File
with respect to any Loan.

“Loan File”: With respect to any Loan and Related Property (if any), each of the
Required Loan Documents and duly executed originals (to the extent required by
the Credit and Collection Policy) and copies of any other Records relating to
such Loan and Related Property (if any).

 

27



--------------------------------------------------------------------------------

“Loan List”: The list of Loans provided by the Seller or the Servicer to the
Administrative Agent and the Trustee, in the form of Schedule IV hereto (in an
electronic format acceptable to the Trustee and hardcopy form), as such list may
be amended, supplemented or modified from time to time in accordance with this
Agreement.

“Loan Register”: Defined in Section 5.4(m).

“Loan-to-Value-Ratio”: With respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction (i) the numerator of
which is equal to the total commitment amount of such Loan and all other senior
or pari passu indebtedness of the related Obligor as of such date and (ii) the
denominator of which is equal to the total value of the Related Property (if
any) securing such Loan and such other senior or pari passu indebtedness that is
subject to a perfected Lien in favor of the Originator.

“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise)
operations, performance or properties of (i) the Seller or the Depositor or
(ii) the Originator and its Affiliates taken as a whole, (b) the validity,
enforceability or collectibility of this Agreement or any other Transaction
Document or the validity, enforceability or collectibility of any material
portion of the Loans, (c) the rights and remedies under the Transaction
Documents of the Trustee, the Administrative Agent, the Purchasers, the
Purchaser Agents and the Secured Parties, (d) the ability of the Seller, the
Servicer, the Depositor or the Originator to perform its obligations under this
Agreement or any Transaction Document or (e) the status, existence, perfection,
priority or enforceability of the Trustee’s security interest in the Assets.

“Material Mortgage Loan”: Any Loan for which the underlying Related Property
consisting of real property is either (i) material to the operations of the
related business or (ii) represents 25% or more (measured by the book value of
the three most valuable parcels of real property as of the date of such Mortgage
Note) of the original commitment for such Loan.

“Materials of Environmental Concern”: Any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Availability”: As of any date of determination, an amount equal to the
excess of (i) the product of the Borrowing Base and the Weighted Average Advance
Rate over (ii) the aggregate of all outstanding Servicer Advances of such date.

“Minimum Overcollateralization Amount”: As of any date of determination, an
amount equal to the greater of (a) the Required Equity Contribution on such date
and (b) the product of (i) the Minimum Overcollateralization Percentage on such
date and (ii) the Borrowing Base on such date.

“Minimum Overcollateralization Percentage”: On any date determination, the
greater of (a) the percentage equivalent of one minus a fraction the numerator
of which is equal to the Maximum Availability on such date and the denominator
of which is equal to the Aggregate Outstanding Loan Balance on such date plus
the amount of deposit in the Principal Collections Account on such date or
(b) 100% minus the Adjusted Advance Rate on such date.

 

28



--------------------------------------------------------------------------------

“Minimum Pool Yield”: With respect to any Determination Date, the average of the
Pool Yield for the related Collection Period plus the two immediately prior
Collection Periods equal to 2.50%.

“Modified Loan”: Any Loan or Portfolio Loan that has undergone a restructuring
as a result of being a Delinquent Loan or Delinquent Portfolio Loan, applicable,
as to a payment of interest or that would, in the reasonable judgment of the
Servicer, become a Delinquent Loan or Delinquent Portfolio Loan, as applicable,
as to a payment of interest but for such restructuring (including restructuring
to capitalize any accrued interest onto the principal balance of such Loan or
Portfolio Loan); provided, that, so long as such Loan is an Eligible Loan at
such time, any such Loan shall cease being classified as a Modified Loan upon
the first to occur of (i) the related Obligor making full and timely payment of
all interest required to be paid on such Loan at a per annum rate at least equal
to the LIBOR Rate plus 3.75% for a period covering six consecutive months or
(ii) one or more investors that are not Affiliates of the Obligor acquire equity
in or debt of such Obligor (provided that such debt must by its terms be
subordinate to the debt evidenced by the Loan or Portfolio Loan) and after
giving effect to such equity or debt the loan-to-value ratio of the Loan or
Portfolio Loan to such Obligor is in compliance with the Credit and Collection
Policy as reasonably determined by the Servicer’s credit committee.

“Monthly Report”: Defined in Section 6.10(b).

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

“Moody’s Priority Category Recovery Rate”: (i) With respect to any Loan, unless
otherwise specified by Moody’s, the percentage specified in the table below:

 

Moody’s Priority Category

   Recovery Rate  

Type 1

A Senior Secured Loan (other than a Senior B Loan)

   45 %

Type 2

A Senior B Loan

   40 %

Type 3

A Senior Subordinated Loan

   15 %

Type 4

A Junior Subordinated Loan

   15 %

 

29



--------------------------------------------------------------------------------

(ii) with respect to any Acquired Loan, unless otherwise specified by Moody’s,
the percentage specified in the table below:

 

Moody’s Priority Category

   Recovery Rate  

Type 1

A secured Loan which (a) does not have a rating from Moody’s or (b) has a rating
from Moody’s equal to (x) the Moody’s senior implied rating of the Obligor in
respect of such Loan or (y) if such Obligor does not have a senior implied
rating, the senior unsecured rating of such Obligor

   45 %

Type 2

A secured Loan which has a rating from Moody’s one subcategory higher than the
Moody’s senior implied rating of the Obligor in respect of such Loan or, if such
Obligor does not have a senior implied rating, the senior unsecured rating of
such Obligor or, if such Obligor does not have a senior unsecured rating from
Moody’s, the rating from Moody’s as determined in accordance with the definition
of “Moody’s Rating”

   50 %

Type 3

A secured Loan which has a rating from Moody’s two or more subcategories higher
than the Moody’s senior implied rating of the Obligor in respect of such Loan
or, if such Obligor does not have a senior implied rating, the senior unsecured
rating of such Obligor or, if such Obligor does not have a senior unsecured
rating from Moody’s, the rating from Moody’s as determined in accordance with
the definition of “Moody’s Rating”

   60 %

Type 4

A secured Loan that has a rating from Moody’s one subcategory below the Moody’s
senior implied rating of the Obligor in respect of such Loan or, if such Obligor
does not have a senior implied rating, the senior unsecured rating of such
Obligor or, if such Obligor does not have a senior unsecured rating from
Moody’s, the rating from Moody’s as determined in accordance with the definition
of “Moody’s Rating”

   40 %

Type 5

A secured Loan that has a rating from Moody’s two subcategories below the
Moody’s senior implied rating of the Obligor in respect of such Loan or, if such
Obligor does not have a senior implied rating, the senior unsecured rating of
such Obligor or, if such Obligor does not have a senior unsecured rating from
Moody’s, the rating from Moody’s as determined in accordance with the definition
of “Moody’s Rating”

   30 %

Type 6

A secured Loan that has a rating from Moody’s three or more subcategories below
the Moody’s senior implied rating of the Obligor in respect of such Loan or, if
such Obligor does not have a senior implied rating, the senior unsecured rating
of such Obligor or, if such Obligor does not have a senior unsecured rating from
Moody’s, the rating from Moody’s as determined in accordance with the definition
of “Moody’s Rating”

   20 %

 

30



--------------------------------------------------------------------------------

“Moody’s Rating”: With respect to any Acquired Loan, (a) if the Obligor of such
Loan has a senior implied rating from Moody’s, then the Moody’s Rating of such
Loan shall be such implied rating, (b) if the Obligor of such Loan does not have
a senior implied rating from Moody’s but the Loan is rated by Moody’s, then the
Moody’s Rating of such Loan shall be such rating, (c) if the Obligor of such
Loan does not have senior implied rating from Moody’s and such Loan is not rated
by Moody’s but the Obligor has a senior unsecured obligation publicly rated by
Moody’s, then the Moody’s Rating of such Loan shall be such rating and (d) if
the Obligor of such Loan does not have senior implied rating from Moody’s and
neither such Loan nor any senior unsecured obligation of the Obligor has been
publicly rated by Moody’s, then the Moody’s Rating of such Loan shall be a
rating estimate as assigned by Moody’s at the request of the Seller (or the
Servicer on behalf of the Seller); provided, that, if a Loan (A) is placed on a
watch list for possible upgrade by Moody’s, the Moody’s Rating applicable to
such Loan shall be one rating subcategory above the Moody’s Rating applicable to
such Loan immediately prior to such Loan being placed on such watch list and
(B) if a Loan is placed on a watch list for possible downgrade by Moody’s, the
Moody’s Rating applicable to such Loan shall be one rating subcategory below the
Moody’s Rating applicable to such Loan immediately prior to such Loan being
placed on such watch list.

“Moody’s Rating Condition”: With respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that Moody’s
shall have notified the Seller, the Servicer and the Administrative Agent and
the Purchaser Agents in writing that such action or series of related actions or
the consummation of such proposed transaction or series of related transactions
will not result in a reduction or withdrawal of the then current rating issued
by Moody’s with respect to the Variable Funding Notes as a result of such action
or series of related actions or the consummation of such proposed transaction or
series of related transactions.

“Moody’s Weighted Average Rating”: As of any date of determination, the
numerical average Moody’s debt rating obtained by (a) multiplying the
Outstanding Loan Balance of each Eligible Loan (excluding any Delinquent Loans
and Charged-Off Loans) as of such date by the applicable Moody’s Rating Factor
for such Loan as indicated in the table below; (b) summing the products obtained
in clause (a) for all such Loans; and (c) dividing the sum obtained in clause
(b) by the Aggregate Outstanding Loan Balance of all Loans as of such date. The
“Moody’s Rating Factor”

 

31



--------------------------------------------------------------------------------

for each such Eligible Loan that is an Acquired Loan shall be determined using
the Moody’s Rating and in all other cases shall be determined in the following
manner: (i) for Loans rated or shadow rated by Moody’s, the Moody’s Rating
Factor shall be determined using such Moody’s rating, (ii) for Loans that have
not been rated by Moody’s, the Moody’s Rating Factor shall be determined
assuming a rating of “Caa1” (provided that such “Caa1” assumption may be revised
by Moody’s at any time based on its further review of the Loans in the Asset
Pool and after its receipt of notice of such change the Servicer shall implement
such change into its calculation of the Moody’s Weighted Average Rating) unless
clause (iii) below applies and (iii) for Loans that have not been rated by
Moody’s but for which either (A) documentation with respect to such Loans has
been submitted to Moody’s in order to permit Moody’s to issue a shadow rating,
but such shadow rating has not yet been issued by Moody’s or (B) such Loans have
been added to the Asset Pool less than 5 Business Days prior to the end of the
most recent calendar month and the Servicer either intends to submit or has
submitted the documentation with respect to such Loans to Moody’s in order to
permit Moody’s to issue a shadow rating, provided that there is no Termination
Event or Unmatured Termination Event that has occurred and is continuing at such
time, the Moody’s Rating Factor shall be determined using the rating assigned to
such Loans by the Servicer (consistent with the Investment Rating of such Loans
determined in accordance with the Credit and Collection Policy) but in no event
shall the rating used be higher than “B1”; provided, that from and after the
date Moody’s issues a shadow rating for any Loan described in clause (ii) or
clause (iii) above, the Moody’s Rating Factor shall be determined in accordance
with clause (i) above; and provided, further, that no more than (A) 20% of the
Aggregate Outstanding Loan Balance during any Ramp-up Period or (B) 10% of the
Aggregate Outstanding Loan Balance during any other period, may consist of
Eligible Loans with a Moody’s Rating Factor determined in accordance with clause
(iii) above (the Moody’s Rating Factor of any excess of such applicable
percentage to be determined in accordance with clause (ii) above). It is
understood that Moody’s may have a private estimate on any Loan at any time.

 

Moody’s Rating of Loan

 

Moody’s Rating Factor

Aaa (1)

  1

Aa1

  10

Aa2

  20

Aa3

  40

A1

  70

A2

  120

A3

  180

Baa1

  260

Baa2

  360

Baa3

  610

Ba1

  940

Ba2

  1,350

Ba3

  1,766

B1

  2,220

B2

  2,720

B3

  3,490

Caa1

  4,770

Caa2

  6,500

Caa3

  8,070

Ca

  10,000

C

  10,000

 

(1) Includes any security issued or guaranteed as to the payment of principal
and interest by the United States government or any agency or instrumentality
thereof.

 

32



--------------------------------------------------------------------------------

“Moody’s Weighted Average Recovery Rate”: As of any date of determination, the
percentage obtained by summing the products obtained by multiplying the
Outstanding Loan Balance of each applicable Eligible Loan (excluding any
Delinquent Loans and Charged-Off Loans) by its Moody’s Priority Category
Recovery Rate, dividing such sum by the Aggregate Outstanding Loan Balance of
all such Loans and rounding up to the first decimal place.

“Mortgage”: With respect to any Material Mortgage Loan, the mortgage, deed of
trust, lease, trust certificate or other security document creating a Lien on
the related Mortgaged Property securing such Material Mortgage Loan.

“Mortgage Note”: With respect to any Material Mortgage Loan, the promissory note
or other instrument of indebtedness evidencing such Material Mortgage Loan
(including, without limitation, any agreement to assume the obligations of the
Mortgagor under the Material Mortgage Loan).

“Mortgaged Property”: With respect to any Material Mortgage Loan, the underlying
real property secured under a Material Mortgage Loan, and any improvements
thereon, which property satisfied either test in the definition of Material
Mortgage Loan.

“Mortgagor”: With respect to any Material Mortgage Loan, the obligor or
obligors, collectively, on the related Mortgage Note.

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Seller, the Originator or any ERISA
Affiliate on behalf of its employees.

“Net Proceeds”: An amount equal to the excess, if any, of (A)(i) the net amount
of cash actually received by the Originator or the Seller (as applicable) and
available to be retained by the Originator or the Seller (as applicable) from
asset sales after the Effective Date (including the sale of loans or equity
monetization proceeds but excluding any sales or transfers to any direct or
indirect wholly-owned financing subsidiary of the Originator), (ii) all amounts
paid out of any escrow arrangement in relation to a previous monetization
consummated after the Effective Date, or (iii) principal repayments to the
Originator or the Seller (as applicable) after the Effective Date with respect
to unencumbered loans owned by the Originator or the Seller (as applicable),
other than those prepayments made pursuant to the terms of a revolving credit
facility with an available commitment over (B) the sum of (i) transaction costs
incurred in connection with such monetization, (ii) amounts owed to participants
and other third parties with respect to any such monetization, (iii) contingent
amounts and amounts held in escrow in connection with any such monetization, and
(iv) amounts otherwise required to be rolled over or reinvested in a related
investment transaction.

 

33



--------------------------------------------------------------------------------

“Non-Permitted Transferee”: Any Person that is a specialized commercial finance
company, “registered investment company” (for purposes of the 40 Act), “business
development company” (for purposes of the 40 Act) or hedge fund engaged in
providing loans to small to medium sized businesses.

“Note Break-Even Loss Rate”: With respect to any Variable Funding Note rated or
shadow rated by S&P, at any time, the product of (a) the estimated cumulative
default rate (determined by application of the S&P CDO Evaluator) of the Current
Portfolio or the Proposed Portfolio, as applicable, and (b) one minus the S&P
Weighted Average Recovery Rate at such time.

“Notes Loss Differential”: With respect to any Variable Funding Note rated or
shadow rated by S&P, at any time, the rate calculated by subtracting the Note
Break-Even Loss Rate at such time from the Class Scenario Loss Rate for such
Variable Funding Note at such time.

“Noteless Loan”: A Loan with respect to which the underlying loan documents do
not include or require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan.

“NRSRO”: A nationally recognized statistical rating organization registered
under Section 15E of the 34 Act.

“Obligor”: With respect to any Loan or Portfolio Loan, the borrower or
borrowers, as applicable, obligated to make payments with respect to such Loan
or Portfolio Loan, as applicable.

“Obligor Pool”: With respect to any Obligor, the Eligible Loans of such Obligor
in the Asset Pool.

“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller or the Servicer, as the case may be, and delivered to the Trustee and the
Administrative Agent.

“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its reasonable discretion.

“Optional Sale”: Defined in Section 2.17(a).

“Optional Sale Date”: Any Business Day during the Revolving Period, provided 45
days written notice is given in accordance with Section 2.17(a).

“Originated Loan”: A Loan or Portfolio Loan that (a) either (i) is originated by
the Originator or one of its wholly-owned Subsidiaries or (ii) is made as part
of a loan facility with an initial outstanding loan balance of less than
$150,000,000 and assigned to or acquired by the Originator from a Person that is
not an Affiliate in an arm’s length transaction; provided, that, if such loan
facility comprises multiple classes or tranches of debt, the class or tranche
held by the Originator (along with any classes or tranches that are entitled to
payment of principal or interest on a pari passu basis with respect to such
class or tranche) must have an initial outstanding loan balance of less than
$150,000,00 and (b) is documented in a form that is commercially reasonable and
consistent with the Credit and Collection Policy.

“Originator”: Defined in the Preamble of this Agreement.

 

34



--------------------------------------------------------------------------------

“Originator Sale Agreement”: The Originator Sale and Contribution Agreement,
dated as of November 10, 2004, between the Originator and the Depositor, as the
same may be amended, modified, supplemented, replaced or restated from time to
time.

“Outstanding Loan Balance”: With respect to any Loan included as part of the
Asset Pool, the lesser of (i) the Fair Market Value of such Loan and (ii) sum of
(a) all future Scheduled Payments becoming due under or with respect to such
Loan plus (b) any past due Scheduled Payments with respect to such Loan;
provided, that, notwithstanding the foregoing, in connection with any repurchase
under the Transaction Documents, the “Outstanding Loan Balance” shall be
calculated pursuant to the foregoing clause (ii).

“Overcollateralization Amount”: As of any date of determination, an amount equal
to the product of (i) the Overcollateralization Percentage on such date and
(ii) the Borrowing Base on such date.

“Overcollateralization Percentage”: As of any date of determination, the
percentage equivalent of (a) one minus (b) a fraction (i) the numerator of which
is equal to the Advances Outstanding on such date and (ii) the denominator of
which is equal to the Aggregate Outstanding Loan Balance as of such date.

“Overcollateralization Shortfall”: As of any date of determination an amount
equal to the positive difference, if any, of (a) the Minimum
Overcollateralization Amount on such date minus (b) the Overcollateralization
Amount on such date.

“Owner Trustee”: Wilmington Trust Company, not in its individual capacity, but
solely as Owner Trustee.

“Participation”: A participation interest that is acquired by the Originator in
all or a portion of a loan held by a Selling Institution which is rated at least
“A2” by Moody’s or “A” by S&P and is documented in a form that is commercially
reasonable and consistent with the Credit and Collection Policy.

“Payment Date”: The 15th day of each calendar month or, if such day is not a
Business Day, the next succeeding Business Day.

“Payment Duties”: Defined in Section 8.2(b).

“Pension Plans”: Defined in Section 4.3(q).

“Permitted Investments”: With respect to any Payment Date means negotiable
instruments or securities or other investments (a) which, except in the case of
demand or time deposits, investments in money market funds and Eligible
Repurchase Obligations, are represented by instruments in bearer or registered
form or ownership of which is represented by book entries by a Clearing Agency
or by a Federal Reserve Bank in favor of depository institutions eligible to
have an account with such Federal Reserve Bank who hold such investments on
behalf of their customers, (b) that, as of any date of determination, mature by
their terms on or before such Payment Date immediately following such date of
determination, and (c) that evidence:

(1) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

 

35



--------------------------------------------------------------------------------

(2) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided, however, that at
the time of the Seller’s investment or contractual commitment to invest therein,
the commercial paper, if any, and short-term unsecured debt obligations (other
than such obligation whose rating is based on the credit of a Person other than
such institution or trust company) of such depository institution or trust
company shall have a credit rating from Fitch and each Rating Agency in the
Highest Required Investment Category granted by Fitch and such Rating Agency,
which in the case of Fitch, shall be “F-1+”;

(3) commercial paper, or other short term obligations, having, at the time of
the Seller’s investment or contractual commitment to invest therein, a rating in
the Highest Required Investment Category granted by each Rating Agency and
Fitch, which in the case of Fitch, shall be “F-1+”;

(4) demand deposits, time deposits or certificates of deposit that are fully
insured by the FDIC and either have a rating on their certificates of deposit or
short-term deposits from Moody’s and S&P of “P-1” and “A-1”, respectively, and
if rated by Fitch, from Fitch of “F-1+”;

(5) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (2) above;

(6) investments in taxable money market funds or other regulated investment
companies having, at the time of the Seller’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s, S&P and Fitch (if rated by Fitch) or otherwise subject to
prior notice being given to each Rating Agency and the Rating Agency Condition
being satisfied with respect thereto;

(7) time deposits (having maturities of not more than 90 days) by an entity the
commercial paper of which has, at the time of the Seller’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by Fitch and each Rating Agency; or

(8) Eligible Repurchase Obligations with a rating acceptable to the Rating
Agencies and Fitch, which in the case of Fitch, shall be “F-1+” and in the case
of S&P shall be “A-1”.

The Trustee may pursuant to the direction of the Servicer or the Administrative
Agent, as applicable, purchase or sell to itself or an Affiliate, as principal
or agent, the Permitted Investments described above.

 

36



--------------------------------------------------------------------------------

“Permitted Liens”: Any of the following: (a) Liens for state, municipal or other
local taxes if such taxes shall not at the time be due and payable or if a
Person shall currently be contesting the validity thereof in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of such Person, (b) Liens imposed by law,
such as materialmen’s, warehouseman’s, mechanics’ and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith, (c) Liens granted pursuant to
or by the Transaction Documents and (d) with respect to any Senior Subordinated
Loan or Junior Subordinated Loan, Liens on the Related Security in favor of
senior lenders with respect thereto.

“Permitted Securitization Transaction”: Any financing transaction undertaken by
the Seller or an Affiliate of the Seller that is secured, directly or
indirectly, by the Assets or any portion thereof or any interest therein
released from the Lien of this Agreement, including any sale, lease, whole loan
sale, asset securitization, secured loan or other transfer.

“Person”: An individual, partnership, corporation (including a business or
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Cash-Pay Interest”: As to any PIK Loan, the portion of interest required to
be paid in cash (and not permitted to be added to the balance of such PIK Loan
or otherwise deferred and accrued) thereon pursuant to the terms of the related
underlying instruments.

“PIK Loan”: Any Loan on which any portion of the interest accrued for a
specified period of time or until the maturity thereof is, or at the option of
the related Obligor may be, added to the principal balance or otherwise deferred
rather than being paid in cash; provided that, if the PIK Cash-Pay Interest
payable thereunder would result in the Outstanding Loan Balance of such Loan
having an effective rate of cash-pay interest at least equal to 3% per annum,
such Loan will not constitute a PIK Loan. The Outstanding Loan Balance of any
PIK Loan will not include any principal amount of such PIK Loan representing
previously deferred or capitalized interest.

“Pool Concentration Criteria”: As of any date of determination, each of the
concentration limitations as set forth below, which concentration limitations
(unless otherwise indicated) shall be measured on the basis of a percentage of
the Aggregate Outstanding Loan Balance:

(1) the sum of the Outstanding Loan Balances of all Eligible Loans to a single
Obligor (including any Affiliates thereof) shall not exceed $8,000,000 during
any Ramp-Up Period and otherwise $20,000,000;

(2) other than during any Ramp-Up Period, the sum of the Outstanding Loan
Balances of all Eligible Loans the Obligors of which are resident of (i) the
same State shall not exceed 25%; provided, however, that the sum of the
Outstanding Loan Balances of all Eligible Loans the Obligors of which are
resident of states of California, Texas and New York shall not exceed 30% for
each such state, (ii) Canada shall not exceed 5%, (iii) any Approved European
Country shall not exceed 5%; provided, however, that the sum of the Outstanding
Loan Balances of all Eligible Loans the Obligors of which are resident of a
United States territory, Canada or any Approved European Country shall not in
the aggregate exceed 7.5%;

 

37



--------------------------------------------------------------------------------

(3) other than during any Ramp-Up Period, the sum of the Outstanding Loan
Balances of all Eligible Loans the Obligors of which are in the same industry
segment (as determined by the SIC code or as described below) shall not exceed
the following percentages of the Aggregate Outstanding Loan Balance:

 

Segment

   Percentage Limit  

SIC Code(s) or Descriptions

Radio (FCC licensed)

   35%   4832

Radio (without FCC licenses)

   0%   4832

Television (FCC licensed to the extent necessary)

   35%   4833, 4841

Publishing

   30%   2721,2741

Community Newspapers

   40%   2711

Telecommunication

   20%  

4812, 4813, 4822

(excluding Paging, ISP and Telecommunications towers in those codes)

Business Information Services

   20%   2759, 7375, 7379

Health Services

   20%   Major Group 80 (Health Services)

Business Services

   20%   Major Group 73 (Business Services), but excluding (a) the following SIC
Codes within Major Group 73 (Business Services): Business Information Services
(7375, 7379), Technology (7371, 7372, 7373), Security Alarm Leasing Companies
(7382), and (b) all SIC Codes within Major Group 82 (Educational Services)

Technology

   20%  

3679, 7371, 7372, 7373

(excluding E-Commerce in those codes)

Security Alarm Leasing Companies

   20%   7382

Paging

   0.0%   NAICS code 517211

 

38



--------------------------------------------------------------------------------

Segment

   Percentage Limit  

SIC Code(s) or Descriptions

Telecommunication Towers

   15%   see definition

Internet Service Providers

   5%   NAICS code 518111

E-Commerce

   5%   see definition

Cable Television Operators

   35%   see definition

Manufacturing

   40%   Division D (Manufacturing), Major Groups 21 (Tobacco), 22 (Textiles),
23 (Apparel), 25 (Furniture and Fixtures), 27 (Printing, Publishing and Allied
Industries) and 36 (Electronics)

Services

   30%   Division I (Services), Major Groups 70 through 89, but excluding (a)
the following SIC Codes within Major Group 73 (Business Services): Business
Information Services (7375, 7379), Technology (7371, 7372, 7373), Security Alarm
Leasing Companies (7382), and (b) all SIC Codes within Major Group 82
(Educational Services)

Education

   30%   Division I (Services), Major Group 82 (Educational Services)

Transportation

   15%   Division E (Transportation, Communications, Electric, Gas and Sanitary
Services), Major Groups 40 through 49

Wholesale Trade

   15%   Division F (Wholesale Trade), Major Groups 50 and 51

Retail Trade

   15%   Division G (Retail Trade), Major Groups 52 through 59

Other

   25%, but no other individual
4-digit SIC code may exceed 5%   see definition

 

39



--------------------------------------------------------------------------------

Segment

   Percentage Limit  

SIC Code(s) or Descriptions

Any single segment of Telecommunications including wireless    15%   any one of
the following, see definition CLEC, long-distance, ICP, ALEC (prepaid, calling
card), Cellular and other wireless telecom and any other telecom segment
Combined Limit to segments other than Radio, Television, Community Newspapers,
Publishing, Towers, Cable Television Operators, Business Information Services,
Security Alarm Leasing Companies, Manufacturing, Services, Education,
Transportation, Wholesale Trade and Retail Trade (as defined above)    45%   See
codes above and definitions Combined Limit to Telecommunication and Technology
   30%   See codes above and definitions

For the purposes of this definition, terms below will have the following
definitions:

ALEC (alternative local exchange companies). Company providing prepaid local
exchange services that are resold from the LEC.

Cable Television Operators. Company engaged in the operation of cable television
systems.

Cellular and other wireless telecom. See NAICS 513322.

CLEC (competitive local exchange companies). Company providing local exchange
services in competition with the incumbent local exchange carrier (ILEC).
Company may be facilities-based or may resell local service provided by the
ILEC. Company may provide other services to complete the product offering, but
the primary business is local service.

E-Commerce. Company engaged in web-based or internet activities or providing
web-based or internet-related technology solutions to business entities.

FCC. The Federal Communications Commission or any successor thereto.

ICP (integrated communications provider). Company providing a broad range of
telecommunications products to customers. The services offered combine
traditional local service, long distance and wireless communications products.
The services can be facilities-based or resold, but most likely a combination of
both.

 

40



--------------------------------------------------------------------------------

Long distance. Company providing long distance services. The services may be
facilities-based or resold, or a combination of both. The company may provide
other services, but the primary revenue source is long distance.

Other. Any industry not otherwise specifically identified in the grid above,
except nuclear waste and casinos and other gambling.

Telecommunication towers. Company involved in the leasing, construction, and/or
management of communications facilities in multi-tenant tower, antennae or
rooftop facilities over a geographic area.

Wireless Telecom. Companies providing cellular phone services or personal
communication services (or PCS) business with appropriate licenses issued by the
FCC.

(4) the average Outstanding Loan Balance of the Eligible Loans shall not exceed
$6,000,000 during any Ramp-Up Period, or otherwise $10,000,000;

(5) the sum of the Outstanding Loan Balances of all Eligible Loans to the six
largest Obligors (including any Affiliates thereof) shall not exceed the greater
of $80,000,000 or 40% other than during any Ramp-Up Period;

(6) the sum of the Outstanding Loan Balances of Eligible Loans the Obligors of
which (a) have been assigned an “Investment Rating” (in accordance with the
Credit and Collection Policy) of 3 shall not exceed 40% and (b) have been
assigned an “Investment Rating” (in accordance with the Credit and Collection
Policy) of 4 or 5 shall not exceed 0.0%;

(7) the sum of the Outstanding Loan Balances of all Modified Loans shall not
exceed 0.0%;

(8) the weighted average remaining term to maturity of the Eligible Loans shall
not be greater than four and one-half (4.5) years;

(9) the sum of the Outstanding Loan Balances of all Eligible Loans that are not
Senior Secured Loans shall not exceed 25%;

(10) the sum of the Outstanding Loan Balances of all Eligible Loans with
(i) current semi-annual interest payments shall not exceed 5.0% and (ii) current
interest payments less frequently than semi-annually shall not exceed 0.0%;

(11) the sum of the Outstanding Loan Balances of all Eligible Loans which are
Senior B Loans shall not exceed 50%;

(12) the sum of the Outstanding Loan Balances of all Eligible Loans which are
Senior Subordinated Loans shall not exceed 15%;

(13) the sum of the Outstanding Loan Balances of all Eligible Loans which are
Junior Subordinated Loans shall not exceed 10.0%;

 

41



--------------------------------------------------------------------------------

(14) the sum of the Outstanding Loan Balances of all Eligible Loans which are
either Senior Subordinated Loans or Junior Subordinated Loans shall not in the
aggregate exceed 15.0%;

(15) the sum of the Outstanding Loan Balances of all Eligible Loans which are
PIK Loans shall not exceed 0.0%;

(16) the sum of the Outstanding Loan Balances of all Eligible Loans which are
Participations shall not exceed 5.0%;

(17) the sum of the Outstanding Loan Balances of all Eligible Loans which are
Acquired Loans shall not exceed 30% of the Facility Amount;

(18) the sum of the Outstanding Loan Balances of all Eligible Loans which are
DIP Loans shall not exceed 5.0%;

(19) the sum of the Outstanding Loan Balances of all Eligible Loans which are
Fixed Rate Loans shall not exceed 40%, provided, however, that if the sum of the
Outstanding Loan Balances of Eligible Loans which are Fixed Rate Loans exceeds
25%, the Seller will be required to enter into Hedge Transactions with respect
to a portion of such Fixed Rate Loans having Outstanding Loan Balances in an
aggregate amount not less than the amount of such excess;

(20) the Moody’s Weighted Average Rating of all Eligible Loans in the Asset Pool
shall not exceed 4300;

(21) the sum of the Outstanding Loan Balances of all Eligible Loans which are
rated either “CCC+” or below by S&P or “Caa1” or below by Moody’s shall not
exceed 60%; and

(22) the sum of the Outstanding Loan Balances of all Eligible Loans which are
rated below “CCC-” by S&P or below “Caa3” by Moody’s shall not exceed 0%.

“Pool Delinquency Ratio”: As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Outstanding Loan Balances of all Delinquent Loans on such date and (ii) the
denominator of which is equal to the Aggregate Outstanding Loan Balance on such
date.

“Pool Yield”: As of any Determination Date, with respect to any Collection
Period, the percentage equivalent of a fraction (a) the numerator of which is
equal to 12 times the sum of (I) all Interest Collections on Loans included in
the Aggregate Outstanding Loan Balance as of the first (1st) day of the
Collection Period related to such Determination Date that are deposited into the
Collection Account during such Collection Period minus (II) the Carrying Costs
incurred during such Collection Period and (b) the denominator of which is equal
to the Aggregate Outstanding Loan Balance as of the first (1st) day of such
Collection Period.

“Portfolio Aggregate Outstanding Loan Balance”: On any day, the excess of
(i) the sum of the Portfolio Outstanding Loan Balances of all Portfolio Loans on
such day minus (ii) the sum of the Portfolio Outstanding Loan Balances of all
Portfolio Loans that are Delinquent Portfolio Loans or Charged-Off Portfolio
Loans on such day.

 

42



--------------------------------------------------------------------------------

“Portfolio Investment”: Investments made by the Originator in the ordinary
course of business in a Person that are accounted for under GAAP as a portfolio
investment of the Originator.

“Portfolio Loan”: Any loan owned or serviced by the Originator (including each
Loan).

“Portfolio Outstanding Loan Balance”: With respect to any Portfolio Loan, the
sum of (i) all future Scheduled Payments becoming due under or with respect to
such Portfolio Loan plus (ii) any past due Scheduled Payments with respect to
such Portfolio Loan.

“Prepaid Loan”: Any Loan (other than a Charged-Off Loan) that was terminated or
has been prepaid in full or in part prior to its scheduled expiration date.

“Prepayment Amount”: Defined in Section 6.4(b).

“Primary Obligor”: With respect to any Loan or Portfolio Loan, the related
Obligor or Obligors whose assets and cash flows are principally underwritten by
the Originator in accordance with the Credit and Collection Policy in making or
acquiring such Loan or Portfolio Loan.

“Prime Rate”: The rate announced by SunTrust Bank from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by SunTrust Bank in connection with extensions of credit to debtors.

“Principal Collections”: Any and all amounts received in respect of any
principal due and payable under the Loans from or on behalf of Obligors that are
deposited into the Principal Collections Account, or received by or on behalf of
the Seller, the Servicer, the Depositor or the Originator in respect of the
principal portion of the Loans, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.

“Principal Collections Account”: Defined in Section 6.4(f).

“Private Placement Notes”: The $25,000,000 6.71% Series 2007-A Senior Notes due
October 3, 2012 and the $50,000,000 6.73% Senior Notes, Series 2005-A, due
October 11, 2010, issued by MCG Capital, as each may be amended, modified,
supplemented, replaced or restated from time to time.

“Proceeds”: With respect to any Asset, all property that is receivable or
received when such Asset is collected, sold, liquidated, foreclosed, exchanged,
or otherwise disposed of, whether such disposition is voluntary or involuntary,
and includes all rights to payment with respect to any insurance relating to
such Asset.

“Program Fee”: With respect to any applicable Purchaser, the fee set forth as
such in such Purchaser’s Purchaser Fee Letter as the “Program Fee.”

 

43



--------------------------------------------------------------------------------

“Program Fee Rate”: With respect to any Purchaser, on any day, the rate set
forth as such in such Purchaser’s Purchaser Fee Letter as the “Program Fee
Rate.”

“Proposed Portfolio”: The portfolio (measured by principal balance) of (a) the
Loans in the Asset Pool, (b) Principal Collections held as cash and
(c) Permitted Investments purchased with Principal Collections resulting from
the repurchase, maturity or other disposition of a Loan or a proposed
acquisition of an Additional Loan, as the case may be.

“Pro Rata Share”: With respect to a Purchaser, the percentage obtained by
dividing such Purchaser’s Commitment by the aggregate Commitments of all
Purchasers.

“Public Securities”: The securities issued by MCG Capital in connection with its
initial public offering, and any subsequent securities issued by MCG Capital in
a transaction registered under the 34 Act.

“Purchaser”: Each of the Persons from time to time party hereto as a Purchaser,
and “Purchasers” means all such Persons collectively.

“Purchaser Agent”: With respect to any Purchaser, the person listed as the
“Purchaser Agent” for such Purchaser on the signature pages to this Agreement or
any document pursuant to which a Purchaser may, following the date of this
Agreement, become a party hereto.

“Purchaser Fee Letter”: With respect to any Purchaser, each fee letter among
such Purchaser, the Seller and any other parties thereto relating to the fees
payable to such Purchaser in connection with the transactions contemplated
hereby, as any such letter may be amended, modified, supplemented, restated or
replaced from time to time.

“Qualified Institution”: Defined in Section 6.4(f).

“Quarterly Determination Date”: March 31, June 30, September 30 and December 31
of each calendar year.

“Ramp-Up Period”: Any period during, or date on which, the Aggregate Outstanding
Loan Balance is less than or equal to $100,000,000.

“Rating Agency”: Each of S&P, Moody’s and any other rating agency that has been
requested to issue a rating with respect to the commercial paper notes issued by
the Purchasers.

“Rating Agency Condition”: With respect to any action or series of related
actions or proposed transaction or series of related proposed transactions, that
each of S&P and Moody’s shall have notified the Seller, the Servicer, the
Administrative Agent and the Purchaser Agents in writing that such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions will not result in a reduction or withdrawal of
the then current rating issued by a Rating Agency with respect to the Variable
Funding Notes.

“Rating Confirmation”: With respect to any Purchaser, a confirmation by each of
the Rating Agencies rating such Purchaser’s Commercial Paper Notes that a
proposed amendment, waiver or other modification shall not result in a downgrade
or withdrawal of such Rating Agency’s then current rating of such Commercial
Paper Notes.

 

44



--------------------------------------------------------------------------------

“Records”: All Loan and other documents, books, records and other information
executed in connection with the origination or acquisition of the Assets or
maintained with respect to the Assets and the related Obligors that the Seller,
the Originator, the Depositor or the Servicer have generated, in which the
Seller has acquired an interest pursuant to the Depositor Sale Agreement, in
which the Depositor has acquired an interest pursuant to the Originator Sale
Agreement or in which the Seller, the Originator, the Depositor or the Servicer
have otherwise obtained an interest.

“Recoveries”: As of the time any Related Property is sold, discarded (after a
determination by the Servicer that such Related Property has little or no
remaining value) or otherwise determined to be fully liquidated by the Servicer
in accordance with the Credit and Collection Policy with respect to any
Charged-Off Loan or Charged-Off Portfolio Loan, as applicable, the proceeds from
the sale or other liquidation of the Related Property, the proceeds of any
related Insurance Policy, any other recoveries with respect to such Charged-Off
Loan or Charged-Off Portfolio Loan, as applicable, the Related Property, and any
amounts representing late fees and penalties, net of Liquidation Expenses and
amounts, if any, received that are required under such Loan or Portfolio Loan,
as applicable, to be refunded to the related Obligor.

“Related Property”: With respect to a Loan or Portfolio Loan, any property or
other assets pledged as collateral to secure repayment of such Loan or Portfolio
Loan, as applicable, including all Proceeds of such property or other assets but
excluding in the case of any Loan collateral of the type described in clause
(viii) of the definition of Retained Interest.

“Related Security”: (i) As used in the Originator Sale Agreement, all of the
Originator’s right, title and interest in and to the items set forth in clauses
(a) through (e), (i) and (j), and (ii) as used in the Depositor Sale Agreement,
all of the Depositor’s right, title and interest in and to the items set forth
in clauses (a) through (e), (g), (i) and (j), and (iii) as used herein all of
the Seller’s right, title and interest in and to:

(a) any Related Property securing a Loan and all Recoveries related thereto, all
payments paid in respect thereof and all monies due, to become due and paid in
respect thereof accruing after the applicable Cut-Off Date and all liquidation
proceeds, but not including any Retained Interest;

(b) all Required Loan Documents, Loan Files related to any Loans, Records, and
the documents, agreements, and instruments included in the Loan Files or
Records;

(c) all Insurance Policies with respect to any Loan or Related Property (if
any);

(d) all security interests, Liens, guaranties, indemnities, warranties, letters
of credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time purporting to secure or support payment of any
Loan, together with all UCC financing statements, mortgages or similar filings
signed by or authorized an Obligor relating thereto;

(e) the Concentration Account, the Collection Account, the Reserve Account and
the Excess Spread Account, together with all cash and investments in each of the
foregoing other than amounts earned on investments therein (excluding any
Excluded Amounts that may be on deposit therein);

 

45



--------------------------------------------------------------------------------

(f) each Hedging Agreement and all payments from time to time due thereunder;

(g) the Originator Sale Agreement (including, without limitation, rights of
recovery of the Depositor against the Originator) and the assignment to the
Trustee, for the benefit of the Secured Parties, of all UCC financing statements
filed by the Depositor against the Originator under or in connection with the
Originator Sale Agreement;

(h) the Depositor Sale Agreement (including, without limitation, rights of
recovery of the Seller against the Depositor) and the assignment to the Trustee,
for the benefit of the Secured Parties, of all UCC financing statements filed by
the Seller against the Depositor under or in connection with the Depositor Sale
Agreement;

(i) all collections and records (including computer records) with respect to the
foregoing; and

(j) all income, payments, proceeds and other benefits of each of the foregoing.

“Replaced Loan”: Defined in Section 2.16(a).

“Reporting Date”: The date that is two Business Days prior to each Payment Date.

“Required Advance Reduction Amount”: As of any Payment Date, the greater of
(i) the amount of Advances Outstanding required to be repaid in order to cause
the Availability to equal or exceed $0 and (ii) to the extent the Facility
Amount exceeds $150,000,000, an amount equal to 80% of (A) the Net Proceeds
actually received and available to be retained by the Seller from the sale or
other monetization of Assets pursuant to Section 2.17 and (B) the aggregate
Principal Collections received, in each case during the prior Collection Period.

“Required Equity Contribution”: An Equity Contribution in an amount equal to
$45,000,000.

“Required Equity Shortfall”: As of any date of determination, the positive
difference, if any, of (a) the Required Equity Contribution on such date minus
(b) the actual amount of Equity Contributions on such date.

“Required Hedge Date”: Defined in Section 5.3(a).

“Required Loan Documents”: With respect to (i) any Loan identified as a Noteless
Loan on the applicable Loan Checklist, a copy of the related Loan Register
(together with a certificate of a Responsible Officer of the Servicer certifying
to the accuracy of such Loan Register as of the date such Loan is included as a
part of the Asset Pool) and a duly executed copy of any related assignment and
assumption agreement, (ii) all Loans other than Noteless Loans, the duly
executed original of the related promissory note and one or more assignments
(which may be by endorsement or allonge or collateral assignment) of each such
promissory note to the Seller and then the Trustee, for the benefit of the
Secured Parties, signed by an officer of the Originator, the Depositor and the
Seller, respectively, (iii) any Agented Note or Loan where MCG Capital is the

 

46



--------------------------------------------------------------------------------

sole lender, copies of any related loan or credit agreement together with, to
the extent set forth on the Loan Checklist, duly executed (if applicable)
originals or copies of the primary financing documents related thereto as
determined by the Servicer in accordance with the Credit and Collection Policy
and set forth on the Loan Checklist, (iv) in the case of any broadly syndicated
Loan (i.e., where there are four or more lender parties to such facility) or any
Loan not specifically covered in clause (iii), a copy of any underlying loan
documents (if any) received by MCG and delivered to the Trustee identified on
the applicable Loan Checklist, (v) for each Loan identified as being a Material
Mortgage Loan on the related Loan Checklist, an Assignment of Mortgage (or
equivalent thereof utilized in an Approved European Country) and (vi) for any
Loan identified as an Acquired Loan or acquired by the Originator from a Person
that is not an Affiliate on the applicable Loan Checklist, the duly executed
assignment agreement; provided, that, with respect to any Loan for which a
public recording office retains the original promissory note and intervening
assignments, any of the foregoing documents, other than any related promissory
notes in the case of such Loans only, may be copies; provided, further, that, to
the extent any promissory note is executed in connection with a Noteless Loan,
such related promissory note will be delivered to the Trustee within four
Business Days after its receipt by the Seller together with a revised Loan
Checklist.

“Required Purchaser Reduction Amount”: As of any date of determination, with
respect to any Purchaser, the amount, if any, by which (a) the aggregate
outstanding Advances of such Purchaser on such date exceeds (b) the lesser of:
(x) the aggregate Liquidity Commitments of all then existing Liquidity Banks
related to such Purchaser (after giving effect to any Exiting Liquidity Banks
relating to such Purchaser ), divided by 1.02 (or, if applicable with respect to
any related Liquidity Bank, multiplied by 0.98), or (y) the Commitment of such
Purchaser at such time.

“Required Reports”: Collectively, the Monthly Report, the Servicer’s Certificate
required pursuant to Section 6.10(c), the financial statements of the Servicer
required pursuant to Section 6.10(d), the annual statements as to compliance
required pursuant to Section 6.11, and the annual independent public
accountant’s report required pursuant to Section 6.12.

“Reserve Account”: Defined in Section 6.4(i).

“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

“Restricted Junior Payment”: (i) Any dividend or other distribution, direct or
indirect, on account of any class of certificates of the Seller now or hereafter
outstanding, except a dividend payment solely in interests of that class of
certificates or in any junior class of certificates of the Seller; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any class of certificates of the
Seller now or hereafter outstanding, (iii) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire certificates of Seller now or hereafter
outstanding, and (iv) any payment of management fees by the Seller (except for
reasonable management fees to the Originator or its Affiliates in reimbursement
of actual management services performed). For the avoidance of doubt,
(i) payments and reimbursements due to the

 

47



--------------------------------------------------------------------------------

Servicer in accordance with this Agreement or any other Transaction Document do
not constitute Restricted Junior Payments, and (ii) distributions by the Seller
to its certificateholders of Assets or of cash or other proceeds relating
thereto which have been repurchased or substituted by the Seller in accordance
with this Agreement do not constitute Restricted Junior Payments.

“Retained Interest”: With respect to any Loan, the following interests, rights
and obligations in such loan and under the associated documentation, which shall
be retained by the Originator: (i) all of the rights and obligations, if any, to
provide additional funding with respect to such Loan, (ii) all of the rights and
obligations, if any, of the agent(s) under the documentation evidencing such
Loan, (iii) the applicable portion of the interests, rights and obligations
under the documentation evidencing such Loan that relate to such portion(s) of
the indebtedness that is owned by another lender or is being retained by the
Originator as set forth on the Loan List, (iv) any unused commitment or similar
fees associated with the additional funding obligations described in clause
(i) above, (v) any agency or similar fee associated with the rights and
obligations of the agents described in clause (ii) above, (vi) any advisory,
consulting or similar fees due from the Obligor associated with services
provided by the agents described in clause (ii) above, (vii) the right to
collect from such Obligor(s) the fees (including, without limitation, any
origination fees) and expense reimbursements associated with the preparation,
negotiation, execution, perfection and documentation of such Loan, the
associated Related Property therefor and any subsequent amendments, waivers,
consents and restructuring thereof, and (viii) any and all warrants, options and
other equity instruments issued in the name of the Servicer or its Affiliates in
connection with or relating to any Loan.

“Retransfer Price”: Defined in Section 4.6.

“Review Criteria”: Defined in Section 8.2(b).

“Revolving Credit Agreement”: Defined in Section 13.12(e).

“Revolving Loan”: A Loan that is a line of credit arising from an extension of
credit by the Originator to an Obligor and is documented in a form that is
commercially reasonable and consistent with the Credit and Collection Policy.

“Revolving Period”: The period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date.

“RiskCalc”: Moody’s RiskCalc for Private Companies, or any successor thereto.

“S&P”: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.

“S&P CDO Evaluator”: The computer program provided by S&P to the Servicer and
the Administrative Agent on the Closing Date for the purpose of estimating the
default risk of Loans.

“S&P CDO Evaluator Test”: A test satisfied on any date of determination if after
giving effect to the substitution of a Substitute Loan or the acquisition of an
Additional Loan (or both), as the case may be, the Notes Loss Differential of
the Proposed Portfolio is positive, or if the Notes Loss Differential of the
Proposed Portfolio is negative prior to giving effect to such substitution or

 

48



--------------------------------------------------------------------------------

acquisition, the extent of compliance is improved after giving effect to the
substitution or acquisition of a Substitute Loan or an Additional Loan, as
applicable. For purposes of calculating the S&P CDO Evaluator Test, the “S&P
Rating” of each Eligible Loan shall be determined in the following manner:
(i) for Loans rated or shadow rated by S&P, such rating, (ii) for Loans that
have not been rated by S&P, the S&P Rating shall be determined assuming a rating
of “CCC” unless clause (iii) applies, and (iii) for Loans that have not been
rated by S&P but for which either (A) documentation with respect to such Loans
has been submitted to S&P in order to permit S&P to issue a shadow rating, but
such shadow rating has not yet been issued by S&P or (B) such Loans have been
added to the Asset Pool less than 5 Business Days prior to the end of the most
recent calendar month and the Servicer either intends to submit or has submitted
the documentation with respect to such Loans to S&P in order to permit S&P to
issue a shadow rating, provided that there is no Termination Event or Unmatured
Termination Event that has occurred and is continuing at such time, the S&P
Rating shall be determined using the rating assigned to such Loans by the
Servicer (consistent with the Investment Rating of such Loans determined in
accordance with the Credit and Collection Policy); provided, that, from and
after the date S&P issues a shadow rating for any Loan described in clause
(ii) or (iii) above, the S&P Rating shall be determined in accordance with
clause (i) above.

“S&P Priority Category Recovery Rate”: (i) With respect to any Loan, unless
otherwise specified by S&P, the percentage specified in the table below:

 

S&P Priority Category

   Recovery Rate  

Type 1

A Senior Secured Loan (other than a Senior B Loan)

   55 %

Type 2

A Senior B Loan

   43 %

Type 3

A Senior Subordinated Loan

   22 %

Type 4

A Junior Subordinated Loan

   22 %

“S&P Weighted Average Recovery Rate”: As of any date of determination, the
percentage obtained by summing the products obtained by multiplying the
Outstanding Loan Balance of each applicable Eligible Loan (excluding any
Delinquent Loans and Charged-Off Loans) by its S&P Priority Category Recovery
Rate, dividing such sum by the Aggregate Outstanding Loan Balance of all such
Loans and rounding up to the first decimal place.

“SBIC Loan”: A Loan by a small business investment company that is licensed by
the United States Small Business Administration and is owned or managed by the
Originator.

 

49



--------------------------------------------------------------------------------

“Scheduled Payments”: With respect to any Loan each required, if any, monthly,
quarterly, or annual payment of principal required to be made by the Obligor
thereof under the terms of such Loan; in all cases, excluding any payment in the
nature of, or constituting, interest.

“Scheduled Reserve Account Payment”: With respect to any Payment Date, 50% of
the remaining distributable amounts under Section 2.7(a) after giving effect to
distributions under Section 2.7(a)(1) through (6)(a).

“Scheduled Termination Date”: February 25, 2010 or such later date to which such
date may be extended in accordance with Section 2.1(c); provided, that, any such
extension beyond February 24, 2011 shall be subject to prior notice being given
to Moody’s and the satisfaction of the Moody’s Rating Condition.

“Secured Party”: (i) each Purchaser, (ii) the Administrative Agent and each
Purchaser Agent, and (iii) each Hedge Counterparty.

“Seller”: Defined in the Preamble of this Agreement.

“Selling Institution”: An institution from which the Originator acquires a
Participation.

“Senior B Loan”: Any Loan that (i) is secured by a perfected Lien on the Related
Property for such Loan subject in all cases to such exceptions that are
generally acceptable to lending institutions in connection with their regular
commercial lending activities, and such other exceptions to which similar
Related Property is commonly subject and which do not individually, or in the
aggregate, materially and adversely affect the benefits of the security intended
to be provided by the related note (if any), credit agreement, security
agreement and UCC financing statements (or equivalent thereof utilized in an
Approved European Country), and which has a Loan-to-Value Ratio of less than 80%
(it being understood, that the Loan-to-Value Ratio, above, does not apply to
certain Loans originated and underwritten by the Originator based on the
Obligor’s cash flows as opposed to the value of its assets), (ii) contains terms
which, upon the occurrence of any default or event of default by the related
Obligor thereunder, or in the case of any liquidation of or foreclosure on the
Related Property, provide that the principal portion of such Loan would be paid
only after all other senior or pari passu indebtedness of the related Obligor
was paid in full, (iii) is subordinated in right of payment only to Senior
Secured Loans and (iv) is documented in a form that is commercially reasonable
and consistent with the Credit and Collection Policy.

“Senior Secured Loan”: (i) Any Loan that (a) is secured by a first priority
perfected Lien on the Related Property for such Loan subject in all cases to
Permitted Liens and to such exceptions that are generally acceptable to lending
institutions in connection with their regular commercial lending activities, and
such other exceptions to which similar Related Property is commonly subject and
which do not individually, or in the aggregate, materially and adversely affect
the benefits of the security intended to be provided by the related note (if
any), credit agreement, security agreement and UCC financing statements (or
equivalent thereof utilized in an Approved European Country), (b) has a
Loan-to-Value Ratio of less than 90% (it being understood, that the
Loan-to-Value Ratio, above, does not apply to certain Loans originated and
underwritten by the Originator based on the Obligor’s cash flows as opposed to
the value of assets) and (c) is documented in a form that is commercially
reasonable and consistent with the Credit and Collection Policy and (ii) any
Senior B Loan.

 

50



--------------------------------------------------------------------------------

“Senior Subordinated Loan”: Any Loan (other than a Senior Secured Loan) that is
subordinated to only a Senior Secured Loan and which is documented in a form
that is commercially reasonable and consistent with the Credit and Collection
Policy.

“Servicer”: MCG Capital, and each successor (in the same capacity) appointed as
Successor Servicer pursuant to Section 6.16(a).

“Servicer Advance”: An advance of Scheduled Payments and interest payments made
by the Servicer pursuant to Section 6.5.

“Servicer Default”: Defined in Section 6.15.

“Servicer Termination Notice”: Defined in Section 6.15.

“Servicer’s Certificate”: Defined in Section 6.10(c).

“Servicing Fee”: Defined in Section 2.12(b).

“Servicing Fee Rate”: 1.0% per annum.

“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

“Specified Reserve Account Requirement”: For any Determination Date or Payment
Date, the greater of (a) the product of (x) the Carrying Costs, as calculated
for such Determination Date and (y) 2 and (b) $1,000,000.

“Subsidiary”: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.

 

51



--------------------------------------------------------------------------------

“Substitute Loan”: Defined in Section 2.16.

“Successor Servicer”: Defined in Section 6.16(a).

“SunTrust Revolving Credit Agreement”: That certain Revolving Credit Agreement
dated as of May 30, 2008, by and among the Servicer (as borrower), SunTrust Bank
(as administrative agent, issuing bank and lender) and the Lender parties
thereto, as such agreement may be amended, modified, restated, and/or amended
and restated from time to time.

“Tape”: Defined in Section 7.2(b)(ii).

“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

“Termination Date”: The earliest of (i) the Scheduled Termination Date, (ii) the
day upon which the Termination Date is declared or automatically occurs pursuant
to Section 10.2(a), and (iii) the date after the Effective Date on which, if the
Originator or the Servicer sells any of its unencumbered investment assets to a
third party, the Seller does not on the Payment Date in the next calendar month
reduce the Advances Outstanding hereunder by an amount equal to 7.5% of the Net
Proceeds actually received and available to be retained by the Originator from
sales of its unencumbered investment assets to a third party (up to an aggregate
amount equal to $7,500,000).

“Termination Events”: Defined in Section 10.1.

“Term Loan”: A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment on the part of the Originator arising from an
extension of credit by the Originator to an Obligor and is documented in a form
that is commercially reasonable and consistent with the Credit and Collection
Policy.

“Transaction”: Defined in Section 3.2.

“Transaction Documents”: The Agreement, the Originator Sale Agreement, the
Depositor Sale Agreement, each Hedging Agreement, the Trust Agreement, the
Concentration Account Agreement, the Variable Funding Notes, the Backup Servicer
and Trustee Fee Letter, each Purchaser’s Purchaser Fee Letter, and any
additional document the execution of which is necessary or incidental to
carrying out the terms of the foregoing documents.

“Transition Expenses”: The reasonable costs (including reasonable attorneys’
fees) of the Backup Servicer incurred in connection with the transferring of
servicing obligations under this Agreement and amending this Agreement to
reflect such transfer in an amount not to exceed $100,000.

“Trust Agreement”: The Amended and Restated Trust Agreement, between the
Depositor and the Owner Trustee, dated as of November 10, 2004, as amended from
time to time.

 

52



--------------------------------------------------------------------------------

“Trustee”: Wells Fargo Bank, National Association, not in its individual
capacity, but solely as Trustee, its successor in interest pursuant to
Section 8.3 or such Person as shall have been appointed Trustee pursuant to
Section 8.5.

“Trustee Fee”: Defined in the Backup Servicer and Trustee Fee Letter.

“Trustee Fee Rate”: The rate per annum set forth in the Backup Servicer and
Trustee Fee Letter as the “Trustee Fee Rate.”

“Trustee Termination Notice”: Defined in Section 8.5.

“Type of Loan”: With respect to any Loan shall mean a reference to whether such
loan is an Originated Loan, Acquired Loan, Agented Note, DIP Loan, Material
Mortgage Loan, Participation, PIK Loan, Senior Secured Loan, Senior Subordinated
Loan or Junior Subordinated Loan.

“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“United States”: The United States of America.

“Unmatured Termination Event”: Any event (other than events described in
Section 10.1(a) and Section 10.1(c) (but only to the extent related to an event
described in Section 6.15(b) or Section 6.15(h)) that, with the giving of notice
or the lapse of time, or both, would become a Termination Event.

“Variable Funding Note”: Defined in Section 2.1.

“Warranty Loan”: As of the time a Loan is first included in the Asset Pool, any
Loan that fails to satisfy any criteria of the definition of Eligible Loan.

“Weighted Average Advance Rate”: At any time a fraction, expressed as a
percentage, (i) the numerator of which is equal to the sum of: (w) 70% of the
sum of the Outstanding Loan Balances of all Senior Secured Loans included in the
Borrowing Base either that are originated and underwritten by the Originator
based on the Obligor’s cash flows (as opposed to the value of assets) or that at
such time have a Loan-to-Value Ratio of 90% or less, (x) 65% of the sum of the
Outstanding Loan Balances of all other Senior Secured Loans included in the
Borrowing Base at such time, (y) 40% of the sum of the Outstanding Loan Balances
of all Senior Subordinated Loans included in the Borrowing Base at such time and
(z) 30% of the sum of the Outstanding Loan Balances of all Junior Subordinated
Loans included in the Borrowing Base at such time and (ii) the denominator of
which is equal to the Aggregate Outstanding Loan Balance at such time; provided
that from and after any date on which both (a) the effective advance rate for
the Advances Outstanding is less than 60.0% (calculated after giving effect to
the Required Equity Contribution) and (b) the Servicer has delivered the
Covenant Step-Down Notice to the Administrative Agent, the Weighted Average
Advance Rate shall not exceed 60.0%.

 

53



--------------------------------------------------------------------------------

Section 1.2. Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

Section 1.3. Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.4. Interpretation.

In each Transaction Document, unless a contrary intention appears:

(1) the singular number includes the plural number and vice versa;

(2) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(3) reference to any gender includes each other gender;

(4) reference to day or days without further qualification means calendar days;

(5) reference to any time means, unless otherwise specified, Atlanta, Georgia
time;

(6) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, supplemented
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor; and

(7) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

 

54



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE OF THE VARIABLE FUNDING NOTES

Section 2.1. The Variable Funding Notes.

(a) The Seller heretofore delivered or shall, on the date hereof (and on the
terms and subject to the conditions hereinafter set forth), deliver, to the
Purchaser Agents for each applicable Purchaser, at the applicable address set
forth on the signature pages of this Agreement, duly executed amended and
restated variable funding notes (the “Variable Funding Notes” or the “VFNs”), in
substantially the form of Exhibit B, in an aggregate face amount equal to the
Commitment of such Purchaser Agent’s related Purchaser, and otherwise duly
completed. Each Variable Funding Note evidences, and at all times on and after
the date hereof shall continue to evidence, an undivided ownership interest in
the Assets purchased by each applicable Purchaser in an amount equal, at any
time, to the percentage equivalent of a fraction (i) the numerator of which is
the Advances outstanding under the applicable VFN on such day, and (ii) the
denominator of which is the total aggregate Advances Outstanding on such day.
Interest shall accrue on each VFN, and each VFN shall be payable, as described
herein.”

(b) On the terms and conditions hereinafter set forth, during the Revolving
Period, the Seller may, at its option, request the Purchasers to make advances
of funds under the applicable VFNs in an aggregate amount up to the applicable
Advance Amount for such VFN (an “Advance” and collectively, the “Advances”) and
each such Purchaser shall make its Advance in an amount equal to its ratable
share of the aggregate Commitments; provided, that in no event shall a Purchaser
make any Advance if, after giving effect to such Advance the aggregate Advances
Outstanding hereunder would exceed the lesser of (i) the Facility Amount and
(ii) the Maximum Availability. Notwithstanding anything contained in this
Section 2.1 or elsewhere in this Agreement to the contrary, no Purchaser shall
be obligated to provide its Purchaser Agent or the Seller with aggregate funds
in connection with an Advance that would exceed such Purchaser’s unused
Commitment then in effect.

(c) The Seller may, within 120 days but not less than 90 days prior to (i) the
expiration of any Liquidity Agreement in the case of an extension of any
Liquidity Agreement or (ii) the Scheduled Termination Date in the case of an
extension of the Scheduled Termination Date under this Agreement, by written
notice to each Purchaser Agent, make a request for each Liquidity Bank, or
Purchaser, in the case of the extension of the Scheduled Termination Date, to
extend the term of such Liquidity Agreement, or the Scheduled Termination Date,
as the case may be, for an additional period of 364 days. Each Purchaser Agent
will give prompt notice to the applicable Purchaser and each applicable
Liquidity Bank of its receipt of such request, and each Purchaser and each
Liquidity Bank shall make a determination, in their sole discretion, not more
than 30 days following the date it actually receives such written request by the
Seller as to whether or not it will agree to the extension requested. Each
Liquidity Bank and each Purchaser will give written notice to the Administrative
Agent of its agreement to extend or its decision not to extend. The
Administrative Agent shall promptly inform the Seller, the Servicer and Moody’s
of each such decision. The failure of a Purchaser or a Liquidity Bank to provide
timely notice of its decision to the Administrative Agent shall be deemed to
constitute a refusal by such Purchaser or such Liquidity Bank, as applicable, to
extend the Scheduled Termination Date or the term of the

 

55



--------------------------------------------------------------------------------

Liquidity Agreement, respectively. The Seller confirms that each Liquidity Bank
and each Purchaser, in their sole and absolute discretion, without regard to the
value or performance of the Assets or any other factor, may elect not to extend
any Liquidity Agreement or the Scheduled Termination Date, as applicable.

(d) The Seller may, with the written consent of the Administrative Agent, add
additional Persons as Purchasers or cause an existing Purchaser to increase its
Commitment in connection with a corresponding increase in the Facility Amount;
provided, however, that the Commitment of any Purchaser may only be increased
with the prior written consent of such Purchaser. Each new Purchaser shall
become a party hereto, by executing and delivering to the Administrative Agent
and the Seller, an assumption agreement or other form of joinder or commitment
agreement evidencing its assumed Commitment hereunder (which agreement or
agreements shall be in form and substance acceptable to the Administrative
Agent).

(e) Notwithstanding anything to the contrary herein, each of the parties hereto
hereby understands and agrees that: (i) following the addition of a Purchaser or
an increase in a Commitment pursuant to Section 2.1(d) and until such date
thereafter as the outstanding Advances of each Purchaser equal such Purchaser’s
Pro Rata Share of all Advances Outstanding, the Seller may request Advances, on
a non pro rata basis, from the Purchasers whose outstanding Advances do not yet
equal their respective Pro Rata Shares of all Advances Outstanding on the date
so requested (it being understood that such requests shall, in any event, be
made ratably among such Purchasers based on their respective Commitments) and
(ii) prior to the Amortization Period, and so long as (x) no Termination Event
or Unmatured Termination Event has occurred and is continuing at such time and
(y) the aggregate of all Advances Outstanding at such time, after giving effect
thereto, does not exceed the lesser of (i) the Facility Amount and (ii) the
Maximum Availability, the Seller may, solely with respect to any Purchaser whose
Commitment has expired and/or been reduced to zero or, following the date
hereof, amended downward, but whose Advances outstanding have not yet been
repaid to an amount that is not greater than such reduced Commitment, use the
proceeds of Advances to reduce such outstanding Advances of such Purchasers
until, their respective outstanding Advances are equal to their respective
Commitments (as so reduced) hereunder (it being understood that any such
payments shall be made ratably among such Purchasers based on their respective
outstanding Advances).

Section 2.2. Procedures for Advances.

(a) Each Advance hereunder shall be effected by the Seller (or the Servicer on
its behalf) delivering to the Administrative Agent and each Purchaser Agent
(with a copy to the Trustee and the Backup Servicer) a duly completed Borrowing
Notice in the form of Exhibit A-1 (along with a Borrowing Base Certificate) no
later than 2:00 p.m. at least two Business Days’ prior to the proposed Funding
Date. Each Borrowing Notice (along with a Borrowing Base Certificate) shall
(i) specify the desired amount of such Advance, which amount must be at least
equal to $500,000 per Purchaser, (ii) specify the date of such Advance,
(iii) specify the Loans to be transferred on such Funding Date (including the
name of each Obligor, the Outstanding Loan Balance for each Loan, and
identifying each Loan by Type of Loan) and (iv) include a representation that
all conditions precedent for an Advance described in Article III hereof have
been met. Each Borrowing Notice shall be irrevocable.

 

56



--------------------------------------------------------------------------------

(b) On each Funding Date, each Purchaser shall, upon satisfaction of the
applicable conditions set forth in Article III, make available to the Seller in
same day funds, at such bank or other location reasonably designated by Seller
in its Borrowing Notice given pursuant to this Section 2.2, an amount determined
pursuant to Section 2.1(b).

(c) On each Funding Date, the obligation of each Purchaser to remit its Pro Rata
Share of any such Advance shall be several from that of each other Purchaser and
the failure of any Purchaser to so make such amount available to the Seller
shall not relieve any other Purchaser of its obligation hereunder.

(d) If any Liquidity Bank (an “Exiting Liquidity Bank”) exercises its right not
to extend or renew the term of its Liquidity Commitment in connection with the
Liquidity Agreement related to this Agreement, as described in Section 2.1(c),
above, the Commitment of the related Purchaser to such Liquidity Bank shall be
automatically reduced on the date the term of such Liquidity Commitment expires
by an amount equal to the amount of such Exiting Liquidity Bank’s Liquidity
Commitment under the related Liquidity Agreement, and such Purchaser shall, on
each Payment Date thereafter during the Revolving Period be entitled to receive
payments in accordance with Section 2.7(a) in respect of its Required Purchaser
Reduction Amount, if any, at such time.

(e) If all of the Liquidity Banks related to a Purchaser exercise their right
not to extend or renew the term of their Liquidity Commitments in connection
with the related Liquidity Agreement, as described in Section 2.1(c), above, the
Commitment of the related Purchaser to such Liquidity Banks shall be
automatically reduced to zero on the date the term of such Liquidity Commitment
expires, and such Purchaser shall, on each Payment Date thereafter during the
Revolving Period be entitled to receive payments in accordance with
Section 2.7(a) in respect of its Required Purchaser Reduction Amount, if any, at
such time. If a Purchaser exercises its right not to extend the Scheduled
Termination Date, (A) the Commitment of such Purchaser shall automatically be
reduced to zero and (B) the Facility Amount shall automatically be reduced by
the amount of such Purchaser’s Commitment on the Scheduled Termination Date, and
such Purchaser shall, on each Payment Date thereafter during the Revolving
Period, be entitled to receive payments in accordance with Section 2.7(a) in
respect of its Required Purchaser Reduction Amount, if any, at such time. If on
any date one or more Purchasers choose to extend the Scheduled Termination Date,
then the Scheduled Termination Date shall be extended as to such Purchasers.

Section 2.3. Reduction of the Facility Amount; Mandatory and Optional
Repayments.

(a) The Seller may, upon at least 30 Business Days’ prior written notice (such
notice, in the form of Exhibit A-3, to be received by the Administrative Agent
and each Purchaser Agent no later than 5:00 p.m. on such day) to the
Administrative Agent and each Purchaser Agent, terminate in whole or reduce in
part the portion of the Facility Amount that exceeds the sum of the Advances
Outstanding, accrued Interest, Breakage Costs and Hedge Breakage Costs;
provided, however, that each partial reduction of the Facility Amount pursuant
to this Section 2.3(a) shall be in an aggregate amount equal to at least
$1,000,000 and shall reduce the applicable Commitments of the Purchasers ratably
based on their respective Pro Rata Shares. Each notice of reduction or
termination pursuant to this Section 2.3(a) shall be irrevocable.

 

57



--------------------------------------------------------------------------------

(b) The Seller may at any time and from time to time upon two Business Days’
prior written notice (such notice, in the form of Exhibit A-3, to be received by
the Administrative Agent, each Hedge Counterparty and each Purchaser Agent no
later than 2:00 p.m. on such day) to the Administrative Agent, each Hedge
Counterparty and each Purchaser Agent, reduce the Advances Outstanding by
remitting, in accordance with its Pro Rata Share, to each Purchaser Agent, for
payment to the respective Purchasers, (i) cash and (ii) instructions to reduce
such Advances Outstanding; provided, that, no such reduction shall be given
effect (1) unless the Seller has complied with the terms of any Hedging
Agreement requiring that one or more Hedge Transactions be terminated in whole
or in part as the result of any such reduction of the Advances Outstanding, and
Seller has paid all Hedge Breakage Costs owing to the relevant Hedge
Counterparty for any such termination, (2) if a Termination Event or Unmatured
Termination Event would result from such reduction or (3) during the
Amortization Period unless such prepayment is made solely from the proceeds of a
capital contribution and not from Collections. Any reduction of the Advances
Outstanding shall be in a minimum amount of the greater of (a) $1,000,000 (or
any lesser amount as may be applied by the Seller to reduce Advances Outstanding
concurrently with a reduction of the Facility Amount pursuant to Section 2.3(c))
and (b) the minimum amount required to pay the Hedge Breakage Costs related to
the reduced portion of Advances Outstanding. Any such reduction will occur only
if sufficient funds have been remitted to pay all such amounts in the succeeding
sentence in full. Upon receipt of such amounts, the Administrative Agent shall
apply such amounts first to the pro rata reduction of the Advances Outstanding,
and second to the payment of any Hedge Breakage Costs. Any related accrued
Interest and Breakage Costs related to such reduction of Advances shall be paid
by the Seller on the immediately succeeding Payment Date in accordance with
Section 2.7 or Section 2.8, as applicable. Any notice relating to any prepayment
pursuant to this Section 2.3(b) shall be irrevocable.

(c) During the period commencing on the Effective Date and ending on the last
day of the Revolving Period, the Facility Amount shall be automatically reduced
as of the Payment Date in the next calendar month by an amount equal to the sum
of (i) for so long as the Facility Amount exceeds $150,000,000, 80% of (A) the
Net Proceeds actually received and available to be retained by the Seller from
the sale or other monetization of Assets pursuant to Section 2.17 and (B) the
aggregate Principal Collections received during such period, plus (ii) 7.5% of
the Net Proceeds actually received and available to be retained by the
Originator from the sale of any of its unencumbered investment assets to a third
party (up to an aggregate amount equal to $7,500,000), and the Commitments of
the Purchasers shall be concurrently reduced ratably based on their respective
Pro Rata Shares of such amount. For the avoidance of doubt, nothing in this
Section 2.3(c) shall be construed to give the Seller recourse to the proceeds
realized by the Originator in connection with any sale referenced in clause
(ii) above for the purpose of reducing Advanced Outstanding hereunder.

 

58



--------------------------------------------------------------------------------

Section 2.4. Determination of Interest.

Each applicable Purchaser Agent shall determine the CP Rate or other rate, as
applicable, for its related Purchaser (including unpaid Interest related
thereto, if any, due and payable to a prior Payment Date) to be paid by the
Seller with respect to each Advance on each Payment Date for the related Accrual
Period and shall advise the Servicer thereof on the third Business Day prior to
such Payment Date.

Section 2.5. [Reserved].

Section 2.6. Notations on Variable Funding Notes.

The Administrative Agent is hereby authorized to enter on a schedule attached to
each VFN a notation (which may be computer generated) with respect to each
Advance under such VFN made by each Purchaser of: (a) the date and principal
amount thereof, and (b) each repayment of principal thereof, and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded. The failure of the Administrative Agent to make any
such notation on the schedule attached to any VFN shall not limit or otherwise
affect the obligation of the Seller to repay the Advances in accordance with
their respective terms as set forth herein.

Section 2.7. Settlement Procedures During the Revolving Period.

(a) On each Payment Date during the Revolving Period, the Servicer shall direct
the Trustee to pay pursuant to the Monthly Report to the following Persons, from
(1) the Collection Account, to the extent of Available Funds, (2) Servicer
Advances received with respect to the related Collection Period and
(3) withdrawals from the Reserve Account with respect to such Payment Date, the
following amounts in the following order of priority:

(1) pro rata in accordance with the amounts due under this clause (1), to each
Hedge Counterparty, any amounts (other than any Hedge Breakage Costs and any
payments due in respect of the termination of any Hedging Transaction), owing to
that Hedge Counterparty under its respective Hedging Agreement in respect of any
Hedge Transaction(s), for the payment thereof;

(2) to the extent not paid for by the Originator, pro rata in accordance with
the amounts due under this clause (2), to the Backup Servicer and the Trustee,
in an amount equal to any accrued and unpaid Backup Servicing Fees, Trustee Fees
and Transition Expenses, for the payment thereof;

(3) to the Servicer, in an amount equal to (i) any unreimbursed Servicer
Advances (but solely to the extent of Collections received in respect of the
Loan for which such Servicer Advance was made) and (ii) any accrued and unpaid
Servicing Fees, for the payment thereof;

(4) to each applicable Purchaser Agent, for the account of the applicable
Purchasers, pro rata in accordance with the amount of Advances Outstanding
hereunder, in an amount equal to any accrued and unpaid Interest, Program Fee,
Commitment Fee and Breakage Costs, for the payment thereof;

(5) to each applicable Purchaser Agent, if the Required Advance Reduction Amount
is greater than zero or an Overcollateralization Shortfall exists, an amount
equal to the Required Advance Reduction Amount and an amount necessary to cure
such Overcollateralization Shortfall, for the account of the applicable
Purchasers, pro rata in accordance with the amount of Advances Outstanding
hereunder, for the payment thereof;

 

59



--------------------------------------------------------------------------------

(6) first, if any Required Equity Shortfall exists, the amount necessary to cure
such Required Equity Shortfall, to the Excess Spread Account, for the payment
thereof and second, to the Reserve Account, the amount (if any) equal to the
lesser of the Scheduled Reserve Account Payment for such Payment Date and the
excess of the Specified Reserve Account Requirement over the amount on deposit
in the Reserve Account;

(7) pari passu to (i) pro rata in accordance with the amount of Advances
outstanding hereunder, to each Purchaser, all other amounts due and unpaid
(other than the principal of Advances Outstanding), (ii) to the Servicer, in an
amount equal to any unreimbursed Servicer Advances to the extent not paid in
clause (3) above, and (iii) to the Trustee, all other amounts due and unpaid,
for the payment thereof;

(8) pro rata in accordance with the amounts due under this clause (8), to each
Hedge Counterparty, any Hedge Breakage Costs and payments due in connection with
the termination of any Hedge Transaction, owing to that Hedge Counterparty under
its respective Hedging Agreement, for the payment thereof;

(9) pro rata in accordance with the amount owed to such Person under this clause
(9), to the Administrative Agent, each Purchaser Agent, the applicable
Purchasers, the Backup Servicer, the Trustee, the Affected Parties, the
Indemnified Parties or the Secured Parties, all other amounts, including
Increased Costs but other than the principal of Advances Outstanding, then due
under this Agreement, for the payment thereof;

(10) so long as there are two or more Purchasers with Advances outstanding, pro
rata in accordance with the amount of Required Purchaser Reduction Amounts, if
any, outstanding at such time, in an amount up to 50% of the remaining funds, to
each Purchaser Agent with respect to which a Required Purchaser Reduction Amount
exists for its related Purchaser at such time, an amount necessary to reduce any
such Required Purchaser Reduction Amount to zero, for the payment thereof; and

(11) any remaining amounts, including any amounts on deposit in the Reserve
Account in excess of the Specified Reserve Account Requirement, shall be
distributed to the Seller.

(b) On the terms and conditions hereinafter set forth, from time to time during
the Revolving Period and prior to the Termination Date, the Servicer may, to the
extent of any Principal Collections on deposit in the Principal Collections
Account:

(i) withdraw such funds for the purpose of reinvesting in additional Eligible
Loans, provided the following conditions are satisfied:

(1) all conditions precedent set forth in Section 3.2(b) have been satisfied;

 

60



--------------------------------------------------------------------------------

(2) the Servicer provides same day written notice to the Administrative Agent
and Trustee by facsimile (to be received no later than 2:00 p.m. on such day) of
the request to withdraw Principal Collections and the amount thereof;

(3) the notice required in clause (2) above shall be accompanied by a notice in
the form of Exhibit A-2 and a Borrowing Base Certificate, each executed by the
Seller and at least one Responsible Officer of the Servicer;

(4) the Trustee provides to the Administrative Agent by facsimile or email (to
be received no later than 2:00 p.m. on that same date) a statement reflecting
the total amount on deposit on such day in the Principal Collections Account;
and

(5) upon the satisfaction of the conditions set forth in clauses (1) through
(4) of this Section 2.7(b), and the Administrative Agent’s confirmation of
available funds, the Administrative Agent will instruct the Trustee by facsimile
on such day to release funds from the Principal Collections Account to the
Servicer in an amount not to exceed the lesser of (A) the amount requested by
the Servicer and (B) the amount on deposit in the Principal Collections Account
on such day; or

(ii) withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.3(b).

Section 2.8. Settlement Procedures During the Amortization Period.

On each Payment Date during the Amortization Period, the Servicer (or the
Administrative Agent, if the Servicer has failed to deliver the applicable
Monthly Report) shall direct the Trustee to pay pursuant to the Monthly Report
to the following Persons, from (i) the Collection Account, to the extent of
Available Funds, (ii) Servicer Advances received with respect to the related
Collection Period and (iii) withdrawals from the Reserve Account with respect to
such Payment Date, the following amounts in the following order of priority:

(1) pro rata in accordance with the amounts due under this clause (1), to each
Hedge Counterparty, any amounts (other than any Hedge Breakage Costs and any
payments due in respect of the termination of any Hedging Transaction), owing to
that Hedge Counterparty under its respective Hedging Agreement in respect of any
Hedge Transaction(s), for the payment thereof;

(2) to the extent not paid for by the Originator, pro rata in accordance with
the amounts due under this clause (2), to the Backup Servicer and the Trustee,
in an amount equal to any accrued and unpaid Backup Servicing Fees, Trustee Fees
and Transition Expenses, for the payment thereof;

 

61



--------------------------------------------------------------------------------

(3) to the Servicer, in an amount equal to (i) any unreimbursed Servicer
Advances (but solely to the extent of Collections received in respect of the
Loan for which such Servicer Advance was made) and (ii) any accrued and unpaid
Servicing Fees, for the payment thereof;

(4) to each applicable Purchaser Agent, for the account of the applicable
Purchasers, pro rata in accordance with the amounts of Advances Outstanding
hereunder, in an amount equal to any accrued and unpaid Interest, Program Fee,
Commitment Fee and Breakage Costs, for the payment thereof;

(5) to each applicable Purchaser Agent, for the account of the applicable
Purchasers, pro rata in accordance with the amount of Advances Outstanding
hereunder, in an amount necessary to reduce the Advances Outstanding to zero,
for the payment thereof;

(6) pari passu to (i) pro rata in accordance with the amount of Advances
Outstanding hereunder, to each applicable Purchaser Agent, for the account of
the applicable Purchasers, all other amounts due and unpaid, (ii) to the
Servicer, in an amount equal to any unreimbursed Servicer Advances to the extent
not paid in clause (3) above, and (iii) to the Trustee, all other amounts due
and unpaid, for the payment thereof;

(7) pro rata in accordance with the amounts due under this clause (7), to each
Hedge Counterparty, any Hedge Breakage Costs and payments due in connection with
the termination of any Hedge Transaction, owing to that Hedge Counterparty under
its respective Hedging Agreement, for the payment thereof;

(8) pro rata in accordance with the amounts due under this clause (8), to the
Administrative Agent, each Purchaser Agent, the applicable Purchasers, the
Backup Servicer, the Trustee, the Affected Parties, the Indemnified Parties or
the Secured Parties, all other amounts, including Increased Costs, then due
under this Agreement, for the payment thereof; and

(9) any remaining amounts shall be distributed to the Seller.

Section 2.9. Collections and Allocations.

(a) Collections. The Servicer shall promptly identify any collections received
as being on account of Interest Collections, Principal Collections or other
Collections and shall transfer, or cause to be transferred, all Collections
received in the Concentration Account or directly by it to the Collection
Account by the close of business on the second (2nd) Business Day after such
Collections are received. In transferring Collections to the Collection Account,
the Servicer shall segregate Principal Collections and transfer the same to the
Principal Collections Account on the second (2nd) Business Day after such
Collections are received. The Servicer shall further include a statement as to
the amount of Principal Collections and Interest Collections on deposit in the
Collection Account and the Principal Collections Account on each Reporting Date
in the Monthly Report delivered pursuant to Section 6.10(b).

 

62



--------------------------------------------------------------------------------

(b) Initial Deposits. On the Closing Date and on each Addition Date thereafter,
the Servicer will deposit (in immediately available funds) into the Collection
Account or Principal Collections Account, as applicable, all Collections
received after the applicable Cut-Off Date and through and including the Closing
Date or Addition Date, as the case may be, in respect of Eligible Loans being
transferred to and included as part of the Asset Pool on such date.

(c) Excluded Amounts. The Servicer may withdraw from the Collection Account or
Principal Collections Account, as applicable, any deposits thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Administrative Agent and each Purchaser Agent a report setting
forth the calculation of such Excluded Amounts in a format satisfactory to the
Administrative Agent and each Purchaser Agent in their reasonable discretion;
provided, that, on or after the occurrence of a Termination Event such Excluded
Amounts (other than amounts on account of any Retained Interest which may only
be withdrawn if the Servicer has, prior to such withdrawal, delivered to the
Administrative Agent notice and evidence that such amounts are on account of any
Retained Interest) may only be withdrawn with the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld, delayed
or conditioned (a copy of which shall be provided by the Servicer to each
Purchaser Agent and the Backup Servicer).

(d) Investment of Funds. Until the occurrence of a Termination Event, to the
extent there are uninvested amounts deposited in the Collection Account, the
Reserve Account and the Excess Spread Account, all such amounts shall be
invested in Permitted Investments selected by the Servicer that mature no later
than the Business Day immediately preceding the next Payment Date; from and
after the occurrence of a Termination Event, to the extent there are uninvested
amounts in the Collection Account, the Reserve Account and the Excess Spread
Account, all such amounts may be invested in Permitted Investments selected by
the Administrative Agent that mature no later than the Business Day immediately
preceding the next Payment Date. All earnings (net of losses and investment
expenses) thereon shall be retained or deposited into the Collection Account and
shall be applied pursuant to the provisions of Section 2.7 and Section 2.8.

Section 2.10. Payments, Computations, Etc.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof no later than 12:00 noon on the day when due in
lawful money of the United States in immediately available funds to the
applicable Purchaser Agent’s Account and if not received before such time shall
be deemed received on the next Business Day. The Seller, or the Servicer, as
applicable, shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 2% per annum
above the Base Rate, payable on demand; provided, however, that such interest
rate shall not at any time exceed the maximum rate permitted by Applicable Law.
Such interest shall be for the account of the applicable Secured Party. All
computations of interest and other fees hereunder shall be made on the basis of
a year consisting of 360 days (other than calculations with respect to the Base
Rate which shall be based on a year consisting of 365 or 366 days, as
applicable) for the actual number of days (including the first but excluding the
last day) elapsed.

 

63



--------------------------------------------------------------------------------

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of Interest or any fee payable hereunder, as the case may be.

(c) If any Advance requested by the Seller is not, as a result of any action,
breach or failure on the part of the Seller or the Servicer, made or
effectuated, as the case may be, on the date specified therefor, the Seller
shall indemnify the applicable Purchaser against any reasonable loss, cost or
expense incurred by the applicable Purchaser including, without limitation, any
loss (including loss of anticipated profits net of anticipated profits in the
reemployment of such funds in the manner reasonably determined by such
Purchaser), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the applicable Purchaser to
fund or maintain such Advance.

Section 2.11. Optional Repurchase.

At any time following the Termination Date when the Borrowing Base is less than
10% percent of the Borrowing Base as of the Termination Date, the Seller may
notify the Administrative Agent and each Purchaser Agent in writing of its
intention to purchase all remaining Assets and to pay all outstanding Aggregate
Unpaids; provided, that, all Hedge Transactions have been terminated in
accordance with their terms. On the Payment Date next succeeding any such
notice, the Seller shall purchase all such Assets for a price equal to the
Aggregate Unpaids and the proceeds of such purchase will be deposited into the
Collection Account and paid in accordance with Section 2.8.

Section 2.12. Fees.

(a) The Servicer on behalf of the Seller shall pay in accordance with
Section 2.7(a)(4) and Section 2.8(4), as applicable, to each applicable
Purchaser Agent, to the extent funds are available on each Payment Date, monthly
in arrears, the applicable Program Fee and the applicable Commitment Fee agreed
to between the Seller and such Purchaser Agent in the related Purchaser Fee
Letter, as applicable.

(b) The Servicer shall be entitled to receive a fee (the “Servicing Fee”),
monthly in arrears in accordance with Section 2.7(a)(3) and Section 2.8(3), as
applicable, which fee shall be equal to the product of (i) the Servicing Fee
Rate, (ii) the sum of (x) the average Aggregate Outstanding Loan Balance during
the immediately preceding Collection Period and (y) the sum of the Outstanding
Loan Balances of all Delinquent Loans and Loans which are not Eligible Loans but
remain in the Asset Pool as of the Determination Date related to the immediately
preceding Collection Period, and (iii) the actual number of days in such
Collection Period divided by 360.

(c) The Backup Servicer shall be entitled to receive the Backup Servicing Fee in
accordance with Section 2.7(a)(2) and Section 2.8(2), as applicable.

(d) The Trustee shall be entitled to receive the Trustee Fee in accordance with
Section 2.7(a)(2) and Section 2.8(2), as applicable.

 

64



--------------------------------------------------------------------------------

(e) The Seller shall pay to Mayer Brown LLP as counsel to the Administrative
Agent and the Purchaser Agents, on the Effective Date, its reasonable fees and
out-of-pocket expenses in immediately available funds and shall pay all
additional reasonable fees and out-of-pocket expenses of Mayer Brown LLP, within
30 Business Days after receiving an invoice for such amounts.

Section 2.13. Increased Costs; Capital Adequacy; Illegality.

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
an Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall
(a) subject an Affected Party to any Tax (except for Taxes on the overall net
income of such Affected Party), duty or other charge with respect to any
ownership interest in the Assets, or any right or obligation to make Advances
hereunder, or on any payment made hereunder, (b) impose, modify or deem
applicable any reserve requirement (including, without limitation, any reserve
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding any reserve requirement, if any, included in the determination of
Interest), special deposit or similar requirement against assets of, deposits
with or for the amount of, or credit extended by, any Affected Party or
(c) impose any other condition affecting the ownership interest in the Assets
conveyed to the Purchasers hereunder or any Affected Party’s rights hereunder or
under any Transaction Document or any Liquidity Agreement, the result of which
is to increase the cost to any Affected Party or to reduce the amount of any sum
received or receivable by an Affected Party under this Agreement, under any
Transaction Document or Liquidity Agreement, then within 10 days after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth the basis for such demand), the Seller shall pay in accordance with
Section 2.7(a) and Section 2.8 directly to such Affected Party such additional
amount or amounts as will compensate such Affected Party for such additional or
increased cost incurred or such reduction suffered.

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by any Affected Party with any law, guideline, rule, regulation, directive or
request from any central bank or other governmental authority or agency (whether
or not having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party as a consequence of its obligations hereunder or arising in
connection herewith to a level below that which any such Affected Party could
have achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Party with respect to capital
adequacy) by an amount deemed by such Affected Party to be material, then from
time to time, within 10 days after demand by such Affected Party (which demand
shall be accompanied by a statement setting forth the basis for such demand),
the Seller shall pay in accordance with Section 2.7(a) and Section 2.8 directly
to such Affected Party such additional amount or amounts as will compensate such
Affected Party for such reduction. For the avoidance of doubt, if any
interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board (including Interpretation No. 46: Consolidation of
Variable Interest Entities (or any future statement or interpretation issued by
the Financial Accounting Standards Board or any successor thereto)), causes or
requires the consolidation of all or a portion of the assets and liabilities of
the

 

65



--------------------------------------------------------------------------------

Originator, the Depositor, the Seller or any Purchaser with the assets and
liabilities of the Administrative Agent, any Purchaser Agent, any Purchaser or
any Liquidity Bank or shall otherwise impose any loss, cost, expense, reduction
of return on capital or other loss, such event shall constitute a circumstance
on which such Affected Party may base a claim for reimbursement under this
Section 2.13.

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.13, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within 10 days after demand by such Affected Party, the Seller shall pay in
accordance with Section 2.7(a) and Section 2.8 to such Affected Party such
additional amount or amounts as may be necessary to reimburse such Affected
Party for any amounts payable or paid by it.

(d) In determining any amount provided for in this Section 2.13, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.13 shall submit to the Seller a
written description as to such additional or increased cost or reduction and the
calculation thereof, which written description shall be conclusive absent
demonstrable error.

(e) If the applicable Purchaser shall notify their respective Purchaser Agent
that a Eurodollar Disruption Event as described in clause (a) of the definition
of “Eurodollar Disruption Event” has occurred, such Purchaser Agent shall in
turn so notify the Seller, whereupon all Advances Outstanding of the affected
Purchaser in respect of which Interest accrues at the Adjusted Eurodollar Rate
shall immediately be converted into Advances Outstanding in respect of which
Interest accrues at the Base Rate.

Section 2.14. Taxes.

(a) All payments made by an Obligor in respect of a Loan and all payments made
by the Seller or the Servicer under this Agreement will be made free and clear
of and without deduction or withholding for or on account of any Taxes. If any
Taxes are required to be withheld from any amounts payable to the Administrative
Agent, the Purchaser Agents, any Affected Party, any Indemnified Party or any
Secured Party, then the amount payable to such Person will be increased (such
increase, the “Additional Amount”) such that every net payment made under this
Agreement after withholding for or on account of any Taxes (including, without
limitation, any Taxes on such increase) is not less than the amount that would
have been paid had no such deduction or withholding been deducted or withheld.
The foregoing obligation to pay Additional Amounts, however, will not apply with
respect to net income or franchise taxes imposed on the Purchasers, any Affected
Party, the Administrative Agent or the Purchaser Agents, respectively, with
respect to payments required to be made by the Seller or Servicer under this
Agreement, by a taxing jurisdiction in which the Purchasers, any Affected Party,
the Administrative Agent or the Purchaser Agents, are organized, conducts
business or is paying taxes (as the case may be).

 

66



--------------------------------------------------------------------------------

(b) The Seller will indemnify each Affected Party in accordance with
Section 2.7(a) and Section 2.8 for the full amount of Taxes payable by such
Person in respect of Additional Amounts and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. All payments
in respect of this indemnification shall be made within 10 days from the date a
written invoice therefor is delivered to the Seller.

(c) Within 30 days after the date of any payment by the Seller of any Taxes, the
Seller will furnish to the Administrative Agent and each of the Purchaser Agents
at its address set forth under its name on the signature pages hereof,
appropriate evidence of payment thereof.

(d) If a Purchaser is not created or organized under the laws of the United
States or a political subdivision thereof, such Purchaser shall deliver to the
Seller, with a copy to the Administrative Agent, (i) within 15 days after the
date hereof, two (or such other number as may from time to time be prescribed by
Applicable Laws) duly completed copies of IRS Form W-8BEN or Form W-8ECI (or any
successor forms or other certificates or statements that may be required from
time to time by the relevant United States taxing authorities or Applicable
Laws), as appropriate, and any other necessary certifications to permit the
Seller to make payments hereunder for the account of such Purchaser without
deduction or withholding of United States federal income or similar Taxes and
(ii) upon the obsolescence of or after the occurrence of any event requiring a
change in, any form or certificate previously delivered pursuant to this
Section 2.14(d), copies (in such numbers as may from time to time be prescribed
by Applicable Laws or regulations) of such additional, amended or successor
forms, certificates or statements as may be required under Applicable Laws or
regulations to permit the Seller and the Servicer to make payments hereunder for
the account of such Purchaser without deduction or withholding of United States
federal income or similar Taxes. Any Purchaser that is a United States Person,
as defined in the Code, shall deliver to the Seller with a copy to the
Administrative Agent, two executed copies of IRS Form W-9.

(e) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to the Purchasers in
connection with this Agreement or the funding or maintenance of Advances
hereunder, the Purchasers are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.14, then, within 10 days after demand by the Purchasers, the
Seller shall pay in accordance with Section 2.7(a) or Section 2.8 directly to
the Purchasers such additional amount or amounts as may be necessary to
reimburse the Purchasers for any amounts paid by them.

(f) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 2.14 shall survive the termination of this Agreement.

Section 2.15. Assignment of the Originator Sale Agreement and the Depositor Sale
Agreement.

The Seller hereby assigns to the Trustee, for the ratable benefit of the Secured
Parties hereunder, all of the Seller’s right, title and interest in and to, but
none of its obligations under, the Originator Sale Agreement, the Depositor Sale
Agreement and any UCC financing statements filed under or in connection
therewith. In furtherance and not in limitation of the foregoing, the Seller
hereby assigns to the Trustee, for the benefit of the Secured Parties, its right
to

 

67



--------------------------------------------------------------------------------

indemnification under Article VIII of the Originator Sale Agreement and Article
VIII of the Depositor Sale Agreement, respectively. The Seller confirms that the
Trustee on behalf of the Secured Parties shall have the sole right to enforce
the Seller’s rights and remedies under the Originator Sale Agreement, the
Depositor Sale Agreement and any UCC financing statements filed under or in
connection therewith for the benefit of the Secured Parties.

Section 2.16. Substitution of Loans.

On any day prior to the occurrence of a Termination Event (and after a
Termination Event, at the discretion of the Administrative Agent with the
consent of the Purchaser Agents), the Seller may, subject to the conditions set
forth in this Section 2.16 and subject to the other restrictions contained
herein, replace any Loan with one or more Eligible Loans (each, a “Substitute
Loan”); provided, that, no such replacement shall occur unless each of the
following conditions is satisfied as of the date of such replacement and
substitution:

(a) the Seller has recommended to the Administrative Agent (with a copy to the
Trustee) in writing that the Loan to be replaced should be replaced (each a
“Replaced Loan”);

(b) each Substitute Loan is an Eligible Loan on the date of substitution;

(c) after giving effect to any such substitution, the Advances Outstanding do
not exceed the lesser of (i) the Facility Amount and (ii) the Maximum
Availability;

(d) for purposes only of substitutions pursuant to Section 4.6 undertaken
because a Loan is a Warranty Loan, the sum Outstanding Loan Balances of such
Substitute Loans shall be equal to or greater than the sum of the Outstanding
Loan Balances of the Replaced Loans;

(e) for purposes only of substitutions pursuant to Section 4.6 undertaken
because a Loan is a Warranty Loan, such Substitute Loans, at the time of
substitution by the Seller, shall have no greater weighted average life than the
Replaced Loan;

(f) all representations and warranties of the Seller contained in Section 4.1
and Section 4.2 shall be true and correct as of the date of substitution of any
such Substitute Loan;

(g) the substitution of any Substitute Loan does not cause a Termination Event
or Unmatured Termination Event to occur;

(h) the sum of the Outstanding Loan Balances of all Substitute Loans substituted
during any 12 month period (ending on the last day of the most recently ended
calendar month prior to such date) does not exceed 20% of the highest Aggregate
Outstanding Loan Balance over such 12 month period;

(i) the sum of the Outstanding Loan Balances of all Substitute Loans substituted
during any 12 month period (ending on the last day of the most recently ended
calendar month prior to such date) for Delinquent Loans, Charged-Off Loans,
Modified Loans and Warranty Loans shall not exceed 10% of the highest Aggregate
Outstanding Loan Balance over such 12 month period;

 

68



--------------------------------------------------------------------------------

(j) the Seller shall deliver to the Administrative Agent on the date of such
substitution a certificate of a Responsible Officer certifying that each of the
foregoing is true and correct as of such date; and

(k) no selection procedure adverse to the interests of the Administrative Agent,
the Purchaser Agents or the Secured Parties was utilized by the Seller in the
selection of the Loan to be replaced or the Substitute Loan; it being understood
that selection procedures used by the Seller for the inclusion of Loans in one
or more of its various securitizations or other financing facilities and which
are solely intended to obtain the most beneficial advance rates thereunder
and/or otherwise maximize the efficiency of such facilities, shall not be deemed
to be adverse procedures for purposes of this paragraph.

In addition, the Seller shall in connection with such substitution deliver to
the Trustee the related Required Loan Documents. On the date any such
substitution is completed, pursuant to Section 9.2, the Trustee, for the benefit
of the Secured Parties, shall, automatically and without further action, release
and shall transfer to the Seller, free and clear of any Lien created pursuant to
this Agreement, all of the right, title and interest of the Trustee, for the
benefit of the Secured Parties, in, to and under such Replaced Loan, including
all future monies due or become due with respect thereto, the Related Security,
all proceeds of such Replaced Loan, Recoveries and Insurance Proceeds relating
thereto, all rights and security for such Replaced Loan, and all Proceeds and
products of the foregoing, but without any representation and warranty of any
kind, express or implied.

Section 2.17. Optional Sales.

(a) On any Optional Sale Date, the Seller shall have the right to prepay all or
a portion of the Advances Outstanding in connection with the sale and assignment
to the Seller by the Trustee, on behalf of the Secured Parties, of all or a
portion of the Assets, as the case may be (each, an “Optional Sale”), subject to
the following terms and conditions:

(i) The Seller shall have given the Administrative Agent at least 45 Business
Days’ prior written notice of its intent to effect an Optional Sale, unless such
notice is waived or reduced by the Administrative Agent;

(ii) Any Optional Sale shall be in connection with a Permitted Securitization
Transaction or shall be required to be consented to in writing by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned so long as the price therefor is an amount at least equal to the
Fair Market Value of such Asset(s));

(iii) Unless an Optional Sale is to be effected on a Payment Date (in which case
the relevant calculations with respect to such Optional Sale shall be reflected
on the applicable Monthly Report), the Servicer shall deliver to the
Administrative Agent a certificate and evidence to the reasonable satisfaction
of the Administrative Agent (which evidence may consist solely of a certificate
from the Servicer) that the Seller shall have sufficient funds on the related
Optional Sale Date to effect the contemplated Optional Sale in accordance with
this Agreement. In effecting an Optional Sale, the Seller may use the Proceeds
of sales of the Assets to repay all or a portion of the Aggregate Unpaids;

 

69



--------------------------------------------------------------------------------

(iv) After giving effect to the Optional Sale and the assignment to the Seller
of all or a portion of the Assets, as the case may be, on any Optional Sale
Date, (x) the remaining Advances Outstanding shall not exceed the lesser of the
Facility Amount and the Maximum Availability, (y) the representations and
warranties contained in Section 4.1, 4.2, and 4.3, hereof shall continue to be
correct in all material respects, except to the extent relating to an earlier
date, (z) the eligibility of any Loan remaining as part of the Assets after the
Optional Sale will be redetermined as of the Optional Sale Date, (aa) the Pool
Concentration Criteria will be redetermined as of the Optional Sale Date, and
(bb) neither an Unmatured Termination Event nor a Termination Event shall be
continuing or shall have resulted;

(v) On the related Optional Sale Date, the Administrative Agent, each Purchaser
Agent, on behalf of the applicable Purchaser, and the Hedge Counterparties shall
have received, as applicable, in immediately available funds, an amount equal to
the sum of (x) the portion of the Advances Outstanding to be prepaid plus (y) an
amount equal to all unpaid Interest to the extent reasonably determined by the
Purchaser Agents to be attributable to that portion of the Advances Outstanding
to be paid in connection with the Optional Sale plus (z) an aggregate amount
equal to the sum of all other amounts due and owing to the Administrative Agent,
the Trustee, the Backup Servicer, the Purchaser Agents, the applicable
Purchaser, the Affected Parties, the Indemnified Parties and the Hedge
Counterparties, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date and to accrue thereafter
(including, without limitation, Breakage Costs and Hedge Breakage Costs);
provided, that, the Administrative Agent and each Purchaser Agent shall have the
right to determine whether the amount paid (or proposed to be paid) by the
Seller on the Optional Sale Date is sufficient to satisfy the requirements of
clauses (iii), (iv) and (v) and is sufficient to reduce the Advances Outstanding
to the extent requested by the Seller in connection with the Optional Sale;

(vi) On or prior to each Optional Sale Date, the Seller shall have delivered to
the Administrative Agent a list specifying all Loans to be sold and assigned
pursuant to such Optional Sale; and

(vii) No selection procedure adverse to the interests of the Administrative
Agent, the Purchaser Agents or the Secured Parties was utilized by the Seller in
the selection of the Loan to be sold and assigned pursuant to such Optional
Sale; it being understood that selection procedures used by the Seller for the
inclusion of Loans in one or more of its various securitizations or other
financing facilities and which are solely intended to obtain the most beneficial
advance rates thereunder and/or otherwise maximize the efficiency of such
facilities, shall not be deemed to be adverse procedures for purposes of this
paragraph.

(b) In connection with any Optional Sale, following receipt by the Purchaser
Agents of the amounts referred to in clause (v) above, there shall be sold and
assigned to the Seller without recourse, representation or warranty all of the
right, title and interest of the Trustee for the benefit of the Secured Parties
in, to and under the portion of the Assets so retransferred and such portion of
the Assets so retransferred shall be released from the Lien of this Agreement
(subject to the requirements of clause (iv) above).

 

70



--------------------------------------------------------------------------------

(c) The Seller hereby agrees to pay the reasonable and documented legal fees and
expenses of the Trustee, Administrative Agent, each Purchaser Agent and the
Secured Parties in connection with any Optional Sale (including, but not limited
to, expenses incurred in connection with the release of the Lien of the Trustee
in the Assets in connection with such Optional Sale).

(d) In connection with any Optional Sale, on the related Optional Sale Date, the
Trustee, on behalf of the Secured Parties, shall, at the expense of the Seller
and pursuant to Section 9.2, (i) execute such instruments of release with
respect to the portion of the Assets to be retransferred to the Seller, in
recordable form if necessary, in favor of the Seller as the Seller may
reasonably request, (ii) deliver any portion of the Assets to be retransferred
to the Seller in its possession to the Seller and (iii) otherwise take such
actions as are necessary and appropriate to release the Lien of the Trustee and
the Secured Parties on the portion of the Assets to be retransferred to the
Seller and release and deliver to the Seller such portion of the Assets to be
retransferred to the Seller.

Section 2.18. Payment by Legal Final Maturity Date.

Notwithstanding anything to the contrary contained herein, the Seller shall pay
the Aggregate Unpaids in full on or before the Legal Final Maturity Date.

ARTICLE III.

CONDITIONS TO ADVANCES

Section 3.1. Conditions to Closing and Initial Advance.

The Purchasers shall not be obligated to make any Advance hereunder on the
occasion of the Initial Advance, nor shall any Purchaser, Administrative Agent,
the Purchaser Agents, the Backup Servicer or the Trustee be obligated to take,
fulfill or perform any other action hereunder, until the following conditions
have been satisfied, in the sole discretion of, or waived in writing by, the
Administrative Agent and each Purchaser Agent:

(a) Each Transaction Document (other than the Concentration Account Agreement)
shall have been duly executed by, and delivered to, the parties thereto, and the
Administrative Agent and each Purchaser Agent shall have received such other
documents, instruments, agreements and legal opinions as the Administrative
Agent and each Purchaser Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, including, without limitation, all
those specified in the Schedule of Documents attached hereto as Schedule I
(other than the Concentration Account Agreement), each in form and substance
satisfactory to the Administrative Agent and each Purchaser Agent;

(b) The Administrative Agent and each Purchaser Agent shall have received
(i) satisfactory evidence that the Seller, the Depositor, the Originator and the
Servicer have obtained all required consents and approvals of all Persons,
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Transaction Documents to which each
is a party and the consummation of the transactions contemplated hereby or
thereby or (ii) an Officer’s Certificate from each of the Seller, the Depositor,
the Originator and the Servicer in form and substance reasonably satisfactory to
the

 

71



--------------------------------------------------------------------------------

Administrative Agent and each Purchaser Agent affirming that no such consents or
approvals are required; it being understood that the acceptance of such evidence
or officer’s certificate shall in no way limit the recourse, if any, of the
Administrative Agent, each Purchaser Agent or any Secured Party against the
Originator, the Servicer, the Depositor or the Seller for a breach of the
Originator’s, the Seller’s, the Depositor’s and the Servicer’s representation or
warranty that all such consents and approvals have, in fact, been obtained;

(c) The Seller, the Servicer the Depositor and the Originator shall each be in
compliance in all material respects with all Applicable Laws and shall have
delivered to the Administrative Agent and each Purchaser Agent as to this and
other closing matters certification in the form of Exhibit F-1, F-2, and/or F-3;

(d) The Seller, the Servicer, the Depositor and the Originator shall have
delivered to the Trustee duly executed Powers of Attorney in the form of
Exhibits G-1, G-2 and G-3;

(e) On or prior to the date of the Initial Advance, each applicable Purchaser
Agent shall have received a duly executed copy of its Variable Funding Note,
with a stated amount equal to the Commitment of the related Purchaser; and

(f) The Seller, the Servicer, the Depositor and the Originator shall each have
delivered to the Administrative Agent and each Purchaser Agent a certificate as
to Solvency in the form of Exhibits E-1, E-2, and E-3.

Section 3.2. Conditions Precedent to All Advances.

Each Advance, including the Initial Advance, to the Seller by the applicable
Purchaser (each, a “Transaction”) shall be subject to the further conditions
precedent that:

(a) (1) With respect to any Advance (including the Initial Advance), the
Servicer shall have delivered to the Administrative Agent and each Purchaser
Agent (with a copy to the Trustee and the Backup Servicer), no later than 3:00
p.m., one Business Day prior to the related Funding Date in a form and substance
satisfactory to the Administrative Agent and each Purchaser Agent, (i) a
Borrowing Notice (Exhibit A-1), Borrowing Base Certificate (Exhibit A-4), Loan
List and Monthly Report, if applicable, and (ii) a Certificate of Assignment and
containing such additional information as may be reasonably requested by the
Administrative Agent and each Purchaser Agent, and (2) with respect to any
reduction in Advances Outstanding pursuant to Section 2.3(b), the Servicer shall
have delivered to the Administrative Agent and each Purchaser Agent (with a copy
to the Backup Servicer) at least two Business Days prior to any reduction of
Advances Outstanding a notice (Exhibit A-3) and a Borrowing Base Certificate
(Exhibit A-4) executed by the Servicer and the Seller;

(b) On the date of such Transaction the following statements shall be true and
the Seller or the Servicer, as applicable, shall be deemed to have certified
that:

(i) The representations and warranties contained in Section 4.1, Section 4.2 and
Section 4.3, as applicable, are true and correct on and as of such day as though
made on and as of such day and shall be deemed to have been made on such day;

 

72



--------------------------------------------------------------------------------

(ii) No event has occurred and is continuing, or would result from such
Transaction, that constitutes a Termination Event or Unmatured Termination
Event;

(iii) After giving effect to such Advance, reduction of Advances Outstanding or
reinvestment of Principal Collections, there is not and will be no
Overcollateralization Shortfall;

(iv) On and as of such day, the Seller and the Servicer each has performed all
of the covenants and agreements contained in this Agreement to be performed by
such person at or prior to such day; and

(v) No law or regulation shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advance or incremental Advance by
such Purchaser in accordance with the provisions hereof, the reduction of
Advances Outstanding, the reinvestment of Principal Collections or any other
transaction contemplated herein;

(c) The Seller shall have delivered to the Trustee (with a copy to the Backup
Servicer and the Administrative Agent) the documents set forth in clause (A) of
the first paragraph of the definition of Eligible Loan on or prior to the dates
and times set forth therein (provided, however, that, the Seller shall cause the
Required Loan Documents to be delivered to the Trustee at such time as described
in the definition of Eligible Loan);

(d) The Amortization Period shall not have commenced;

(e) The Termination Date shall not have occurred;

(f) On the date of such Transaction, the Administrative Agent and each Purchaser
Agent shall have received such other approvals, opinions or documents as the
Administrative Agent and each Purchaser Agent may reasonably require;

(g) The Administrative Agent shall have received from the Seller all hedging
confirmations required in connection with such transaction;

(h) The Seller and Servicer shall have delivered to the Administrative Agent and
each Purchaser Agent any reports required to be delivered hereunder as of the
date of such Transaction;

(i) The Seller shall have delivered to the Administrative Agent and each
Purchaser Agent an Officer’s Certificate (which may be part of the Borrowing
Notice) in form and substance reasonably satisfactory to the Administrative
Agent and each Purchaser Agent certifying that each of the foregoing conditions
precedent has been satisfied;

(j) The Seller shall have delivered to the Administrative Agent and each
Purchaser Agent the Concentration Account Agreement duly executed by the parties
thereto;

(k) The Seller shall have paid all fees required to be paid, including all fees
required hereunder and under the applicable Purchaser Fee Letters and shall have
reimbursed the Purchasers, the Administrative Agent and each Purchaser Agent for
all documented fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including the reasonable
attorney fees and any other documented legal and document preparation costs
incurred by the Purchasers, the Administrative Agent and each Purchaser Agent;

 

73



--------------------------------------------------------------------------------

(l) The Required Equity Contribution shall have been made to the Seller; and

(m) Each Purchaser Agent shall have received a “private rating assessment” of
“A2” by Moody’s on its related Variable Funding Note after the Effective Date,
and such rating or ratings shall not have been rescinded and there shall not
have been any downgrading, or public notification of a possible downgrading, or
public notification of a possible change without indication of direction. In
addition, it shall be a condition precedent to each Advance that each Purchaser
Agent shall have received on the anniversary of the date as of which such
“private rating assessment” (or evidence of reconfirmation thereof) was last
given to it, evidence, in form and substance reasonably satisfactory to it, of
the reconfirmation of the shadow ratings of its Variable Funding Note.

Section 3.3. Conditions Precedent to the Effective Date.

Without limiting Sections 3.1 and 3.2, the Purchasers shall not be obligated to
make any Advance hereunder on or after the Effective Date, nor shall any
Purchaser, Administrative Agent, the Purchaser Agents, the Backup Servicer or
the Trustee be obligated to take, fulfill or perform any other action hereunder,
until the following conditions have been satisfied, in the sole discretion of,
or waived in writing by, the Administrative Agent and each Purchaser Agent:

(a) Each Transaction Document to be executed and delivered on the Effective Date
shall have been duly executed by, and delivered to, the parties thereto, and the
Administrative Agent and each Purchaser Agent shall have received such other
documents, instruments, agreements and legal opinions (including updated true
sale and non-consolidation opinions) as the Administrative Agent and each
Purchaser Agent shall reasonably request in connection with the transactions
contemplated by this Agreement, each in form and substance satisfactory to the
Administrative Agent and each Purchaser Agent;

(b) The Administrative Agent and each Purchaser Agent shall have received
(i) satisfactory evidence that the Seller, the Depositor, the Originator and the
Servicer have obtained all required consents and approvals of all Persons,
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Transaction Documents to be executed
and delivered on the Effective Date and to which each is a party and the
consummation of the transactions contemplated hereby or thereby or (ii) an
Officer’s Certificate from each of the Seller, the Depositor, the Originator and
the Servicer in form and substance reasonably satisfactory to the Administrative
Agent and each Purchaser Agent affirming that no such consents or approvals are
required; it being understood that the acceptance of such evidence or officer’s
certificate shall in no way limit the recourse, if any, of the Administrative
Agent, each Purchaser Agent or any Secured Party against the Originator, the
Servicer, the Depositor or the Seller for a breach of the Originator’s, the
Seller’s, the Depositor’s and the Servicer’s representation or warranty that all
such consents and approvals have, in fact, been obtained;

 

74



--------------------------------------------------------------------------------

(c) The Seller, the Servicer the Depositor and the Originator shall each be in
compliance in all material respects with all Applicable Laws and shall have
delivered to the Administrative Agent and each Purchaser Agent as to this and
other closing matters certification in the form of Exhibit F-1, F-2, and/or F-3;

(d) The Seller, the Servicer, the Depositor and the Originator shall each have
delivered to the Administrative Agent and each Purchaser Agent a certificate as
to Solvency in the form of Exhibits E-1, E-2, and E-3;

(e) The Seller shall have acquired sufficient Eligible Loans such that
Availability is greater than $0, as evidenced in a Borrowing Base Certificate
delivered to the Administrative Agent on the Effective Date; and

(f) SunTrust Robinson Humphrey, on behalf of Three Pillars Funding, shall have
received from the Seller a duly executed Variable Funding Note, with a stated
amount equal to the Commitment of Three Pillars Funding as of the Effective
Date, and shall have surrendered to the Seller any original signed Variable
Funding Certificates (as defined in the Original Agreement) previously delivered
to it by the Seller.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of the Seller.

The Seller represents and warrants as follows:

(a) Organization and Good Standing. The Seller has been duly organized, and is
validly existing as a statutory trust in good standing, under the laws of the
State of Delaware, with all requisite trust power and authority to own or lease
its properties and conduct its business as such business is presently conducted,
and had at all relevant times, and now has all necessary power, authority and
legal right to acquire, own, pledge and sell the Assets in the Asset Pool.

(b) Due Qualification. The Seller is duly qualified to do business and is in
good standing as a statutory trust, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualifications, licenses or approvals,
except where the failure to obtain such qualifications, licenses or approvals
would not reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Seller
(i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and (b) carry out the terms of the Transaction Documents to which it is a
party and (ii) has duly authorized by all necessary trust action the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party and the sale and assignment of an ownership and security
interest in the Assets on the terms and conditions herein provided. This
Agreement and each other Transaction Document to which the Seller is a party
have been duly executed and delivered by the Seller.

 

75



--------------------------------------------------------------------------------

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Seller is a party constitutes a legal, valid and binding obligation of
the Seller enforceable against the Seller in accordance with its respective
terms, except as such enforceability may be limited by Insolvency Laws and by
general principles of equity (whether considered in a suit at law or in equity).

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict in any
material respect with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under the Seller’s trust agreement or any Contractual Obligation of the Seller,
(ii) result in the creation or imposition of any Lien (other than Permitted
Liens) upon any of the Seller’s properties pursuant to the terms of any such
Contractual Obligation, other than this Agreement, or (iii) violate in any
material respect any Applicable Law.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best knowledge of the Seller, threatened against the Seller, before
any Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Seller is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Seller of
this Agreement and any other Transaction Document to which the Seller is a party
have been obtained.

(h) Bulk Sales. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby do not require compliance with any “bulk
sales” act or similar law by the Seller.

(i) Solvency. The Seller is not the subject of any Insolvency Proceedings or
Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Seller is a party do not and will not render
the Seller not Solvent and the Seller shall deliver to the Administrative Agent
and each Purchaser Agent on the Effective Date a certification in the form of
Exhibit E-2.

(j) Selection Procedures. No procedures believed by the Seller to be adverse to
the interests of the Purchasers were utilized by the Seller in identifying
and/or selecting the Loans in the Asset Pool; it being understood that selection
procedures used by the Seller for inclusion of Loans in one or more of its
various securitizations or other financing facilities and which are solely
intended to obtain the most beneficial advance rates thereunder and/or otherwise
maximize the efficiency of such facilities shall not be deemed to be adverse
procedures for purposes of this Agreement. In addition, each Loan has been and
will be underwritten in accordance with and satisfies the standards of the
Credit and Collection Policy.

 

76



--------------------------------------------------------------------------------

(k) Taxes. The Seller has filed or caused to be filed all tax returns that are
required to be filed by it. The Seller has paid or made adequate provisions for
the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the Seller),
and no tax Lien has been filed and, to the Seller’s knowledge, no claim is being
asserted, with respect to any such Tax, fee, assessment or other charge.

(l) 34 Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of the proceeds from the sale of the Assets) will violate or
result in a violation of Section 7 of the 34 Act, or any regulations issued
pursuant thereto, including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The
Seller does not own or intend to carry or purchase, and no proceeds from the
Advances will be used to carry or purchase, any “margin stock” within the
meaning of Regulation U or to extend “purpose credit” within the meaning of
Regulation U.

(m) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Assets in favor of the Trustee, on behalf of the
Secured Parties, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Seller;

(ii) each Loan constitutes either a “general intangible”, an “account” or an
“instrument”, within the meaning of the applicable UCC;

(iii) the Seller owns and has good and marketable title to the Assets free and
clear of any Lien (other than Permitted Liens), claim or encumbrance of any
Person;

(iv) the Seller has received all consents and approvals required by the terms of
any Loan to the transfer and granting of a security interest in such Loan
hereunder to the Trustee, on behalf of the Secured Parties;

(v) the Seller has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under Applicable Law
in order to perfect the security interest in the Loans and that portion of the
Assets in which a security interest may be perfected by filing granted to the
Trustee, on behalf of the Secured Parties, under this Agreement;

(vi) other than the security interest granted to the Trustee, on behalf of the
Secured Parties, pursuant to this Agreement, the Seller has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of the
Assets. The Seller has not authorized the filing of and is not aware of any
financing statements that include a description of collateral covering the
Assets other than any financing statement (A) relating to the security interest
granted to the Depositor under the Originator Sale Agreement and assigned to
Seller under the Depositor Sale Agreement, (B) relating to the security interest
granted to the Seller under the Depositor Sale Agreement, (C) that has been
terminated and/or fully and validly assigned to the Trustee on or prior to the
date hereof or (D) relating to the Related Security related to a Senior
Subordinated Loan or a Junior Subordinated Loan. The Seller is not aware of the
filing of any judgment, ERISA or tax lien filings against the Seller;

 

77



--------------------------------------------------------------------------------

(vii) all original executed copies of each underlying promissory note or copies
of each Loan Register, as applicable, that constitute or evidence each Loan has
been, or subject to the delivery requirements contained herein, will be
delivered to the Trustee;

(viii) the Seller has received a written acknowledgment from the Trustee that
the Trustee or its bailee is holding the underlying promissory notes (if any)
and/or the copies of the Loan Registers that constitute or evidence the Loans
solely on behalf of and for the benefit of the Secured Parties; and

(ix) none of the underlying promissory notes or Loan Registers, as applicable,
that constitute or evidence the Loans has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Trustee, on behalf of the Secured Parties.

(n) Reports Accurate. All Monthly Reports (if prepared by the Seller, or to the
extent that information contained therein is supplied by the Seller),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Seller to the Administrative Agent,
the Trustee, any Purchaser Agent or any Purchaser in connection with this
Agreement are true, complete and correct in all material respects (other than
with respect to the matters directly or indirectly relating to the items for
which a waiver is being provided under Section 13.20).

(o) Location of Offices. The Seller’s location (within the meaning of Article 9
of the UCC) is Delaware. The office where the Seller keeps all the Records is at
the address of the Seller referred to in Section 13.2 hereof (or at such other
locations as to which the notice and other requirements specified in
Section 5.2(g) shall have been satisfied). The Seller has not changed its name,
whether by amendment of the Trust Agreement, by reorganization or otherwise, or
its jurisdiction of organization and has not changed its location within the
four months preceding the Effective Date.

(p) [Reserved].

(q) Tradenames. The Seller has no trade names, fictitious names, assumed names
or “doing business as” names or other names under which it has done or is doing
business.

(r) Depositor Sale Agreement. The Depositor Sale Agreement is the only agreement
pursuant to which the Seller acquires Assets.

(s) Value Given. The Seller has given and will give reasonably equivalent value
to the Depositor in consideration for the transfer to the Seller of the Assets
under the Depositor Sale Agreement, no such transfer has been made or will be
made for or on account of an antecedent debt owed by the Depositor to the
Seller, and no such transfer is or may be voidable or subject to avoidance under
the Bankruptcy Code.

 

78



--------------------------------------------------------------------------------

(t) Accounting. The Seller accounts for the transfers to it from the Depositor
of the interests in Assets under the Depositor Sale Agreement as financings of
such Assets for tax and consolidated accounting purposes (with a notation that
it is treating the transfers as sales for legal and all other purposes on its
books, records and financial statements, in each case consistent with GAAP and
with the requirements set forth herein).

(u) Special Purpose Entity. The Seller has not and shall not:

(i) engage in any business or activity other than the acquisition and receipt of
Assets and related assets from the Depositor under the Depositor Sale Agreement,
the transfer and pledge of Assets under the Transaction Documents, and such
other activities as are incidental thereto;

(ii) acquire or own any material assets other than (a) the Assets and related
assets from the Depositor under the Depositor Sale Agreement and (b) incidental
property as may be necessary for the operation of the Seller and the performance
of its obligations under the Transaction Documents;

(iii) merge into or consolidate with any Person, dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure or jurisdiction of
formation, without in each case first obtaining the consent of the
Administrative Agent and each Purchaser Agent;

(iv) fail to preserve its existence as a Delaware statutory trust, validly
existing and in good standing under the laws of Delaware, or without the prior
written consent of the Administrative Agent and each Purchaser Agent, amend,
modify, terminate or fail to comply with the provisions of the Trust Agreement
or fail to observe statutory trust formalities;

(v) own any Subsidiary or make any investment in any Person without the consent
of the Administrative Agent and each Purchaser Agent;

(vi) except as permitted by this Agreement and the Concentration Account
Agreement, commingle its assets with the assets of any of its Affiliates or of
any other Person;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than indebtedness to the Secured Parties
hereunder or in conjunction with a repayment of all Aggregate Unpaids owed to
the Purchasers and the Secured Parties in connection with the Transaction
Documents, except for trade payables in the ordinary course of its business;
provided, that, such debt is not evidenced by a note and is paid when due;

(viii) become insolvent or fail to pay its debts and liabilities from its assets
as the same shall become due;

(ix) fail to maintain its records, books of account and bank accounts separate
and apart from those of any other Person;

 

79



--------------------------------------------------------------------------------

(x) enter into any contract or agreement with any Person, except upon terms and
conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arm’s-length basis
with third parties other than such Person;

(xi) seek its dissolution or winding up in whole or in part;

(xii) fail to correct any known misunderstandings regarding the separate
identity of Seller and the Originator or any principal or Affiliate thereof or
any other Person;

(xiii) guarantee, become obligated for, or hold itself out to be responsible for
the debt of another Person;

(xiv) make any loan or advances to any third party, including any principal or
Affiliate, or hold any evidence of indebtedness issued by any other Person
(other than the Assets, cash and investment-grade securities);

(xv) fail to file its own separate tax return, or file a consolidated federal
income tax return with any other Person, except as may be required by the Code
and regulations;

(xvi) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name in order not (a) to mislead others as to the identity with which such other
party is transacting business, or (b) to suggest that it is responsible for the
debts of any third party (including any of its principals or Affiliates);

(xvii) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xviii) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;

(xix) except as may be required by the Code and regulations, share any common
logo with or hold itself out as or be considered as a department or division of
(a) any of its principals or Affiliates, (b) any Affiliate of a principal or
(c) any other Person;

(xx) permit any transfer (whether in any one or more transactions) of any direct
or indirect ownership interest in the Seller to the extent it has the ability to
control the same, unless the Seller delivers to the Administrative Agent and
each Purchaser Agent an acceptable non-consolidation opinion and the
Administrative Agent consents to such transfer;

(xxi) fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person;

 

80



--------------------------------------------------------------------------------

(xxii) except as set forth in the Transaction Documents, fail to pay its own
liabilities and expenses only out of its own funds;

(xxiii) fail to pay the salaries of its own employees, if any, in light of its
contemplated business operations;

(xxiv) acquire the obligations or securities of its Affiliates;

(xxv) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

(xxvi) fail to use separate invoices and checks bearing its own name;

(xxvii) pledge its assets for the benefit of any other Person except as set
forth in the Transaction Documents; and

(xxviii) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Mayer Brown LLP, dated as of the
Effective Date, upon which the conclusions expressed therein are based.

(v) Confirmation from the Depositor. The Seller has received in writing from the
Depositor confirmation that the Depositor will not cause the Seller to file a
voluntary petition under the Bankruptcy Code or Insolvency Laws.

(w) Investment Company Act. The Seller is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “40 Act”), or is
exempt from the provisions of the 40 Act.

(x) ERISA. The present value of all benefits vested under all “employee pension
benefit plans,” as such term is defined in Section 3 of ERISA, maintained by the
Seller, or in which employees of the Seller are entitled to participate, as from
time to time in effect (herein called the “Pension Plans”), does not exceed the
value of the assets of the Pension Plans allocable to such vested benefits
(based on the value of such assets as of the last annual valuation date). No
prohibited transactions, accumulated funding deficiencies, withdrawals or
reportable events have occurred with respect to any Pension Plans that, in the
aggregate, could subject the Seller to any material tax, penalty or other
liability. No notice of intent to terminate a Pension Plan has been filed, nor
has any Pension Plan been terminated under Section 4041(f) of ERISA, nor has the
Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer a Pension Plan and no event has occurred or
condition exists that might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan.

(y) PUHCA. The Seller is not a “holding company” or a “subsidiary holding
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or any successor statute.

 

81



--------------------------------------------------------------------------------

(z) Compliance with Law. The Seller has complied in all material respects with
all Applicable Laws to which it may be subject, and no Asset in the Asset Pool
contravenes in any material respect any Applicable Laws (including, without
limitation, laws, rules and regulations relating to licensing, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy).

(aa) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy with respect to all of the
Assets.

(bb) Collections. The Seller acknowledges that all Collections received by it or
its Affiliates with respect to the Assets transferred or pledged hereunder are
held and shall be held in trust for the benefit of the Secured Parties until
deposited into the Collection Account or Principal Collections Account within
two Business Days from receipt as required herein.

(cc) Set-Off, etc. No Asset has been compromised, adjusted, extended, satisfied,
subordinated (other than Senior B Loans, Senior Subordinated Loans and Junior
Subordinated Loans, and solely to the extent described and provided for in the
definition thereof), rescinded, set-off or modified by the Seller, the
Originator, the Depositor or the Obligor thereof, and no Asset is subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Asset or otherwise, by the Seller, the Originator, the Depositor
or the Obligor with respect thereto, except for amendments to such Asset
otherwise permitted under Section 6.4(a) of this Agreement and in accordance
with the Credit and Collection Policy.

(dd) Accuracy of Representations and Warranties. Each representation or warranty
by the Seller contained herein or in any certificate or other document furnished
by the Seller pursuant hereto or in connection herewith is true and correct in
all material respects (other than with respect to matters directly or indirectly
relating to the items for which a waiver is being provided under Section 13.20).

(ee) Representations and Warranties in Depositor Sale Agreement. The
representations and warranties made by the Seller to the Depositor in the
Depositor Sale Agreement are hereby remade by the Seller on each date to which
they speak in the Depositor Sale Agreement as if such representations and
warranties were set forth herein. For purposes of this Section 4.1(ee), such
representations and warranties are incorporated herein by reference as if made
by the Seller to the Administrative Agent, each Purchaser Agent and each of the
Secured Parties under the terms hereof mutatis mutandis.

(ff) Reaffirmation of Representations and Warranties by the Seller. On each day
that any Advance is made hereunder, the Seller shall be deemed to have certified
that all representations and warranties described in Section 4.1 are correct on
and as of such day as though made on and as of such day.

(gg) Participations and Acquired Loans. The participations created with respect
to the Participations and the sale or assignment to the Originator with respect
to the Acquired Loans (or any Loans acquired by the Originator from a third
party) do not violate any provisions of the underlying Required Loan Documents
and such documents do not contain any express or implied prohibitions on
participations or sales of such Loans.

 

82



--------------------------------------------------------------------------------

(hh) Environmental. With respect to each Material Mortgage Loan:

(i) each item of the Related Property is in compliance in all material respects
with all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to such Related Property and there are no
conditions relating to such Related Property that could give rise to liability
under any applicable Environmental Laws;

(ii) none of the Related Property contains, or has previously contained, any
Materials of Environmental Concern at, on or under such Related Property in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, any applicable Environmental Laws;

(iii) none of the Seller, the Originator, Depositor nor the Servicer has
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does any such
Person have knowledge or reason to believe that any such notice will be received
or is being threatened;

(iv) to the best knowledge of the Seller, Materials of Environmental Concern
have not been transported or disposed of from the Related Property, or
generated, treated, stored or disposed of at, on or under any of the Related
Property or any other location, in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law;

(v) no judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Seller, the Originator, Depositor and/or the
Servicer, threatened, under any Environmental Law to which any of the Seller,
the Originator, Depositor and/or the Servicer is or will be named as a party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements, outstanding under any Environmental Law with respect to any of the
Seller, the Originator, the Depositor, the Servicer or the Related Property; and

(vi) to the best knowledge of the Seller, there has been no release or threat of
release of Materials of Environmental Concern at or from any of the Related
Property or arising from or related to the operations (including, without
limitation, disposal) in connection with the Related Property in violation of or
in amounts or in a manner that could give rise to liability under any applicable
Environmental Laws.

(ii) USA PATRIOT Act. Neither the Seller nor any Affiliate of the Seller is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Assets Control (OFAC) list, (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a

 

83



--------------------------------------------------------------------------------

jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

(jj) Concentration Account. The Concentration Account is the only account to
which Collections on outstanding Assets are deposited. The Concentration Account
is subject only to the interests of the parties to the Concentration Account
Agreement.

The representations and warranties in Section 4.1(m) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

Section 4.2. Representations and Warranties of the Seller Relating to the
Agreement and the Assets.

The Seller hereby represents and warrants, as of the Effective Date and as of
each Addition Date:

(a) Binding Obligation, Valid Transfer and Security Interest.

(i) This Agreement and each other Transaction Document to which the Seller is a
party each constitute a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

(ii) This Agreement constitutes a valid transfer to the Purchasers of all right,
title and interest of the Seller in, to and under all Assets in the Asset Pool,
free and clear of any Lien of any Person claiming through or under the Seller or
its Affiliates, except for Permitted Liens. If the conveyances contemplated by
this Agreement are determined to be transfers for security, then this Agreement
constitutes a grant of a security interest in all Assets in the Asset Pool to
the Trustee, for the benefit of the Secured Parties, which upon the delivery of
the Required Loan Documents to the Trustee and the filing of the financing
statements described in Section 4.1(m) shall be a first priority perfected
security interest in the Loans in the Asset Pool and in that portion of the
Assets in which a security interest may be perfected by filing, subject only to
Permitted Liens.

(b) Eligibility of Loans. (i) The Loan List and the information contained in
each Borrowing Notice delivered pursuant to Section 2.2 is an accurate and
complete listing in all material respects of all Loans in the Asset Pool as of
the related Cut-Off Date and the information contained therein with respect to
the identity of such Loans and the amounts owing thereunder is true and correct
in all material respects as of the related Cut-Off Date, (ii) each such Loan
included in the Borrowing Base is an Eligible Loan, (iii) each such Asset is
free and clear of any Lien of any Person (other than Permitted Liens) and is in
compliance in all material respects with all Applicable Laws and (iv) with
respect to each such Asset, all material consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
required to be obtained, effected or given by the Seller in connection with the
transfer of an ownership interest or security interest in such Assets to the
Trustee for the benefit of the Secured Parties have been duly obtained, effected
or given and are in full force and effect.

 

84



--------------------------------------------------------------------------------

(c) No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Seller’s knowledge,
on the part of the Obligor.

Section 4.3. Representations and Warranties of the Servicer.

The Servicer represents and warrants as follows:

(a) Organization and Good Standing. The Servicer has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with all requisite corporate power and authority to own or lease
its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

(b) Due Qualification. The Servicer is duly qualified to do business as a
corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals except where the failure to obtain such
qualification, license, or approval, would not reasonably be expected to have a
Material Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Servicer
(i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Servicer is a party constitutes a legal, valid and binding obligation
of the Servicer enforceable against the Servicer in accordance with its
respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict in any
material respect with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under the Servicer’s articles of incorporation, bylaws or any Contractual
Obligation of the Servicer, (ii) result in the creation or imposition of any
Lien upon any of the Servicer’s properties pursuant to the terms of any such
Contractual Obligation, or (iii) violate in any material respect any Applicable
Law.

 

85



--------------------------------------------------------------------------------

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best knowledge of the Servicer, threatened against the Servicer,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Servicer is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Servicer is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained.

(h) Reports Accurate. All Servicer Certificates, Monthly Reports, Borrowing
Notices, Borrowing Base Certificates and other written or electronic
information, exhibits, financial statements, documents, notices, books, records
or reports furnished by the Servicer to the Administrative Agent, the Trustee,
any Purchaser Agent or any Purchaser in connection with this Agreement are
accurate, true and correct in all material respects (other than with respect to
matters directly or indirectly relating to the items for which a waiver is being
provided under Section 13.20).

(i) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to the origination,
underwriting and servicing of the Assets.

(j) Collections. The Servicer acknowledges that all Collections received by it
or its Affiliates with respect to the Assets transferred or pledged hereunder
are held and shall be held in trust for the benefit of the Secured Parties until
deposited into the Collection Account or Principal Collections Account within
two Business Days from receipt as required herein.

(k) Bulk Sales. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby do not require compliance with any “bulk
sales” act or similar law by the Servicer.

(l) Solvency. The Servicer is not the subject of any Insolvency Proceedings or
Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent and the Servicer shall deliver to the Administrative
Agent and each Purchaser Agent on the Effective Date a certification in the form
of Exhibit E-1.

(m) Taxes. The Servicer has filed or caused to be filed all tax returns that are
required to be filed by it. The Servicer has paid or made adequate provisions
for the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the
Servicer), and no tax Lien has been filed and, to the Servicer’s knowledge, no
claim is being asserted, with respect to any such Tax, assessment or other
charge.

 

86



--------------------------------------------------------------------------------

(n) 34 Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or the other Transaction Documents (including, without
limitation, the use of the Proceeds from the sale of the Assets) will violate or
result in a violation of Section 7 of the 34 Act, or any regulations issued
pursuant thereto, including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II.

(o) Security Interest. The Servicer will take all steps necessary to ensure that
(i) the Seller has granted a security interest (as defined in the UCC) to the
Trustee, for the benefit of the Secured Parties, in the Assets, which is
enforceable in accordance with Applicable Law upon execution and delivery of
this Agreement, (ii) upon the filing of UCC-1 financing statements naming the
Trustee as secured party and the Seller as debtor, the Trustee, for the benefit
of the Secured Parties, shall have a first priority perfected security interest
in the Loans and that portion of the Assets in which a security interest may be
perfected by filing (except for any Permitted Liens), and (iii) all filings
(including, without limitation, such UCC filings) as are necessary for the
perfection of the Trustee’s security interest in the Loans and that portion of
the Assets in which a security interest may be perfected by filing have been (or
prior to the applicable Advance will be) made.

(p) Separate Identity. The Seller is an entity with assets and liabilities
separate and distinct from those of the Servicer and any Affiliates thereof, and
the Servicer hereby acknowledges that the Administrative Agent, each Purchaser
Agent, each Purchaser and the other Secured Parties are entering into the
transactions contemplated herein reliance upon the Seller’s identity as a
separate legal entity separate from the Servicer and from each Affiliate of the
Servicer. Therefore, from and after the date of execution and delivery of this
Agreement until the Collection Date, the Servicer shall (i) take all reasonable
steps to ensure that the Seller complies with the provisions regarding its
separate existence contained in Section 4.1(u) above and (ii) take all steps
that the Administrative Agent, any Purchaser Agent, any Purchaser, or any other
Secured Party may from time to time reasonably request, to maintain the Seller’s
identity as a separate legal entity and to make it manifest to third parties
that the Seller is an entity with assets and liabilities distinct from those of
the Servicer and any Affiliate thereof and not just a division of the Servicer
or any Affiliate.

(q) ERISA. The present value of all benefits vested under all “employee pension
benefit plans,” as such term is defined in Section 3 of ERISA, maintained by the
Servicer, or in which employees of the Servicer are entitled to participate, as
from time to time in effect (herein called the “Pension Plans”), does not exceed
the value of the assets of the Pension Plans allocable to such vested benefits
(based on the value of such assets as of the last annual valuation date). No
prohibited transactions, accumulated funding deficiencies, withdrawals or
reportable events have occurred with respect to any Pension Plans that, in the
aggregate, could subject the Servicer to any material tax, penalty or other
liability. No notice of intent to terminate a Pension Plan has been filed, nor
has any Pension Plan been terminated under Section 4041(f) of ERISA, nor has the
Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer, a Pension Plan and no event has occurred or
condition exists that might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan.

 

87



--------------------------------------------------------------------------------

(r) Concentration Account. The name and address of the Concentration Account
Bank, together with the account number of the Concentration Account of MCG
Capital at the Concentration Account Bank, have been sent to the Trustee and
Administrative Agent. Subject to the terms of the Concentration Account
Agreement, the Servicer has not granted and shall not grant any Person other
than the Administrative Agent and the Trustee an interest in the Concentration
Account, other than any such interest that has been terminated or fully and
validly assigned to the Administrative Agent and the Trustee on or prior to the
date hereof.

(s) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer is
(i) a country, territory, organization, person or entity named on an OFAC list,
(ii) a Person that resides or has a place of business in a country or territory
named on such lists or which is designated as a “Non-Cooperative Jurisdiction”
by the Financial Action Task Force on Money Laundering, or whose subscription
funds are transferred from or through such a jurisdiction; (iii) a “Foreign
Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign bank that
does not have a physical presence in any country and that is not affiliated with
a bank that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

(t) Compliance with Law. The Servicer has complied in all material respects with
all Applicable Laws to which it may be subject, and no Asset in the Asset Pool
contravenes in any material respect any Applicable Laws (including, without
limitation, laws, rules and regulations relating to licensing, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy).

(u) Accuracy of Representations and Warranties. Each representation or warranty
by the Servicer contained herein or in any certificate or other document
furnished by the Servicer pursuant hereto or in connection herewith is true and
correct in all material respects on the date on which such representation or
warranty was made or as to which it speaks.

(v) [Reserved].

(w) [Reserved].

(x) [Reserved].

(y) Environmental. With respect to each Material Mortgage Loan:

(i) each item of the Related Property is in compliance in all material respects
with all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to such Related Property and there are no
conditions relating to such Related Property that could give rise to liability
under any applicable Environmental Laws;

(ii) none of the Related Property contains, or has previously contained, any
Materials of Environmental Concern at, on or under such Related Property in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, any applicable Environmental Laws;

 

88



--------------------------------------------------------------------------------

(iii) the Servicer has not received any written or verbal notice of, or inquiry
from any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Related
Property, nor does the Servicer have knowledge or reason to believe that any
such notice will be received or is being threatened;

(iv) to the best knowledge of the Servicer, Materials of Environmental Concern
have not been transported or disposed of from the Related Property, or
generated, treated, stored or disposed of at, on or under any of the Related
Property or any other location, in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law;

(v) no judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Servicer, threatened, under any Environmental
Law to which the Servicer is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements, outstanding under any
applicable Environmental Law with respect to the Servicer or the Related
Property; and

(vi) there has been no release or threat of release of Materials of
Environmental Concern at or from any of the Related Property, or arising from or
related to the operations (including, without limitation, disposal) in
connection with the Related Property in violation of or in amounts or in a
manner that could give rise to liability under any applicable Environmental
Laws.

(z) PUHCA. The Servicer is not a “holding company” or a “subsidiary holding
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or any successor statute.

Section 4.4. Representations and Warranties of the Backup Servicer.

The Backup Servicer in its individual capacity and as Backup Servicer represents
and warrants as follows:

(a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Backup Servicer under this
Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Backup Servicer, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Backup Servicer is a party or by which it or any
of its property is bound.

 

89



--------------------------------------------------------------------------------

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any material respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the Backup
Servicer, required in connection with the execution and delivery of this
Agreement, the performance by the Backup Servicer of the transactions
contemplated hereby and the fulfillment by the Backup Servicer of the terms
hereof have been obtained.

(f) Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Backup Servicer, enforceable against the Backup Servicer in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws or general principles of equity (whether considered
in a suit at law or in equity).

Section 4.5. Representations and Warranties of the Trustee.

The Trustee in its individual capacity and as Trustee represents and warrants as
follows:

(a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Trustee under this Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Trustee, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Trustee is a party or by which it or any of its
property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the Transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any material respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the Trustee,
required in connection with the execution and delivery of this Agreement, the
performance by the Trustee of the transactions contemplated hereby and the
fulfillment by the Trustee of the terms hereof have been obtained.

 

90



--------------------------------------------------------------------------------

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Trustee, enforceable against the Trustee in accordance with
its terms, except as such enforceability may be limited by applicable Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).

Section 4.6. Breach of Certain Representations and Warranties.

If on any day a Loan is a Warranty Loan, no later than 10 Business Days
following the earlier of knowledge by the Seller that such Loan is a Warranty
Loan or receipt by the Seller from the Administrative Agent or the Servicer of
written notice thereof, the Seller shall either: (a) make a deposit to the
Collection Account (for allocation pursuant to Section 2.7 or Section 2.8, as
applicable) in immediately available funds in an amount equal to the sum of
(i) the Outstanding Loan Balance of each such Warranty Loan on such date,
(ii) any outstanding Servicer Advances with respect to such Warranty Loan,
(iii) any accrued and unpaid interest with respect to such Warranty Loan, and
(iv) all Hedge Breakage Costs required to be paid to the relevant Hedge
Counterparty with respect to any termination of one or more Hedge Transactions,
in whole or in part, as required by the terms of any Hedging Agreement
(collectively, the “Retransfer Price”) with respect to the retransfer of such
Warranty Loan to the Seller; or (b) subject to the satisfaction of the
conditions in Section 2.16, substitute for such Warranty Loan a Substitute Loan.
The Seller shall notify the Administrative Agent and the Trustee of such
decision. The Borrowing Base shall immediately be reduced by the Outstanding
Loan Balance of each Warranty Loan. The Seller may (in its discretion) accept
retransfer of each such Warranty Loan and all Related Security, and upon such
retransfer such Warranty Loan shall no longer be included in the Asset Pool. If
the Seller has elected (in its discretion) to substitute a Substitute Loan for a
Warranty Loan, upon its transfer to the Trustee on behalf of the Purchasers, and
the satisfaction of the conditions set forth in Section 2.16, the Borrowing Base
shall be increased by the Outstanding Loan Balance of such Substitute Loan and
such Substitute Loan shall be included in the Asset Pool. Upon the date of
retransfer to the Seller of each Warranty Loan, the Trustee, for the benefit of
the Secured Parties, shall automatically and without further action and pursuant
to Section 9.2 release, transfer, assign and set-over to the Seller, without
recourse, representation or warranty, all the right, title and interest of the
Trustee, for the benefit of the Secured Parties in, to and under such Warranty
Loan and all future monies due or to become due with respect thereto, the
Related Security with respect thereto, all Proceeds of such Warranty Loan,
Recoveries, gains and Insurance Proceeds relating thereto, all rights to
security for any such Warranty Loan, and all Proceeds and products of the
foregoing. The Trustee, for the benefit of the Secured Parties, shall, at the
sole expense of the Servicer, execute such documents and instruments of transfer
as may be prepared by the Servicer on behalf of the Seller and take other such
actions as shall reasonably be requested by the Seller to effect the transfer of
such Warranty Loan pursuant to this Section 4.6.

ARTICLE V.

GENERAL COVENANTS

Section 5.1. Affirmative Covenants of the Seller.

From the date hereof until the Collection Date:

(a) Compliance with Laws. The Seller will comply in all material respects with
all Applicable Laws, including those with respect to the Assets or any part
thereof.

 

91



--------------------------------------------------------------------------------

(b) Preservation of Trust Existence. The Seller will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing as a statutory
trust in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect.

(c) Performance and Compliance with Assets. The Seller will, at its expense,
timely and fully perform and comply (or cause the Originator to perform and
comply pursuant to the Originator Sale Agreement, or the Depositor to perform
and comply pursuant to the Depositor Sale Agreement) with all provisions,
covenants and other promises required to be observed by it under the Assets and
all other agreements related to such Assets.

(d) Keeping of Records and Books of Account. The Seller will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Assets in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all or any portion of the Assets in the Asset Pool.

(e) Assets. With respect to the Assets acquired by the Seller, the Seller will
(i) acquire such Assets pursuant to and in accordance with the terms of the
Depositor Sale Agreement, (ii) (at the Servicer’s expense) take all action
necessary to perfect, protect and more fully evidence the Seller’s ownership of
such Assets free and clear of any Lien other than the Lien created hereunder and
Permitted Liens, including, without limitation, (a) with respect to the Loans
and that portion of the Assets in which a security interest may be perfected by
filing, filing and maintaining (at the Servicer’s expense), effective financing
statements against the Depositor, and effective financing statements naming the
Depositor as secured party and the Originator as debtor, in each case, in all
necessary or appropriate filing offices, and filing continuation statements,
amendments or assignments with respect thereto in such filing offices (including
any amendments thereto or assignments thereof) and (b) executing or causing to
be executed such other instruments or notices as may be necessary or
appropriate, (iii) permit the Administrative Agent, each Purchaser Agent or
their respective agents or representatives to visit the offices of the Seller
during normal office hours and upon reasonable notice examine and make copies of
all documents, books, records and other information concerning the Assets and
discuss matters related thereto with any of the officers or employees of the
Seller having knowledge of such matters, and (iv) take all additional action
that the Administrative Agent or any Purchaser Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Assets.

(f) Deposit of Collections. The Seller will promptly (but in no event later than
two Business Days after receipt) deposit all Collections received by the Seller
in respect of the Assets included in the Asset Pool into the Collection Account.

(g) Special Purpose Entity Requirements. The Seller shall be in compliance with
the Special Purpose Entity requirements set forth in Section 4.1(u).

 

92



--------------------------------------------------------------------------------

(h) Credit and Collection Policy. The Seller will (a) comply in all material
respects with the Credit and Collection Policy in regard to the Assets, and
(b) furnish to the Administrative Agent and each Purchaser Agent, prior to its
effective date, prompt notice of any changes in the Credit and Collection
Policy. Without the prior written consent of the Administrative Agent and each
Purchaser Agent (which consent will not be unreasonably withheld), the Seller
will not agree to or otherwise permit to occur any material change in the Credit
and Collection Policy, which change would impair the collectibility or credit
quality of any of the Assets or otherwise adversely affect the interests or
remedies of the Administrative Agent, each Purchaser Agent or the Secured
Parties under this Agreement or any other Transaction Document.

(i) Termination Events. The Seller will provide the Administrative Agent and
each Purchaser Agent with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event (and the occurrence of
any event described in Section 10.1(a) or Section 10.1(c)) of which the Seller
has knowledge or has received notice. In addition, no later than five Business
Days following the Seller’s knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event (and the occurrence of any
event described in Section 10.1(a) or Section 10.1(c)), the Seller will provide
to the Administrative Agent and each Purchaser Agent a written statement of the
chief financial officer or chief accounting officer of Seller setting forth the
details of such event and the action that the Seller proposes to take with
respect thereto.

(j) Taxes. The Seller will file and pay any and all Taxes (other than any Taxes
the validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Seller).

(k) Use of Proceeds. The Seller will use the proceeds of the Advances only to
acquire Assets or to make payments to the holder of the residual interest of the
Seller, to the extent funds are available therefor, in accordance with
Section 2.7 and Section 2.8.

(l) Obligor Notification Forms. The Seller shall furnish the Administrative
Agent with an appropriate power of attorney to send (at the Administrative
Agent’s discretion after the occurrence of a Termination Event or an Unmatured
Termination Event) Obligor notification forms to give notice to the Obligors of
the Secured Parties’ interest in the Assets and the obligation to make payments
as directed by the Administrative Agent.

(m) Adverse Claims. Subject to the terms of the Concentration Account Agreement,
the Seller will not create, or participate in the creation of, or permit to
exist, any Liens in relation to the Concentration Account other than as
disclosed to the Administrative Agent, the Trustee and each Purchaser Agent and
existing as of the date of this Agreement.

(n) Seller’s Assets. With respect to each Asset acquired by the Trustee for the
benefit of the Purchasers, the Seller will (i) take all action necessary to
perfect, protect and more fully evidence the Trustee’s, for the benefit of the
Purchasers, ownership of and security interest in such Asset, including, without
limitation, (a) filing and maintaining (at the Servicer’s expense), effective
financing statements against the Seller in all necessary or appropriate filing
offices, and filing continuation statements, amendments or assignments with
respect thereto in such filing

 

93



--------------------------------------------------------------------------------

offices (including any amendments thereto or assignments thereof) and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate and (ii) take all additional action that the
Administrative Agent or the Trustee may reasonably request to perfect, protect
and more fully evidence the respective interests of the parties to this
Agreement in such Assets.

(o) Notices. The Seller will furnish to the Administrative Agent and each
Purchaser Agent:

(i) Income Tax Liability. Within 10 Business Days after the receipt of revenue
agent reports or other written proposals, determinations or assessments of the
Internal Revenue Service or any other taxing authority which propose, determine
or otherwise set forth positive adjustments to the Tax liability of any
affiliated group (within the meaning of Section 1504(a)(l) of the Code) which
equal or exceed $1,000,000 in the aggregate, telephonic, telex or telecopy
notice (confirmed in writing within five Business Days) specifying the nature of
the items giving rise to such adjustments and the amounts thereof;

(ii) Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters are received by the Seller or by its accountants;

(iii) Representations. Forthwith upon receiving knowledge of same, the Seller
shall notify the Administrative Agent and each Purchaser Agent if any
representation or warranty set forth in Section 4.1 or Section 4.2 was incorrect
at the time it was given or deemed to have been given and at the same time
deliver to the Administrative Agent and each Purchaser Agent a written notice
setting forth in reasonable detail the nature of such facts and circumstances.
In particular, but without limiting the foregoing, the Seller shall notify the
Administrative Agent and each Purchaser Agent in the manner set forth in the
preceding sentence before any Funding Date of any facts or circumstances within
the knowledge of the Seller which would render any of the said representations
and warranties untrue at the date when such representations and warranties were
made or deemed to have been made;

(iv) ERISA. Promptly after receiving notice of any “reportable event” (as
defined in Title IV of ERISA) with respect to the Seller (or any Affiliate
thereof), a copy of such notice;

(v) Proceedings. As soon as possible and in any event within three Business Days
after the Seller receives notice or obtains knowledge thereof, notice of any
settlement of, material judgment (including a material judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Assets, the Transaction Documents, the Trustee’s or the Secured Parties’
interest in the Assets, or the Seller, the Servicer, the Depositor or the
Originator or any of their Affiliates; provided, however, notwithstanding the
foregoing, any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Assets, the Transaction Documents, the Trustee’s or
the Secured Parties’ interest in the Assets, or the Seller or the Depositor in
excess of $1,000,000 or more, or the Servicer or the Originator in excess of
$10,000,000 or more, shall be deemed to be material for purposes of this
Section 5.1(o)(v); and

 

94



--------------------------------------------------------------------------------

(vi) Notice of Material Events. Promptly upon becoming aware thereof, notice of
any other event or circumstances that, in the reasonable judgment of the Seller,
is likely to have a Material Adverse Effect.

(p) Notice to S&P. The Seller will furnish to S&P prompt written notice of any
material amendment to any DIP Loan.

(q) Other. The Seller will furnish to the Administrative Agent and each
Purchaser Agent promptly, from time to time, such other information, documents,
records or reports respecting the Assets or the condition or operations,
financial or otherwise, of Seller, the Servicer, the Depositor or the Originator
as the Administrative Agent and each Purchaser Agent may from time to time
reasonably request in order to protect the interests of the Trustee,
Administrative Agent, each Purchaser Agent or the Secured Parties under or as
contemplated by this Agreement.

Section 5.2. Negative Covenants of the Seller.

From the date hereof until the Collection Date:

(a) Other Business. Seller will not (i) engage in any business other than the
transactions contemplated by the Transaction Documents, (ii) incur any
Indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to this Agreement or under any Hedging Agreement required by
Section 5.3(a), or (iii) form any Subsidiary or make any Investments in any
other Person.

(b) Assets Not to be Evidenced by Instruments. The Seller will take no action to
cause any Asset that is not, as of the Effective Date or any Addition Date, as
the case may be, evidenced by an Instrument, to be so evidenced except in
connection with the enforcement or collection of such Asset.

(c) Security Interests. Except as otherwise permitted herein in respect of any
Optional Sale, Replaced Loan or Permitted Securitization Transaction, the Seller
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on any Asset, whether now existing or
hereafter transferred hereunder, or any interest therein, and the Seller will
not sell, pledge, assign or suffer to exist any Lien (except for Permitted
Liens) on its interest in the Assets. The Seller will promptly notify, after
receiving knowledge of such Lien, the Administrative Agent and each Purchaser
Agent of the existence of any Lien on any Assets and the Seller shall defend the
right, title and interest of the Trustee for the benefit of the Secured Parties
in, to and under the Assets in the Asset Pool against all claims of third
parties; provided, however, that nothing in this Section 5.2(c) shall prevent or
be deemed to prohibit the Seller from suffering to exist Permitted Liens upon
any of the Assets in the Asset Pool.

(d) Mergers, Acquisitions, Sales, etc. The Seller will not be a party to any
merger or consolidation, or purchase or otherwise acquire any of the assets or
any stock of any class of, or any partnership or joint venture interest in, any
other Person, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any Assets or any interest therein (other than
pursuant hereto).

 

95



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Restricted Payments. The Seller shall not make any Restricted Junior
Payment, except that, so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing or would result therefrom, the Seller may
declare and make distributions to its certificateholders on their certificates.

(g) Change of Name or Location of Loan Files. The Seller shall not (x) change
its name, move the location of its principal place of business and chief
executive office, change the offices where it keeps the records from the
location referred to in Section 13.2, or change the jurisdiction of its
organization, or (y) move, or consent to the Trustee or Servicer moving, the
Required Loan Documents and Loan Files from the location thereof on the
Effective Date, unless the Seller has given at least 30 days’ written notice to
the Trustee and the Administrative Agent and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Trustee, for the benefit of the
Secured Parties, in the Assets.

(h) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Assets by the Seller to the Secured Parties. Other
than for tax and consolidated accounting purposes, the Seller will not account
for or treat (whether in financial statements or otherwise) the transactions
contemplated by the Depositor Sale Agreement in any manner other than as a sale
of the Assets by the Depositor to the Seller.

(i) ERISA Matters. The Seller will not (a) engage or permit any ERISA Affiliate
to engage in any prohibited transaction for which an exemption is not available
or has not previously been obtained from the United States Department of Labor,
(b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan, (c) fail to
make any payments to a Multiemployer Plan that the Seller or any ERISA Affiliate
may be required to make under the agreement relating to such Multiemployer Plan
or any law pertaining thereto, (d) terminate any Benefit Plan so as to result in
any liability, or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA.

(j) Trust Agreement; Originator Sale Agreement; Depositor Sale Agreement. The
Seller will not amend, modify, waive or terminate any provision of the Trust
Agreement, the Originator Sale Agreement or the Depositor Sale Agreement without
the prior written consent of the Administrative Agent and each Purchaser Agent.

(k) Changes in Payment Instructions to Obligors. The Seller will not add or
terminate any bank as a Concentration Account Bank or any Concentration Account
from those listed in Schedule II or make any change, or permit Servicer to make
any change, in its instructions to Obligors regarding payments to be made to the
Seller or the Servicer or payments to be made to any Concentration Account Bank,
unless the Administrative Agent has consented to such addition, termination or
change (which consent shall not be unreasonably withheld) and has received duly
executed copies of the Concentration Account Agreement.

 

96



--------------------------------------------------------------------------------

(l) Extension or Amendment of Assets. The Seller will not, except as otherwise
permitted in Section 6.4(a), extend, amend or otherwise modify, or permit the
Servicer to extend, amend or otherwise modify, the terms of any Asset (including
the Related Security).

(m) Taxable Mortgage Pool Matters. The sum of the Outstanding Loan Balances of
all Loans in the Asset Pool and that are principally secured by an interest in
real property (within the meaning of Treasury Regulation
Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the Aggregate
Outstanding Loan Balance.

Section 5.3. Covenants of the Seller Relating to the Hedging of Loans.

(a) If at any time the average Pool Yield of the preceding Collection Period and
the two immediately prior Collection Periods is less than 3.00%, the Seller
shall enter into one or more Hedge Transactions for the Fixed Rate Loans within
10 Business Days (“Required Hedge Date”); provided, that, each such Hedge
Transaction shall:

(i) be entered into with a Hedge Counterparty and governed by a Hedging
Agreement;

(ii) have a schedule of monthly calculation periods the first of which commences
on the Required Hedge Date and the last of which ends on the date of the last
Scheduled Payment due to occur under or with respect to the Fixed Rate Loans;

(iii) have an amortizing notional amount such that the Hedge Notional Amount
shall be at least equal to the Hedge Amount; and

(iv) provide for two series of monthly payments to be netted against each other,
one such series being payments to be made by the Seller to a Hedge Counterparty
(solely on a net basis) by reference to a fixed rate for such Fixed Rate Loans,
and the other such series being payments to be made by the Hedge Counterparty to
the Trustee (solely on a net basis) at a floating rate equal to “USD-LIBOR-BBA”
(as defined in the ISDA Definitions), the net amount of which shall be paid into
the Collection Account (if payable by the Hedge Counterparty) or from the
Collection Account to the extent funds are available under Section 2.7(a)(1) and
Section 2.8(1) of this Agreement (if payable by the Seller).

(b) As additional security hereunder, the Seller hereby assigns to the Trustee,
for the benefit of the Secured Parties, all right, title and interest of the
Seller in each Hedging Agreement, each Hedge Transaction, and all present and
future amounts payable by a Hedge Counterparty to the Seller under or in
connection with the respective Hedging Agreement and Hedge Transaction(s) with
that Hedge Counterparty (“Hedge Assets”), and grants a security interest to the
Trustee, for the benefit of the Secured Parties, in the Hedge Assets. The Seller
acknowledges that, as a result of that assignment, the Seller may not, without
the prior written consent of the Administrative Agent, exercise any rights under
any Hedging Agreement or Hedge Transaction, except for the Seller’s right under
any Hedging Agreement to enter into Hedge Transactions in

 

97



--------------------------------------------------------------------------------

order to meet the Seller’s obligations under Section 5.3(a) hereof. Nothing
herein shall have the effect of releasing the Seller from any of its obligations
under any Hedging Agreement or any Hedge Transaction, nor be construed as
requiring the consent of the Trustee, for the benefit of the Administrative
Agent, or any Secured Party for the performance by the Seller of any such
obligations.

(c) The Seller may enter into Hedge Transactions in connection with Hedged Fixed
Rate Loans; provided that, each such Hedge Transaction shall:

(i) be entered into with a Hedge Counterparty and governed by a Hedging
Agreement;

(ii) have a notional amount such that the Hedge Notional Amount shall be at
least equal to the Outstanding Loan Balance of such Hedged Fixed Rate Loan;

(iii) provide for two series of payments to be netted against each other, one
such series being payments to be made by the Seller to a Hedge Counterparty
(solely on a net basis) by reference to the fixed rate for such Hedged Fixed
Rate Loan, and the other such series being payments to be made by the Hedge
Counterparty to the Trustee (solely on a net basis) at a floating rate, the net
amount of which shall be paid into the Collection Account (if payable by the
Hedge Counterparty) or from the Collection Account to the extent funds are
available under Section 2.7(a)(1) and Section 2.8(1) of this Agreement (if
payable by the Seller); provided that (i) in connection with any Hedged Fixed
Rate Loan which provides for monthly interest payments, such swap payments shall
be made on a monthly basis, (ii) in connection with any Hedged Fixed Rate Loan
which provides for quarterly interest payments, such swap payments shall be made
on a quarterly basis in connection with the Payment Date following the calendar
month in which the Scheduled Payment with respect to such Hedged Fixed Rate
Loans is due and (iii) in connection with any Hedged Fixed Rate Loan which
provides for semi-annual interest payments, such swap payments shall be made on
a semi-annual basis in connection with the Payment Date following the calendar
month in which the Scheduled Payment with respect to such Hedged Fixed Rate
Loans is due; and

(iv) remain in effect until either (i) the date of the last Scheduled Payment
due to occur under or with respect to such Hedged Fixed Rate Loan or (ii) the
Scheduled Termination Date.

Section 5.4. Affirmative Covenants of the Servicer.

From the date hereof until the Collection Date:

(a) Compliance with Law. The Servicer will comply in all material respects with
all Applicable Laws, including those with respect to the Assets or any part
thereof.

(b) Preservation of Corporate Existence. The Servicer will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its formation, and qualify and remain qualified in good standing as a
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

(c) Obligations and Compliance with Assets. The Servicer will duly fulfill and
comply with all obligations on the part of the Seller to be fulfilled or
complied with under or in connection with each Asset and will do nothing to
impair the rights of the Trustee, for benefit of the Secured Parties, or of the
Secured Parties in, to and under the Assets.

(d) Keeping of Records and Books of Account. The Servicer will maintain and
implement administrative and operating procedures (including without limitation,
an ability to recreate records evidencing the Assets in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all or any material portion of the Assets and the identification
of the Assets in the Asset Pool. The Servicer shall permit the Administrative
Agent, each Purchaser Agent or their respective agents or representatives to
visit the offices of the Servicer during normal office hours and upon reasonable
notice and examine and make copies of all documents, books, records and other
information concerning the Assets and discuss matters related thereto with any
of the officers or employees of the Servicer having knowledge of such matters.
The Servicer will, on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Assets with a
legend, acceptable to the Administrative Agent and each Purchaser Agent,
describing the sale and pledge of the Assets (A) from the Originator to the
Depositor, (B) from the Depositor to the Seller and (C) from the Seller to the
Trustee, for the benefit of the Secured Parties.

(e) Preservation of Security Interest. The Servicer (at its own expense) will
file such financing and continuation statements and any other documents that may
be required by any law or regulation of any Governmental Authority to preserve
and protect fully the first priority perfected ownership and security interest
of the Trustee for the benefit of the Secured Parties in, to and under the Loans
and that portion of the Assets in which a security interest may be perfected by
filing.

(f) Credit and Collection Policy. The Servicer will (i) comply in all material
respects with the Credit and Collection Policy in regard to the Assets, and
(ii) furnish to the Administrative Agent and each Purchaser Agent, prior to its
effective date, prompt notice of any proposed change in the Credit and
Collection Policy. Without the prior written consent of the Administrative Agent
and each Purchaser Agent (which consent will not be unreasonably withheld), the
Servicer will not agree to or otherwise permit to occur any material change in
the Credit and Collection Policy, which change would impair the collectibility
or credit quality of any of the Assets or otherwise adversely affect the
interests or remedies of the Administrative Agent, each Purchaser Agent or the
Secured Parties under this Agreement or any other Transaction Document.

(g) Termination Events. The Servicer will provide the Administrative Agent and
each Purchaser Agent with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event (and the occurrence of
any event described in Section 10.1(a) or Section 10.1(c)) of which the Servicer
has knowledge or has received notice. In addition, no later than five Business
Days following the Servicer’s knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event (and the occurrence of any
event described in Section 10.1(a) or Section 10.1(c)), the Servicer will
provide to the Administrative Agent and each Purchaser Agent a written statement
of the chief financial officer or chief accounting officer of the Servicer
setting forth the details of such event and the action that the Servicer
proposes to take with respect thereto.

 

99



--------------------------------------------------------------------------------

(h) Taxes. The Servicer will file and pay any and all Taxes (other than any
Taxes the validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Servicer).

(i) Other. The Servicer will promptly furnish to the Administrative Agent and
each Purchaser Agent such other information, documents, records or reports
respecting the Assets or the condition or operations, financial or otherwise, of
the Seller, the Depositor, the Originator or the Servicer as the Administrative
Agent and each Purchaser Agent may from time to time reasonably request in order
to protect the interests of the Trustee, the Administrative Agent, each
Purchaser Agent or Secured Parties under or as contemplated by this Agreement.

(j) Proceedings. As soon as possible and in any event within three Business Days
after any executive officer of the Servicer receives notice or obtains knowledge
thereof, the Servicer will promptly furnish to the Administrative Agent and each
Purchaser Agent notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Assets, the Transaction Documents, the Trustee’s or the
Secured Parties’ interest in the Assets, or the Seller, the Servicer, the
Depositor or the Originator or any of their Affiliates; provided, however,
notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Assets, the Transaction
Documents, the Trustee’s or the Secured Parties’ interest in the Assets, or the
Seller or the Depositor in excess of $1,000,000 or more, or the Servicer or the
Originator in excess of $10,000,000 or more, shall be deemed to be material for
purposes of this Section 5.4(j).

(k) Deposit of Collections. The Servicer shall promptly (but in no event later
than two Business Days after receipt) deposit into the Collection Account or
Principal Collections Account any and all Collections received by the Seller,
the Servicer or any of their Affiliates.

(l) Servicing of Participations and Acquired Loans. With respect to
Participations and Acquired Loans, the Servicer shall: (i) segregate all Loan
Files with respect to such Loans; (ii) keep separate records with respect to
such Loans; and (iii) identify each such Type of Loan on the Servicing Reports
required hereunder with respect to such Loans.

(m) Loan Register.

(i) The Servicer shall maintain with respect to each Noteless Loan a register
(each, a “Loan Register”) in which it will record (v) the amount of such Loan,
(w) the amount of any principal or interest due and payable or to become due and
payable from the Obligor thereunder, (x) the amount of any sum in respect of
such Loan received from the Obligor, (y) the date of origination of such Loan
and (z) the maturity date of such Loan.

 

100



--------------------------------------------------------------------------------

(ii) At any time a Noteless Loan is included as part of the Asset Pool pursuant
to this Agreement, the Servicer shall deliver to the Trustee a copy of the
related Loan Register, together with a certificate of a Responsible Officer of
the Servicer certifying to the accuracy of such Loan Register as of the date
such Loan is included as part of the Asset Pool.

(n) Special Purpose Entity Requirements. The Servicer shall take such
commercially reasonable actions as are necessary to cause the Seller to be in
compliance with the Special Purpose Entity requirements set forth in
Section 4.1(u).

(o) S&P CDO Evaluator Test. As of any date of determination, if the S&P CDO
Evaluator Test is not satisfied, the Servicer will provide S&P and the
Administrative Agent with prompt written notice thereof.

(p) Asset Coverage Ratio Test. As of the last day of any fiscal quarter of the
Servicer commencing as of December 31, 2008, the Servicer shall maintain an
Asset Coverage Ratio of not less than 1.8 to 1.0.

(q) Minimum Liquidity Test I. As of any date of determination commencing on the
earlier of (i) September 30, 2009 and (ii) the date after the Effective Date on
which the Originator realizes Net Proceeds (after deducting (x) monetization
repayment obligations due under the SunTrust Revolving Credit Agreement and the
Private Placement Notes and (y) proceeds used to reduce Advances Outstanding
hereunder) of $20,000,000, the Servicer shall maintain an amount of unencumbered
cash (which shall not include cash pledged to a third party or in which a third
party has a perfected security interest) plus current borrowing availability
under revolving credit facilities in the aggregate (i.e., the funds which could
be borrowed on such date given then current borrowing base capacity and/or
satisfaction of applicable conditions precedent) equal to the lesser of
(A) $10,000,000, or, commencing on December 31, 2009, $15,000,000, or (B) the
aggregate Outstanding Loan Balance of the Eligible Loans in the single largest
Obligor Pool (measured by the Outstanding Loan Balance of such Eligible Loans).

(r) Minimum Liquidity Test II. As of any date of determination commencing on the
earlier of (i) December 31, 2009 and (ii) the date after the Effective Date on
which the Originator realizes Net Proceeds (after deducting (x) monetization
repayment obligations due under the SunTrust Revolving Credit Agreement and the
Private Placement Notes and (y) proceeds used to reduce Advances Outstanding
hereunder) of $20,000,000, the Servicer shall maintain an amount of unencumbered
cash (which shall not include cash pledged to a third party or in which a third
party has a perfected security interest) plus current borrowing availability
under revolving credit facilities in the aggregate (i.e., the funds which could
be borrowed on such date given then current borrowing base capacity and/or
satisfaction of applicable conditions precedent) plus unencumbered Loans that
satisfy the eligibility requirements of an Eligible Loan equal to the aggregate
Outstanding Loan Balance of the Eligible Loans in the single largest Obligor
Pool (measured by the Outstanding Loan Balance of such Eligible Loans).

(s) Alternative Facility Covenant. If, after the Effective Date, the Servicer
enters into or amends the terms of any credit facility, the terms of which
require the Servicer to agree and adhere to financial covenants that are either
more restrictive or substantially different than the

 

101



--------------------------------------------------------------------------------

financial covenants of the Servicer set forth in this Agreement (as agreed to by
the Administrative Agent and the Servicer or, if necessary, as determined by an
independent third party firm mutually agreed upon by the Administrative Agent
and the Servicer), the Servicer hereby agrees that such financial covenants
shall be deemed to be a part of this Agreement (and, for the avoidance of doubt,
the consequence of a breach of any such financial covenant in such credit
facility (after accounting for any grace, notice or cure periods with respect
thereto) shall be the same as for a breach of a similar covenant in this
Agreement). To the extent any such financial covenant deemed to be included
under this Agreement is modified, amended or waived by the lender(s) under the
alternative credit facility, the financial covenant deemed included under this
Agreement shall be automatically deemed to be correspondingly modified, amended
and/or waived without any further action or consent; provided that each
Purchaser Agent receives an equitable equivalent (as agreed to by the
Administrative Agent and the Servicer or, if necessary, as determined by an
independent third party firm mutually agreed upon by the Administrative Agent
and the Servicer) of any consideration (including, without limitation, any
non-cash consideration) paid to the lender(s) in such alternative credit
facility in compensation for such lender’s agreement to such modification,
amendment or waiver.

Section 5.5. Negative Covenants of the Servicer.

From the date hereof until the Collection Date.

(a) [Reserved].

(b) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless the Servicer is the surviving
entity and unless:

(i) the Servicer has delivered to the Administrative Agent and each Purchaser
Agent an Officer’s Certificate and an Opinion of Counsel each stating that any
such consolidation, merger, conveyance or transfer and any supplemental
agreement executed in connection therewith comply with this Section 5.5 and that
all conditions precedent herein provided for relating to such transaction have
been complied with and, in the case of the Opinion of Counsel, that such
supplemental agreement is legal, valid and binding with respect to the Servicer
and such other matters as the Administrative Agent may reasonably request;

(ii) the Servicer shall have delivered written notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent and each Purchaser
Agent;

(iii) after giving effect thereto, no Termination Event or Servicer Default or
event that with notice or lapse of time would constitute either a Termination
Event or a Servicer Default shall have occurred;

(iv) the Administrative Agent and each Purchaser Agent have consented in writing
to such consolidation, merger, conveyance or transfer; and

(v) prior notice is given to each Rating Agency and the Rating Agency Condition
is satisfied with respect thereto.

 

102



--------------------------------------------------------------------------------

(c) Changes in Payment Instructions to Obligors. The Servicer will not add or
terminate any bank as a Concentration Account Bank or any Concentration Account
from those listed in Schedule II or make any change in its instructions to
Obligors regarding payments to be made to the Seller or the Servicer or payments
to be made to any Concentration Account Bank, unless the Administrative Agent
has consented to such addition, termination or change (which consent shall not
be unreasonably withheld) and has received duly executed copies of the
Concentration Account Agreement.

(d) Extension or Amendment of Assets. The Servicer will not, except as otherwise
permitted in Section 6.4(a), extend, amend or otherwise modify the terms of any
Asset (including the Related Security).

(e) Taxable Mortgage Pool Matters. The Servicer will manage the portfolio of
Assets and advise the Seller with respect to purchases from the Depositor so as
to not at any time allow the sum of the Outstanding Loan Balances of all Loans
in the Asset Pool and that are principally secured by an interest in real
property (within the meaning of Treasury Regulation Section 301.7701(i)-1(d)(3))
to exceed 35% of the Aggregate Outstanding Loan Balance.

Section 5.6. Affirmative Covenants of the Backup Servicer.

From the date hereof until the Collection Date:

(a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.

(b) Preservation of Existence. The Backup Servicer will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

Section 5.7. Negative Covenants of the Backup Servicer.

From the date hereof until the Collection Date:

(a) No Changes in Backup Servicer Fee. The Backup Servicer will not make any
changes to the Backup Servicer Fee set forth in the Backup Servicer and Trustee
Fee Letter without the prior written approval of the Administrative Agent.

Section 5.8. Affirmative Covenants of the Trustee.

From the date hereof until the Collection Date:

(a) Compliance with Law. The Trustee will comply in all material respects with
all Applicable Laws.

 

103



--------------------------------------------------------------------------------

(b) Preservation of Existence. The Trustee will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

(c) Location of Required Loan Documents. The Required Loan Documents shall
remain at all times in the possession of the Trustee at the address set forth
herein unless notice of a different address is given in accordance with the
terms hereof or unless the Administrative Agent agrees to allow certain Required
Loan Documents to be released to the Servicer on a temporary basis in accordance
with the terms hereof.

Section 5.9. Negative Covenants of the Trustee.

From the date hereof until the Collection Date:

(a) Required Loan Documents. The Trustee will not dispose of any documents
constituting the Required Loan Documents in any manner that is inconsistent with
the performance of its obligations as the Trustee pursuant to this Agreement and
will not dispose of any Asset except as contemplated by this Agreement.

(b) No Changes in Trustee Fee. The Trustee will not make any changes to the
Trustee Fee set forth in the Backup Servicer and Trustee Fee Letter without the
prior written approval of the Administrative Agent.

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 6.1. Designation of the Servicer.

(a) Initial Servicer. The servicing, administering and collection of the Assets
in the Asset Pool shall be conducted by the Person designated as the Servicer
hereunder from time to time in accordance with this Section 6.1. Until the
Administrative Agent gives a Servicer Termination Notice to the Servicer, MCG
Capital is hereby appointed as, and hereby accepts such appointment and agrees
to perform the duties and responsibilities of, the Servicer pursuant to the
terms hereof.

(b) Successor Servicer. Upon the Servicer’s receipt of a Servicer Termination
Notice (with a copy to the Backup Servicer and each Rating Agency) from the
Administrative Agent pursuant to the terms of Section 6.15, the Servicer agrees
that it will terminate its activities as Servicer hereunder in a manner that the
Administrative Agent reasonably believes will facilitate the transition of the
performance of such activities to a successor Servicer, and the successor
Servicer shall assume each and all of the Servicer’s obligations to service and
administer the Assets in the Asset Pool, on the terms and subject to the
conditions herein set forth, and the Servicer shall use its best reasonable
efforts to assist the successor Servicer in assuming such obligations.

 

104



--------------------------------------------------------------------------------

(c) Subcontracts. The Servicer may, with the prior written consent of the
Administrative Agent (which consent shall not be unreasonably delayed,
conditioned or withheld), subcontract with any other Person for servicing,
administering or collecting the Assets; provided, that (i) prior notice is given
to each Rating Agency and the Rating Agency Condition is satisfied and (ii) any
such subcontract may be terminated upon the occurrence of a Servicer Default;
provided, further, that, the Servicer may enter into subservicing arrangements
with any of its Affiliates and the foregoing provisions shall not be applicable
to such subservicing arrangements. The Servicer shall remain liable for the
performance of the duties and obligations of any subcontractor pursuant to this
subsection(c). The Servicer shall be entitled to terminate any subcontract in
accordance with the terms and conditions of such subcontract.

(i) Notwithstanding any subcontract, any of the provisions of this Agreement
relating to agreements or arrangements between the Servicer and a subservicer or
reference to actions taken through a subservicer or otherwise, so long as this
Agreement shall remain effective, the Servicer shall remain obligated and
primarily liable to the Administrative Agent, the Purchasers, the Purchaser
Agents and any Hedge Counterparty for the servicing and administering of the
Assets in accordance with the provisions of this Agreement and the Credit and
Collection Policy, without diminution of such obligation or liability by virtue
of such subcontract or arrangements or by virtue of indemnification from the
subservicer and to the same extent and under the same terms and conditions as if
the Servicer alone were servicing and administering the Assets. For purposes of
this Agreement, the Servicer shall be deemed to have received payments on Loans
when any subservicer has received such payments. The Servicer shall be entitled
to enter into any agreement with a subservicer for indemnification of the
Servicer by such subservicer, and nothing contained in this Agreement shall be
deemed to limit or modify such indemnification.

(ii) Any subcontract that may be entered into and any transactions or services
relating to the Assets involving a subservicer in its capacity as such and not
as an originator shall be deemed to be between the subservicer and the Servicer
alone, and the Administrative Agent, the Purchasers, the Purchaser Agents and
any Hedge Counterparty shall not be deemed parties thereto and shall have no
claims, rights, obligations, duties or liabilities with respect to the
subservicer except as set forth in Section 6.1(c)(iii). Notwithstanding the
foregoing, the Servicer shall (i) at its expense and without reimbursement,
deliver to the Administrative Agent a copy of each subcontract and (ii) provide
notice of the termination of any subservicer within a reasonable time after such
subservicer’s termination to the Administrative Agent.

(iii) In the event the Servicer shall for any reason no longer be the Servicer,
the Servicer at its expense, and without right of reimbursement therefor, shall,
upon prior written request of the Administrative Agent, deliver to the successor
Servicer all documents and records relating to each subcontract and the Loans
then being serviced hereunder and an accounting of amounts collected and held by
it hereunder and otherwise use its best efforts to effect the orderly and
efficient transfer of the subcontract to the successor servicer.

 

105



--------------------------------------------------------------------------------

Section 6.2. Duties of the Servicer.

(a) Appointment. The Seller hereby appoints the Servicer, as from time to time
designated pursuant to Section 6.1, as its agent to service the Assets and
enforce its respective rights in and under such Assets. The Servicer hereby
accepts such appointment and agrees to perform the duties and obligations with
respect thereto as set forth herein. The Servicer and the Seller hereby
acknowledge that the Administrative Agent, each Purchaser Agent and the Secured
Parties are third party beneficiaries of the obligations undertaken by the
Servicer hereunder.

(b) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to collect the Assets from time to time, all in
accordance with Applicable Laws, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. Without limiting the
foregoing, the duties of the Servicer shall include the following:

(i) preparing and submitting claims to, and acting as post-billing liaison with,
Obligors on each Asset;

(ii) maintaining all necessary servicing records with respect to the Assets and
providing such reports to the Administrative Agent and each Purchaser Agent in
respect of the servicing of the Assets (including information relating to its
performance under this Agreement) as may be required hereunder or as the
Administrative Agent and each Purchaser Agent may reasonably request;

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Assets in the event of the destruction of the originals thereof)
and keeping and maintaining all documents, books, records and other information
reasonably necessary or advisable for the collection of the Assets;

(iv) promptly delivering to the Administrative Agent, each Purchaser Agent or
the Trustee, from time to time, such information and servicing records
(including information relating to its performance under this Agreement) as the
Administrative Agent, each Purchaser Agent or the Trustee may from time to time
reasonably request;

(v) identifying each Asset clearly and unambiguously in its servicing records to
reflect that such Asset is owned by the Seller and that the Seller is selling an
undivided ownership interest therein to the Secured Parties pursuant to this
Agreement;

(vi) notifying the Administrative Agent and each Purchaser Agent of any material
action, suit, proceeding, dispute, offset, deduction, defense or counterclaim
(1) that is or is threatened to be asserted by an Obligor with respect to any
Asset (or portion thereof) of which it has knowledge or has received notice; or
(2) that is reasonably expected to have a Material Adverse Effect;

(vii) notifying the Administrative Agent and each Purchaser Agent of any change
in the Credit and Collection Policy;

 

106



--------------------------------------------------------------------------------

(viii) maintaining the first priority perfected security interest of the
Trustee, for the benefit of the Secured Parties, in the Assets;

(ix) maintaining in the same manner as the Trustee holds the Required Loan
Documents, the Loan File (other than Required Loan Documents) with respect to
each Asset;

(x) the Servicer shall direct the Trustee to make payments pursuant to the terms
of the Monthly Report in accordance with Section 2.7 and Section 2.8.

(c) Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, each Purchaser Agent, the Trustee and the Secured
Parties of their rights hereunder shall not release the Servicer, the
Originator, the Depositor or the Seller from any of their duties or
responsibilities with respect to the Assets. The Secured Parties, the
Administrative Agent, each Purchaser Agent and the Trustee (except in the role
of Backup Servicer) shall not have any obligation or liability with respect to
any Assets, nor shall any of them be obligated to perform any of the obligations
of the Servicer hereunder.

(d) Except as otherwise set forth in Section 13.18, any payment by an Obligor in
respect of any indebtedness owed by it to the Originator or the Seller shall,
except (i) as otherwise specified by such Obligor, (ii) as otherwise required by
contract or law or (iii) as otherwise instructed by the Administrative Agent
after a Termination Event, be applied as a collection of a payment of such
Obligor (starting with the oldest such outstanding payment due) to the extent of
any amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

Section 6.3. Authorization of the Servicer.

(a) Each of the Seller, the Administrative Agent, each Purchaser Agent, each
Purchaser and each Hedge Counterparty hereby authorizes the Servicer (including
any successor thereto) to take any and all reasonable steps in its name and on
its behalf necessary or desirable and not inconsistent with the sale of the
Assets in the Asset Pool by the Originator to the Depositor under the Originator
Sale Agreement, by the Depositor to the Seller under the Depositor Sale
Agreement and, thereafter, by the Seller to the Trustee on behalf of the Secured
Parties hereunder, in the determination of the Servicer, to collect all amounts
due under any and all Assets, including, without limitation, endorsing any of
their names on checks and other instruments representing Collections, executing
and delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Assets and, after the delinquency of any Assets and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof, to the same extent as the Originator
could have done if it had continued to own such Assets. Such authority shall
include, but not be limited to, the authority to substitute or release Related
Property (if any) consistent with the Credit and Collection Policy. In
connection with any such sale, the Servicer shall deposit in the Collection
Account, pursuant to Section 6.4, all proceeds received upon such sale. The
Originator, the Seller and the Trustee, on behalf of the Secured Parties and
each Hedge Counterparty shall furnish the Servicer (and any successors thereto)
with any powers of attorney and other documents necessary or appropriate to
enable the Servicer to carry out its servicing and

 

107



--------------------------------------------------------------------------------

administrative duties hereunder, and shall cooperate with the Servicer to the
fullest extent in order to ensure the collectibility of the Assets. In no event
shall the Servicer be entitled to make the Secured Parties, any Hedge
Counterparty, the Trustee, the Administrative Agent or any Purchaser Agent a
party to any litigation without such party’s express prior written consent, or
to make the Seller a party to any litigation (other than any routine foreclosure
or similar collection procedure) without each such Person’s consent.

(b) After the declaration of the Termination Date, at the direction the
Administrative Agent, the Servicer shall take such action as the Administrative
Agent may deem necessary or advisable to enforce collection of the Assets;
provided, however, that the Administrative Agent may, at any time that a
Termination Event has occurred and is continuing, notify any Obligor with
respect to any Assets of the assignment of such Assets to the Trustee on behalf
of the Secured Parties and direct that payments of all amounts due or to become
due be made directly to the Administrative Agent or any servicer, collection
agent or account designated by the Administrative Agent and, upon such
notification and at the expense of the Seller, the Administrative Agent may
enforce collection of any such Assets, and adjust, settle or compromise the
amount or payment thereof.

Section 6.4. Collection of Payments.

(a) Collection Efforts, Modification of Assets. The Servicer will use its best
efforts to collect all payments called for under the terms and provisions of the
Assets included in the Asset Pool as and when the same become due in accordance
with the Credit and Collection Policy, and will follow those collection
procedures that it follows with respect to all comparable assets that it
services for itself or others. So long as it is consistent with the terms of
this Agreement and the Credit and Collection Policy, the Servicer may waive,
modify or vary any term of any Loan or consent to the postponement of strict
compliance with any such term or in any manner grant indulgence to any Obligor
if, in the Servicer’s determination, such waiver, modification, postponement or
indulgence is not materially adverse to the interests of the Secured Parties and
will maximize Collections with respect thereto. Any fees or costs imposed in
connection therewith may be retained by the Servicer.

(b) Prepaid Loan. Prior to a Termination Event, the Servicer may not voluntarily
permit an Asset to become a Prepaid Loan, unless (x) the Seller provides a
Substitute Loan in accordance with Section 2.16 or (y) such prepayment will not
result in the Collection Account receiving an amount (the “Prepayment Amount”)
less than the sum of (a) the Outstanding Loan Balance on the date of such
payment, (b) any outstanding Servicer Advances thereon, (c) any accrued and
unpaid interest, and (d) all Hedge Breakage Costs owing to the relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, as required by the terms of any Hedging Agreement as the result of any
such Asset becoming a Prepaid Loan. After a Termination Event has occurred, the
Servicer may not voluntarily permit an Asset to become a Prepaid Loan unless the
Servicer collects an amount equal to the sum of (a) the Outstanding Loan Balance
on the date of such prepayment, (b) any outstanding Servicer Advances thereon,
(c) any accrued and unpaid interest, and (d) all Hedge Breakage Costs owing to
the relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the terms of any Hedging
Agreement as the result of any such Asset becoming a Prepaid Loan.

 

108



--------------------------------------------------------------------------------

(c) Acceleration. If required by the Credit and Collection Policy, the Servicer
shall accelerate the maturity of all or any Scheduled Payments and other amounts
due under any Asset in which a default under the terms thereof has occurred and
is continuing (after the lapse of any applicable grace period) promptly after
such Asset becomes a Charged-Off Loan.

(d) Taxes and other Amounts. To the extent provided for in any Asset, the
Servicer will use its best efforts to collect all payments with respect to
amounts due for taxes, assessments and insurance premiums relating to such Asset
and remit such amounts to the appropriate Governmental Authority or insurer on
or prior to the date such payments are due.

(e) Establishment of the Concentration Account. The Servicer has established on
or before the Effective Date the Concentration Account and may transfer monies
on deposit in the Concentration Account pursuant to and in accordance with the
terms of the Concentration Account Agreement.

(f) Establishment of the Collection Account. The Servicer has established on or
before the Effective Date, with the Trustee, and maintained in the name of the
Trustee for the benefit of the Secured Parties, a segregated corporate trust
account entitled Collection Account for Wells Fargo Bank, National Association,
as Agent for the Secured Parties (the “Collection Account”), and the Servicer
shall further maintain a subaccount within the Collection Account for the
purpose of segregating, within two Business Days of the receipt of any
Collections, Principal Collections (the “Principal Collections Account”), over
which the Trustee for the benefit the Secured Parties shall have control and
from which neither the Originator, Servicer nor the Seller shall have any right
of withdrawal except in accordance with Section 2.7(b); provided, however, that
at all times such depository institution or trust company shall be acceptable to
the Administrative Agent and a depository institution organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), (i) (a) that has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation of which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent and
(ii) whose deposits are insured by the Federal Deposit Insurance Corporation
(any such depository institution or trust company, a “Qualified Institution”).
Notwithstanding anything herein to the contrary, on and after the occurrence and
continuation of any Termination Event or Unmatured Termination Event, each of
the parties hereto (including the Trustee in its capacity as the bank at which
the Collection Account is maintained), hereby agrees that the Administrative
Agent shall have the right and may provide the Trustee (or any successor
institution at which the Collection Account may be maintained) with notice that
it is exercising its right to have exclusive dominion and control over such
account. Following the delivery of any such notice of control, the
Administrative Agent shall have the exclusive right to direct and provide
instructions to the Trustee (or any successor institution at which such account
is maintained) as to the disposition of all amounts then or thereafter deposited
in the Collection Account, without further notice to or consent of the Servicer
or the Seller, and the Trustee (or any successor institution at which such
account is maintained) shall thereafter only comply with instruction from the
Administrative Agent in connection with such account.

 

109



--------------------------------------------------------------------------------

(g) Establishment of the Excess Spread Account. The Seller, or the Servicer on
its behalf, has established, on or before the Effective Date, with the Trustee,
and maintained in the name of the Seller and assigned to the Trustee, an account
into which Collections shall be deposited for the purpose of funding the
Required Equity Shortfall (the “Excess Spread Account”). Notwithstanding
anything herein to the contrary, on and after the occurrence and continuation of
any Termination Event or Unmatured Termination Event, each of the parties hereto
(including the Trustee in its capacity as the bank at which the Excess Spread
Account is maintained), hereby agrees that the Administrative Agent shall have
the right and may provide the Trustee (or any successor institution at which the
Excess Spread Account may be maintained) with notice that it is exercising its
right to have exclusive dominion and control over such account. Following the
delivery of any such notice of control, the Administrative Agent shall have the
exclusive right to direct and provide instructions to the Trustee (or any
successor institution at which such account is maintained) as to the disposition
of all amounts then or thereafter deposited in the Excess Spread Account,
without further notice to or consent of the Servicer or the Seller, and the
Trustee (or any successor institution at which such account is maintained) shall
thereafter only comply with instruction from the Administrative Agent in
connection with such account.

(h) Adjustments. If (i) the Servicer makes a deposit into the Collection Account
in respect of a Collection of an Asset and such Collection was received by the
Servicer in the form of a check that is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Collection and
deposits an amount that is less than or more than the actual amount of such
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

(i) Establishment of Reserve Account. The Servicer shall cause to be
established, on or before the initial Funding Date, with the Trustee, and
maintained in the name of the Trustee for the benefit of the Secured Parties, a
segregated corporate trust account entitled Reserve Account for Wells Fargo
Bank, National Association, as Agent for the Secured Parties (the “Reserve
Account”), over which the Trustee for the benefit the Secured Parties shall have
exclusive dominion and control and from which neither the Originator, Servicer
nor the Seller shall have any right of withdrawal; provided, however, that at
all times such depository institution or trust company shall be a Qualified
Institution. In the event that amounts otherwise available for distribution on
any Payment Date are not sufficient to provide payment in full of all amounts
specified in Section 2.7(a)(1) through (4) or Section 2.8(1) through (4), as
applicable, the Trustee shall make a withdrawal from the Reserve Account in an
amount equal to the lesser of (i) such deficiency and (ii) the amount then on
deposit in the Reserve Account. The proceeds of such withdrawal to be applied by
the Trustee to make the required distributions and payments specified above.
Amounts shall be deposited into the Reserve Account on each Payment Date to the
extent of funds available therefor and in accordance with
Section 2.7(a)(6)(second). If on any Payment Date prior to the Amortization
Period the amount deposit in the Reserve Account exceeds the Specified Reserve
Account Requirement, such excess shall be distributed to the Seller in
accordance with Section 2.7(a)(11).

 

110



--------------------------------------------------------------------------------

Section 6.5. Servicer Advances.

For each Collection Period, if the Servicer determines that any Scheduled
Payment or interest payment (or portion thereof) that was due and payable
pursuant to an Asset during such Collection Period was not received prior to the
last day of such Collection Period, the Servicer may (in its sole and absolute
discretion) make an advance in an amount up to the amount of such delinquent
Scheduled Payment or interest payment (or portion thereof) to the extent the
Servicer has determined in accordance with the Credit and Collection Policy that
such amount will be ultimately recoverable. The Servicer will deposit any
Servicer Advances into the Collection Account on or prior to 12:00 noon on the
Business Day prior to the related Payment Date, in immediately available funds.
Notwithstanding anything to the contrary contained herein, no Successor Servicer
shall have any responsibility to make Servicer Advances. No costs incurred by
the Servicer or any subservicer in respect of Servicer Advances shall for the
purposes of distributions pursuant to Section 2.7 and Section 2.8 be added to
the amount owing under the related Loan. Any fees and costs imposed in
connection therewith may be retained by the Servicer.

Section 6.6. Realization Upon Charged-Off Loans.

The Servicer will use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Related Property relating to a Charged-Off Loan and
will act as sales and processing agent for Related Property that it repossesses.
The Servicer will follow such other practices and procedures as it deems
necessary or advisable and as are customary and usual in its servicing of
contracts and other actions by the Servicer in order to realize upon such
Related Property, which practices and procedures may include reasonable efforts
to enforce all obligations of Obligors and repossessing and selling such Related
Property at public or private sale in circumstances other than those described
in the preceding sentence. Without limiting the generality of the foregoing,
unless the Administrative Agent has specifically given instruction to the
contrary, the Servicer may sell any such Related Property to its Affiliates for
a purchase price equal to the then fair market value thereof, any such sale to
be evidenced by a certificate of a Responsible Officer of the Servicer delivered
to the Administrative Agent setting forth the Loan, the Related Property, the
sale price of the Related Property and certifying that such sale price is the
fair market value of such Related Property. In any case in which any such
Related Property has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the repossession of such Related Property
unless it reasonably determines that such repair and/or repossession will
increase the Recoveries by an amount greater than the amount of such expenses.
The Servicer will remit to the Collection Account the Recoveries received in
connection with the sale or disposition of Related Property relating to a
Charged-Off Loan.

Section 6.7. Maintenance of Insurance Policies.

The Servicer will use its best efforts to ensure that each Obligor maintains an
Insurance Policy with respect to any Related Property (other than accounts
receivable) in an amount at least equal to the sum of the Outstanding Loan
Balance of the related Eligible Loan and shall ensure that each such Insurance
Policy names the Servicer as loss payee and as an insured thereunder and all of
the Seller’s right, title and interest therein is fully assigned to the Trustee,
for the benefit of the Secured Parties. Additionally, the Servicer will require
that each Obligor maintain property

 

111



--------------------------------------------------------------------------------

damage liability insurance during the term of each Asset in amounts and against
risks customarily insured against by the Obligor on property owned by it. If an
Obligor fails to maintain property damage insurance, the Servicer may in its
discretion purchase and maintain such insurance on behalf of, and at the expense
of, the Obligor. In connection with its activities as Servicer, the Servicer
agrees to present, on behalf of the Trustee, claims to the insurer under each
Insurance Policy and any such liability policy, and to settle, adjust and
compromise such claims, in each case, consistent with the terms of each Asset.
The Servicer’s Insurance Policies with respect to the Related Property (if any)
will insure against liability for physical damage relating to such Related
Property in accordance with the requirements of the Credit and Collection
Policy. The Servicer hereby disclaims any and all right, title and interest in
and to any Insurance Policy and Insurance Proceeds with respect to any Related
Property, including any Insurance Policy with respect to which it is named as
loss payee and as an insured, and agrees that it has no equitable, beneficial or
other interest in the Insurance Polices and Insurance Proceeds other than being
named as loss payee and as an insured. The Servicer acknowledges that with
respect to the Insurance Policies and Insurance Proceeds thereof that it is
acting solely in the capacity as agent for the Trustee, on behalf of the Secured
Parties.

Section 6.8. Servicing Compensation.

As compensation for its servicing activities hereunder and reimbursement for its
expenses, the Servicer shall be entitled to receive the Servicing Fee to the
extent of funds available therefor pursuant to the provisions of
Section 2.7(a)(3) or Section 2.8(3), as applicable.

Section 6.9. Payment of Certain Expenses by Servicer.

The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
independent accountants, Taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Seller, but excluding Liquidation Expenses incurred as a result of
activities contemplated by Section 6.6; provided, however, for avoidance of
doubt, to the extent Liquidation Expenses relate to a Loan and a Retained
Interest such Liquidation Expenses shall be allocated pro rata. The Servicer
will be required to pay all reasonable fees and expenses owing to any bank or
trust company in connection with the maintenance of the Collection Account, the
Reserve Account and the Excess Spread Account. The Servicer shall be required to
pay such expenses for its own account and shall not be entitled to any payment
therefor other than the Servicing Fee.

Section 6.10. Reports.

(a) Borrowing Notice. On each Funding Date, on each reinvestment of Principal
Collections pursuant to Section 2.7(b) and on each reduction of Advances
Outstanding pursuant to Section 2.3(b), the Seller (or the Servicer on its
behalf) will provide a Borrowing Notice, notice in the form of Exhibit A-2 or
notice in the form of Exhibit A-3, as applicable, updated as of such date, to
the Administrative Agent and each Purchaser Agent (with a copy to the Trustee).

 

112



--------------------------------------------------------------------------------

(b) Monthly Report. On each Reporting Date, the Servicer will provide to the
Seller, the Administrative Agent, each Purchaser Agent, the Trustee, the Backup
Servicer, each Liquidity Bank and each Rating Agency, a monthly statement
including each of the following items calculated as of the most recent
Determination Date: (i) a Borrowing Base, (ii) Moody’s Weighted Average Rating,
(iii) Diversity Score, (iv) the S&P CDO Evaluator Test, and (v) the Outstanding
Loan Balance of each Eligible Loan that is past due in any payment of principal
or interest (a “Monthly Report”), with respect to the related Collection Period,
signed by a Responsible Officer of the Servicer and the Seller and substantially
in the form of Exhibit C.

(c) Servicer’s Certificate. Together with each Monthly Report, the Servicer
shall submit to the Administrative Agent, each Purchaser Agent, each Liquidity
Bank and each Rating Agency a certificate (a “Servicer’s Certificate”), signed
by a Responsible Officer of the Servicer and substantially in the form of
Exhibit J.

(d) Financial Statements. On and after the date that the Servicer is no longer a
corporation subject to the reporting requirements of the 34 Act, the Servicer
will submit to the Administrative Agent, each Purchaser Agent, each Purchaser,
the Backup Servicer, each Liquidity Bank and each Rating Agency, within 60 days
of the end of each of its fiscal quarters, commencing September 30, 2004,
unaudited consolidated financial statements for the Seller and the Servicer, as
of the end of each such fiscal quarter. On and after the date that the Servicer
is no longer a corporation subject to the reporting requirements of the 34 Act,
the Servicer will submit to the Administrative Agent, each Purchaser Agent, each
Purchaser and the Backup Servicer, within 90 days of the end of each of its
fiscal years, commencing December 31, 2004, consolidated audited financial
statements for the Seller and the Servicer, audited by a firm of nationally
recognized independent public accountants as of the end of each such fiscal
year. For the purposes of this Section 6.10(d), the term “financial statements”
shall include a balance sheet, income statement and a cash flow statement.

(e) Tax Returns. Within 30 days after written request by the Administrative
Agent, any Purchaser Agent, any Liquidity Bank or any Rating Agency, the
Servicer will provide copies of all federal, state and local Tax returns and
reports filed by the Seller and Servicer, or in which the Seller or Servicer was
included on a consolidated or combined basis (excluding sales, use and like
taxes).

Section 6.11. Annual Statement as to Compliance.

The Servicer will provide to the Administrative Agent and each Purchaser Agent,
within 90 days following the end of each fiscal year of the Servicer, commencing
with the fiscal year ending on December 31, 2004, a fiscal report signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Servicer has performed or
has caused to be performed in all material respects all of its obligations under
this Agreement throughout such year and no Servicer Default has occurred and is
continuing.

 

113



--------------------------------------------------------------------------------

Section 6.12. Annual Independent Public Accountant’s Servicing Reports.

The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Purchaser Agent, each Rating Agency, the Trustee
and the Backup Servicer, on a semi-annual basis within 90 days following the
June 30 th fiscal quarter of each year and each fiscal year end of the Servicer,
commencing with the fiscal year ending on December 31, 2004: (i) a report
relating to such fiscal period to the effect that (a) such firm has reviewed
certain documents and records relating to the servicing of the Assets, and
(b) based on such examination, such firm is of the opinion that the Monthly
Reports for such period were prepared in compliance with this Agreement, except
for such exceptions as it believes to be immaterial and such other exceptions as
will be set forth in such firm’s report and (ii) a report covering such fiscal
period to the effect that such accountants have applied certain agreed-upon
procedures (which procedures shall have been approved by the Administrative
Agent) to certain documents and records relating to the Assets under any
Transaction Document, compared the information contained in the Monthly Reports
and the Servicer’s Certificates delivered during the period covered by such
report with such documents and records and that no matters came to the attention
of such accountants that caused them to believe that such servicing was not
conducted in compliance with this Article VI of this Agreement, except for such
exceptions as such accountants shall believe to be immaterial and such other
exception as shall be set forth in such statement. In the event such independent
public accountants require the Trustee or the Backup Servicer to agree to the
procedures to be performed by such firm in any of the reports required to be
prepared pursuant to this Section 6.12, the Servicer shall direct the Trustee
and the Backup Servicer in writing to so agree; it being understood and agreed
that the Trustee and the Backup Servicer will deliver such letter of agreement
in conclusive reliance upon the direction of the Servicer, and the Trustee and
the Backup Servicer have not made any independent inquiry or investigation as
to, and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.

Section 6.13. [Reserved].

Section 6.14. The Servicer Not to Resign.

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon the Servicer’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Servicer could take to make the performance of
its duties hereunder permissible under Applicable Law. Any such determination
permitting the resignation of the Servicer shall be evidenced as to clause
(i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent, each Purchaser Agent and the Backup Servicer. No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with
Section 6.2.

 

114



--------------------------------------------------------------------------------

Section 6.15. Servicer Defaults.

If any one of the following events (a “Servicer Default”) shall occur:

(a) any failure by the Servicer to make or deliver any payments, Collections or
proceeds as required by this Agreement and the Transaction Documents which
continues unremedied for a period of two Business Days;

(b) any failure by the Servicer duly to observe or perform in any material
respect any other covenants, obligations or agreements of the Servicer set forth
in this Agreement or the other Transaction Documents to which the Servicer is a
party and the same continues unremedied for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Purchaser Agents and (ii) the date on which the
Servicer becomes aware thereof; provided that the failure by the Servicer to
observe the covenants set forth in Sections 5.4(q) and 5.4(r) shall be subject
to a cure period of 45 days after the earlier to occur of (i) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Servicer by the Administrative Agent or the Purchaser Agents and
(ii) the date on which the Servicer becomes aware thereof;

(c) an Insolvency Event shall occur with respect to the Servicer;

(d) other than in accordance with Section 5.4(f) hereof, the Servicer agrees or
consents to, or otherwise permits to occur, any amendment, modification, change,
supplement or rescission of or to the Credit and Collection Policy in whole or
in part that could be reasonably be expected to have a material adverse effect
upon the Assets or interest therein of the Trustee, for the benefit of the
Secured Parties, without the prior written consent of the Administrative Agent
and the Purchaser Agents;

(e) [Reserved];

(f) the Servicer, effective as of and after December 31, 2008, fails to maintain
a Consolidated Tangible Net Worth, inclusive of all committed capital, as
measured as of the end of any fiscal quarter of the Servicer, of at least
$525,000,000 (or, from and after any date on which the effective advance rate
for the Advances Outstanding is less than 60.0% (calculated after giving effect
to the Required Equity Contribution) and the Servicer has provided written
notice to the Administrative Agent electing to reduce this Consolidated Tangible
Net Worth covenant threshold, $500,000,000), plus 50% of any equity raised after
the Effective Date;

(g) the failure by Servicer to deliver (i) a Monthly Report or related Servicer
Certificate on the related Reporting Date, and such failure continues unremedied
for more than five Business Days or (ii) any other material report, certificate,
notice or document under the terms of any Transaction Document and such failure
continues unremedied for a period of 30 days;

(h) any representation, warranty or certification made by the Servicer in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect when made, which has a Material
Adverse Effect on the Administrative Agent, the Purchaser Agents or the Secured
Parties and which continues to be unremedied for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Purchaser Agents and (ii) the date on which the
Servicer becomes aware thereof;

 

115



--------------------------------------------------------------------------------

(i) MCG Capital has been terminated as servicer with respect to any
securitization transaction;

(j) a Change-in-Control with respect to the Servicer occurs;

(k) the Servicer fails in any respect to comply with the Credit and Collection
Policy regarding the servicing of the Assets and such failure has a material
adverse effect on the collectibility, enforcement or otherwise with respect to
the Assets;

(l) the Servicer shall be in payment default, after giving effect to any
applicable grace or cure period (but without giving effect to any waiver or
amendment), required by the terms of any agreement for borrowed money to which
the Servicer is a party for an amount exceeding $10,000,000;

(m) the rendering of one or more final judgments, decrees or orders by a court
or arbitrator of competent jurisdiction for the payment of money in excess of
$10,000,000, individually or in the aggregate, against the Servicer, which is
not fully covered by applicable insurance and the Servicer shall not have either
(i) discharged or provided for the discharge of any such judgment, decree or
order in accordance with its terms or (ii) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal; or

(n) either Steve Tunney or B. Hagen Saville ceases to be actively involved in
the management of the Servicer or the Originator and is not replaced by a Person
reasonably acceptable to the Administrative Agent within 90 consecutive calendar
days of such occurrence,

then notwithstanding anything herein to the contrary, the Administrative Agent,
by written notice to the Servicer (with a copy to the Backup Servicer and each
Rating Agency) (a “Servicer Termination Notice”), may terminate all of the
rights and obligations of the Servicer as Servicer under this Agreement.

Section 6.16. Appointment of Successor Servicer.

(a) On and after the receipt by the Servicer of a Servicer Termination Notice
pursuant to Section 6.15, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Servicer
Termination Notice or otherwise specified by the Administrative Agent in writing
or, if no such date is specified in such Servicer Termination Notice or
otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent. The Administrative Agent may
at any time following delivery of a Servicer Termination Notice in its sole
discretion, appoint the Backup Servicer as the Servicer hereunder, and the
Backup Servicer shall on such date assume all obligations of the Servicer
hereunder, and all authority and power of the Servicer under this Agreement
shall pass to and be vested in the Backup Servicer. As compensation therefor,
the Backup Servicer shall be entitled to the Servicing Fee, together with other
servicing compensation in the form of assumption fees, late payment charges or
otherwise as provided herein; including, without limitation,

 

116



--------------------------------------------------------------------------------

Transition Expenses. In the event that the Administrative Agent does not so
appoint the Backup Servicer, there is no Backup Servicer or the Backup Servicer
is unable to assume such obligations on such date, the Administrative Agent
shall as promptly as possible appoint a successor servicer (the “Successor
Servicer”), and such Successor Servicer shall accept its appointment by a
written assumption in a form acceptable to the Administrative Agent and each
Purchaser Agent. In the event that a Successor Servicer has not accepted its
appointment at the time when the Servicer ceases to act as Servicer, the
Administrative Agent shall petition a court of competent jurisdiction to appoint
any established financial institution, having a net worth of not less than
United States $50,000,000 and whose regular business includes the servicing of
Assets, as the Successor Servicer hereunder.

(b) Upon its appointment, the Backup Servicer (subject to Section 6.16(a)) or
the Successor Servicer, as applicable, shall be the successor in all respects to
the Servicer with respect to servicing functions under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to the Backup Servicer
or the Successor Servicer, as applicable; provided, however, that the Backup
Servicer or Successor Servicer, as applicable, shall have (i) no liability with
respect to any action performed by the terminated Servicer prior to the date
that the Backup Servicer or Successor Servicer, as applicable, becomes the
successor to the Servicer or any claim of a third party based on any alleged
action or inaction of the terminated Servicer, (ii) no obligation to perform any
advancing obligations, if any, of the Servicer unless it elects to in its sole
discretion, (iii) no obligation to pay any taxes required to be paid by the
Servicer (provided, that, the Backup Servicer or Successor Servicer, as
applicable, shall pay any income taxes for which it is liable), (iv) no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer. The indemnification obligations of the Backup
Servicer or the Successor Servicer, as applicable, upon becoming a Successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
the Backup Servicer or Successor Servicer, as applicable, shall have no
liability relating to the representations and warranties of the Servicer
contained in Article IV.

(c) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of this Agreement and shall
pass to and be vested in the Seller and, without limitation, the Seller is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Seller in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Assets.

(d) Upon the Backup Servicer receiving notice that it is required to serve as
the Servicer hereunder pursuant to the foregoing provisions of this
Section 6.16, the Backup Servicer will promptly begin the transition to its role
as Servicer. As compensation, any Successor Servicer (including, without
limitation, the Backup Servicer and the Administrative Agent) so appointed shall
be entitled to receive the Servicing Fee, together with any other servicing
compensation in the form of assumption fees, late payment charges or otherwise
as provided herein, including,

 

117



--------------------------------------------------------------------------------

without limitation, Transition Expenses. If the Backup Servicer has become the
Servicer hereunder, it shall not resign as servicer until a Successor Servicer
has been appointed and accepted such appointment. Notwithstanding anything to
the contrary contained herein, in no event shall Wells Fargo, in any capacity,
be liable for any Servicing Fee or for any differential in the amount of the
Servicing Fee paid hereunder and the amount necessary to induce any Successor
Servicer under this Agreement and the transactions set forth or provided for by
this Agreement.

ARTICLE VII.

THE BACKUP SERVICER

Section 7.1. Designation of the Backup Servicer.

(a) Initial Backup Servicer. The backup servicing role with respect to the
Assets in the Asset Pool shall be conducted by the Person designated as Backup
Servicer hereunder from time to time in accordance with this Section 7.1. Until
the Administrative Agent shall give to Wells Fargo a Backup Servicer Termination
Notice, Wells Fargo is hereby designated as, and hereby agrees to perform the
duties and obligations of, a Backup Servicer pursuant to the terms hereof.

(b) Successor Backup Servicer. Upon the Backup Servicer’s receipt of Backup
Servicer Termination Notice from the Administrative Agent of the designation of
a replacement Backup Servicer pursuant to the provisions of Section 7.5, the
Backup Servicer agrees that it will terminate its activities as Backup Servicer
hereunder.

Section 7.2. Duties of the Backup Servicer.

(a) Appointment. The Seller and the Trustee, for the benefit of the Secured
Parties, each hereby appoints Wells Fargo to act as Backup Servicer, for the
benefit of the Trustee, the Administrative Agent, each Purchaser Agent and the
Secured Parties, as from time to time designated pursuant to Section 7.1. The
Backup Servicer hereby accepts such appointment and agrees to perform the duties
and obligations with respect thereto set forth herein.

(b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 7.5, the Backup Servicer shall perform, on behalf of the
Trustee, the Administrative Agent and the Secured Parties, the following duties
and obligations:

(i) On or before the Closing Date, the Backup Servicer shall accept from the
Servicer delivery of the information required to be set forth in the Monthly
Reports (if any) in hard copy and on computer tape; provided, however, the
computer tape is in an MS DOS, PC readable ASCII format or other format to be
agreed upon by the Backup Servicer and the Servicer on or prior to closing.

(ii) Not later than 12:00 noon Atlanta time on each Reporting Date, the Servicer
shall deliver to the Backup Servicer, Fitch and the Rating Agencies the loan
tape, which shall include but not be limited to the following information:
(x) for each Asset in the Asset Pool, the name and number of the related
Obligor, the collection status, the loan status, the date of each Scheduled
Payment and the Outstanding Loan Balance, (y) the Borrowing Base and (z) the
Aggregate Outstanding Loan Balance (the “Tape”). The Backup Servicer shall
accept delivery of the Tape.

 

118



--------------------------------------------------------------------------------

(iii) Prior to the related Payment Date, the Backup Servicer shall review the
Monthly Report to ensure that it is complete on its face and that the following
items in such Monthly Report have been accurately calculated, if applicable, and
reported: (A) the Borrowing Base, (B) the Backup Servicing Fee, (C) the Assets
that are current and not past due, (D) the Assets that are 1 - 30 days past due,
(E) the Assets that are 31 - 60 days past due, (F) the Assets that are 61 - 90
days past due, (G) the Assets that are 90+ days past due, (H) the Average Pool
Charged-Off Ratio, (I) the Average Pool Delinquency Ratio, (J) the Average
Portfolio Charged-Off Ratio, (K) the Average Portfolio Delinquency Ratio,
(L) the Aggregate Outstanding Loan Balance and (M) the Specified Reserve Account
Requirement. The Backup Servicer by a separate written report shall notify the
Administrative Agent and the Servicer of any disagreements with the Monthly
Report based on such review not later than the Business Day preceding such
Payment Date.

(iv) If the Servicer disagrees with the report provided under paragraph
(3) above by the Backup Servicer or if the Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such discrepancy with the Servicer if
possible, and notify the Administrative Agent of the resolution thereof. The
Servicer hereby agrees to cooperate at its own expense with the Backup Servicer
in reconciling any discrepancies herein. If within 20 days after the delivery of
the report provided under paragraph (3) above by the Backup Servicer, such
discrepancy is not resolved, the Backup Servicer shall promptly notify the
Administrative Agent of the continued existence of such discrepancy. Following
receipt of such notice by the Administrative Agent, the Servicer shall deliver
to the Administrative Agent, the Secured Parties and the Backup Servicer no
later than the next Payment Date a certificate describing the nature and amount
of such discrepancies and the actions the Servicer proposes to take with respect
thereto.

(c) Reliance on Tape. With respect to the duties described in Section 7.2(b),
the Backup Servicer is entitled to rely conclusively, and shall be fully
protected in so relying, on the contents of each Tape, including, but not
limited to, the completeness and accuracy thereof, provided by the Servicer.

Section 7.3. Merger or Consolidation.

Any Person (i) into which the Backup Servicer may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Backup
Servicer shall be a party, or (iii) that may succeed to the properties and
assets of the Backup Servicer substantially as a whole, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement provided such Person is organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank) and (i) (a) has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or

 

119



--------------------------------------------------------------------------------

(2) a short-term unsecured debt rating or certificate of deposit rating of “A-1”
or better by S&P or “P-1” or better by Moody’s, (b) the parent corporation which
has either (1) a long-term unsecured debt rating of “A” or better by S&P and
“A2” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P and “P-1” or better by
Moody’s or (c) is otherwise acceptable to the Administrative Agent.

Section 7.4. Backup Servicing Compensation.

As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. To the extent that such Backup Servicing Fee is not paid by the
Servicer, the Backup Servicer shall be entitled to receive the unpaid balance of
its Backup Servicing Fee to the extent of funds available therefor pursuant to
Section 2.7(a)(2) and Section 2.8(2), as applicable. The Backup Servicer’s
entitlement to receive the Backup Servicing Fee shall cease (excluding any
unpaid outstanding amounts as of that date) on the earliest to occur of: (i) it
becoming the Successor Servicer, (ii) its removal as Backup Servicer pursuant to
Section 7.5, or (iii) the termination of this Agreement. Upon becoming Successor
Servicer pursuant to Section 6.16, the Backup Servicer shall be entitled to the
Servicing Fee.

Section 7.5. Backup Servicer Removal.

The Backup Servicer may be removed, with or without cause, by the Administrative
Agent by notice given in writing to the Backup Servicer (the “Backup Servicer
Termination Notice”). In the event of any such removal, a replacement Backup
Servicer may be appointed by the Administrative Agent.

Section 7.6. Limitation on Liability.

(a) The Backup Servicer undertakes to perform only such duties and obligations
as are specifically set forth in this Agreement, it being expressly understood
by all parties hereto that there are no implied duties or obligations of the
Backup Servicer hereunder. Without limiting the generality of the foregoing, the
Backup Servicer, except as expressly set forth herein, shall have no obligation
to supervise, verify, monitor or administer the performance of the Servicer. The
Backup Servicer may act through its agents, nominees, attorneys and custodians
in performing any of its duties and obligations under this Agreement, it being
understood by the parties hereto that the Backup Servicer will be responsible
for any misconduct or negligence on the part of such agents, attorneys or
custodians. Neither the Backup Servicer nor any of its officers, directors,
employees or agents shall be liable, directly or indirectly, for any damages or
expenses arising out of the services performed under this Agreement other than
damages or expenses that result from the gross negligence or willful misconduct
of it or them or the failure to perform in accordance with this Agreement.

(b) The Backup Servicer shall not be liable for any obligation of the Servicer
contained in this Agreement or for any errors of the Servicer contained in any
computer tape, certificate or other data or document delivered to the Backup
Servicer hereunder or on which the Backup Servicer must rely in order to perform
its obligations hereunder, and the Secured Parties, the Administrative Agent and
the Trustee each agree to look only to the Servicer to perform such

 

120



--------------------------------------------------------------------------------

obligations. The Backup Servicer shall have no responsibility and shall not be
in default hereunder or incur any liability for any failure, error, malfunction
or any delay in carrying out any of its duties under this Agreement if such
failure or delay results from the Backup Servicer acting in accordance with
information prepared or supplied by a Person other than the Backup Servicer or
the failure of any such other Person to prepare or provide such information. The
Backup Servicer shall have no responsibility, shall not be in default and shall
incur no liability for (i) any act or failure to act of any third party,
including the Servicer, (ii) any inaccuracy or omission in a notice or
communication received by the Backup Servicer from any third party, (iii) the
invalidity or unenforceability of any Asset under Applicable Law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Asset, or (v) the acts or omissions of any successor Backup Servicer.

Section 7.7. The Backup Servicer Not to Resign.

The Backup Servicer shall not resign (except with prior consent of the
Administrative Agent which consent shall not be unreasonably withheld) from the
obligations and duties hereby imposed on it except upon the Backup Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Backup Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Backup Servicer shall be evidenced as to clause (i) above by
an Opinion of Counsel to such effect delivered to the Administrative Agent and
each Purchaser Agent. No such resignation shall become effective until a
successor Backup Servicer shall have assumed the responsibilities and
obligations of the Backup Servicer hereunder.

ARTICLE VIII.

THE TRUSTEE

Section 8.1. Designation of Trustee.

(a) Initial Trustee. The role of trustee with respect to the Required Loan
Documents shall be conducted by the Person designated as Trustee hereunder from
time to time in accordance with this Section 8.1. Until the Administrative Agent
shall give to Wells Fargo a Trustee Termination Notice, Wells Fargo is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Trustee pursuant to the terms hereof.

(b) Successor Trustee. Upon the Trustee’s receipt of a Trustee Termination
Notice from the Administrative Agent of the designation of a successor Trustee
pursuant to the provisions of Section 8.5, the Trustee agrees that it will
terminate its activities as Trustee hereunder.

(c) Secured Party. The Administrative Agent, the Purchaser Agents and the
Purchasers hereby appoint Wells Fargo, in its capacity as Trustee, as their
agent for purposes of perfection of a security interest in the Assets. Wells
Fargo, in its capacity as Trustee, hereby accepts such appointment and agrees to
perform the duties set forth in Section 8.2(b).

 

121



--------------------------------------------------------------------------------

Section 8.2. Duties of Trustee.

(a) Appointment. The Seller and the Administrative Agent each hereby appoints
Wells Fargo to act as Trustee, for the benefit of the Secured Parties. The
Trustee hereby accepts such appointment and agrees to perform the duties and
obligation with respect thereto set forth herein.

(b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 8.5, the Trustee shall perform on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:

(i) The Trustee shall take and retain custody of the Required Loan Documents
delivered by the Seller pursuant to Section 3.2 hereof in accordance with the
terms and conditions of this Agreement, all for the benefit of the Secured
Parties and subject to the Lien thereon in favor of the Trustee for the benefit
of the Secured Parties. Within five Business Days of its receipt of any Required
Loan Documents, the Trustee shall review the related Required Loan Documents to
confirm that (A) such Required Loan Documents have been properly executed and
have no missing or mutilated pages, (B) UCC and other filings (required by the
Required Loan Documents) have been recorded, and (C) the Loan number and Obligor
name with respect to such Loan is properly referenced on the related Loan List
and is not a duplicate Asset (collectively, the “Review Criteria”). In order to
facilitate the foregoing review by the Trustee, in connection with each delivery
of Required Loan Documents hereunder to the Trustee, the Servicer shall provide
to the Trustee an electronic file (in EXCEL or a comparable format) that
contains the related Loan List or that otherwise contains the Loan number, the
name of the Obligor and the Outstanding Loan Balance with respect to each
related Asset. If, at the conclusion of such review, the Trustee shall determine
that (i) the initial balances of the Loans with respect to which it has received
Required Loan Documents is less than the Outstanding Loan Balances as set forth
on the electronic file, the Trustee shall promptly notify the Administrative
Agent of such discrepancy, and (ii) any Review Criteria is not satisfied, the
Trustee shall within one Business Day notify the Servicer of such determination
and provide the Servicer with a list of the non-complying Assets and the
applicable Review Criteria that they fail to satisfy. The Servicer shall have
five Business Days to correct any non-compliance with a Review Criteria. If
after the conclusion of such time period the Servicer has still not cured any
non-compliance by an Asset with a Review Criteria, the Trustee shall promptly
notify the Seller and the Administrative Agent of such determination by
providing a written report to such persons identifying, with particularity, each
Asset and each of the applicable Review Criteria that such Asset fails to
satisfy. Upon written receipt by the Trustee from the Servicer of a request for
release of Required Loan Documents in the form attached hereto as Exhibit H and
approved by the Administrative Agent within 10 Business Days of the Trustee’s
delivery of such report, the Trustee shall return any Asset which fails to
satisfy a Review Criteria to the Seller. Other than the foregoing, the Trustee
shall not have any responsibility for reviewing any Required Loan Documents.

 

122



--------------------------------------------------------------------------------

(ii) In taking and retaining custody of the Required Loan Documents, the Trustee
shall be deemed to be acting as the agent of the Administrative Agent and the
Secured Parties; provided, however, that the Trustee makes no representations as
to the existence, perfection or priority of any Lien on the Required Loan
Documents or the instruments therein; and provided, further, that, the Trustee’s
duties as agent shall be limited to those expressly contemplated herein.

(iii) All Required Loan Documents shall be kept in fire resistant vaults, rooms
or cabinets at the locations specified on Schedule III attached hereto, or at
such other office as shall be specified to the Administrative Agent by the
Trustee in a written notice delivered at least 45 days prior to such change. All
Required Loan Documents shall be placed together with an appropriate identifying
label and maintained in such a manner so as to permit retrieval and access. All
Required Loan Documents shall be clearly segregated from any other documents or
instruments maintained by the Trustee.

(iv) The Trustee shall make payments pursuant to the terms of the Monthly Report
in accordance with Section 2.7 and Section 2.8 (the “Payment Duties”).

(v) On each Reporting Date, the Trustee shall provide a written report to the
Administrative Agent and the Servicer (in a form acceptable to the
Administrative Agent) identifying each Asset for which it holds Required Loan
Documents, the non-complying Assets and the applicable Review Criteria that any
non-complying Asset fails to satisfy.

(vi) In performing its duties, the Trustee shall use the same degree of care and
attention as it employs with respect to similar assets that it holds as Trustee.

(c) (i) Each of the Administrative Agent, each Purchaser Agent and each Secured
Party further authorizes the Trustee to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Transaction
Documents as are delegated to the Trustee by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. In furtherance,
and without limiting the generality of the foregoing, each Secured Party hereby
appoints the Trustee as its agent to execute and deliver all further instruments
and documents, and take all further action that the Trustee deems necessary in
order to perfect, protect or more fully evidence the security interests granted
by the Seller hereunder, or to enable any of them to exercise or enforce any of
their respective rights hereunder, including, without limitation, the execution
by the Trustee as secured party/assignee of such financing or continuation
statements, or amendments thereto or assignments thereof, relative to all or any
of the Assets now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated hereinabove.

(ii) The Administrative Agent may direct the Trustee to take any such incidental
action hereunder. With respect to other actions which are incidental to the
actions specifically delegated to the Trustee hereunder, the Trustee shall not
be required to take any such incidental action hereunder, but shall be required
to act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the direction of the Administrative Agent;
provided, however, that the Trustee shall not be required to take any action
hereunder if the taking of such action, in the reasonable determination of the
Trustee, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Trustee to liability
hereunder or otherwise (unless it has received a reasonably satisfactory
indemnity with respect thereto). In the event the Trustee requests the consent
of the Administrative Agent and the Trustee does not receive a consent (either
positive or negative) from the Administrative Agent with 10 Business Days of its
receipt of such request, then the Administrative Agent shall be deemed to have
declined to consent to the relevant action.

 

123



--------------------------------------------------------------------------------

Section 8.3. Merger or Consolidation.

Any Person (i) into which the Trustee may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.

Section 8.4. Trustee Compensation.

As compensation for its trustee activities hereunder, the Trustee shall be
entitled to a Trustee Fee from the Servicer. To the extent that such Trustee Fee
is not paid by the Servicer, the Trustee shall be entitled to receive the unpaid
balance of its Trustee Fee to the extent of funds available therefor pursuant to
the provision of Section 2.7(a)(2) or Section 2.8(2), as applicable. The
Trustee’s entitlement to receive the Trustee Fee shall cease on the earlier to
occur of: (i) its removal as Trustee pursuant to Section 8.5 and (ii) the
termination of this Agreement.

Section 8.5. Trustee Removal.

The Trustee may be removed, with or without cause, by the Administrative Agent
by notice given in writing to the Trustee (the “Trustee Termination Notice”);
provided, however, notwithstanding its receipt of a Trustee Termination Notice,
the Trustee shall continue to act in such capacity until a successor Trustee has
been appointed, has agreed to act as Trustee hereunder, and has received all
Required Loan Documents held by the previous Trustee.

Section 8.6. Limitation on Liability.

(a) The Trustee may conclusively rely on and shall be fully protected in acting
upon any certificate, instrument, opinion, notice, letter, telegram or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Trustee may
rely conclusively on and shall be fully protected in acting upon (a) the written
instructions of any designated officer of the Administrative Agent or (b) the
verbal instructions of the Administrative Agent.

(b) The Trustee may consult counsel satisfactory to it and the advice or opinion
of such counsel shall be full and complete authorization and protection in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in accordance with the advice or opinion of such counsel.

(c) The Trustee shall not be liable for any error of judgment, or for any act
done or step taken or omitted by it, in good faith, or for any mistakes of fact
or law, or for anything that it may do or refrain from doing in connection
herewith except in the case of its willful misconduct or grossly negligent
performance or omission of its duties and in the case of the negligent
performance of its Payment Duties and in the case of its negligent performance
of its duties in taking and retaining custody of the Required Loan Documents.

 

124



--------------------------------------------------------------------------------

(d) The Trustee makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Assets, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Assets. The
Trustee shall not be obligated to take any legal action hereunder that might in
its judgment involve any expense or liability unless it has been furnished with
an indemnity reasonably satisfactory to it.

(e) The Trustee shall have no duties or responsibilities except such duties and
responsibilities as are specifically set forth in this Agreement and no
covenants or obligations shall be implied in this Agreement against the Trustee.

(f) The Trustee shall not be required to expend or risk its own funds in the
performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Trustee is not guaranteeing
performance of or assuming any liability for the obligations of the other
parties hereto or any parties to the Assets.

Section 8.7. The Trustee Not to Resign.

The Trustee shall not resign from the obligations and duties hereby imposed on
it except upon the Trustee’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Trustee could take to make the performance of
its duties hereunder permissible under Applicable Law. Any such determination
permitting the resignation of the Trustee shall be evidenced as to clause
(i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent, the Servicer and each Purchaser Agent. No such resignation
shall become effective until a successor Trustee shall have assumed the
responsibilities and obligations of the Trustee hereunder.

Section 8.8. Release of Documents.

(a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing any of the Assets, the Trustee is hereby authorized
(unless and until such authorization is revoked by the Administrative Agent on
or after the occurrence of a Termination Event or Unmatured Termination Event),
upon written receipt from the Servicer of a request for release of documents and
receipt in the form annexed hereto as Exhibit H, to release to the Servicer,
promptly upon receipt of such request, the related Required Loan Document or the
documents set forth in such request and receipt to the Servicer. All documents
so released to the Servicer shall be held by the Servicer in trust for the
benefit of the Trustee, for the benefit of the Secured Parties, in accordance
with the terms of this Agreement. The Servicer shall return to the Trustee the
Required Loan Document or other such documents (i) after the occurrence of a
Servicer Default or a Termination Event, immediately upon the request of the
Administrative Agent; or (ii) when the Servicer’s need therefor in connection
with such foreclosure or servicing no longer exists unless the Asset shall be
liquidated, in which case, upon receipt of an additional request for release of
documents and receipt certifying such liquidation from the Servicer to the
Trustee in the form annexed hereto as Exhibit H, the Servicer’s request and
receipt submitted pursuant to the first sentence of this subsection shall be
released by the Trustee to the Servicer.

 

125



--------------------------------------------------------------------------------

(b) Limitation on Release. The foregoing provision with respect to the release
to the Servicer of the Required Loan Documents and documents by the Trustee upon
request by the Servicer shall be operative only to the extent that at any time
the Trustee shall not have released to the Servicer active Required Loan
Documents (including those requested) pertaining to more than 15 Assets at the
time being serviced by the Servicer under this Agreement. Promptly after
delivery to the Trustee of any request for release of documents, the Servicer
shall provided notice of the same to the Administrative Agent. Any additional
Required Loan Documents or documents requested to be released by the Servicer
may be released only upon written authorization of the Administrative Agent. The
limitations of this paragraph shall not apply to the release of Required Loan
Documents to the Servicer pursuant to the immediately succeeding subsection.

(c) Release for Payment. Upon receipt by the Trustee of the Servicer’s request
for release of documents and receipt in the form annexed hereto as Exhibit H
(which certification shall include a statement to the effect that all amounts
received in connection with such payment or repurchase have been credited to the
Collection Account as provided in this Agreement), the Trustee shall promptly
release the related Required Loan Document to the Servicer.

Section 8.9. Return of Loan File.

Without limiting the rights of the Seller or the Servicer under Section 8.8 or
any other provision of this Agreement, the Seller and/or the Servicer (without
the consent of the Administrative Agent) may require that the Trustee return to
the Seller or the Servicer (as applicable) the related Loan File and all other
Related Security (a) delivered to the Trustee in error, or (b) for which a
Substitute Loan has been substituted in accordance with Section 2.16, a Loan has
been sold in accordance with Section 2.17, or a Warranty Loan has been
transferred pursuant to Section 4.6, or (c) as to which the Lien on the Related
Property (if any) has been released pursuant to Section 9.2, in each case by
submitting to the Trustee and the Administrative Agent a written request in the
form of Exhibit H hereto specifying the Assets to be so returned and reciting
that the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release). If any such
request submitted to the Trustee (or group of requests that are concurrently
submitted to the Trustee) by the Seller or the Servicer for a return of Loan
Files pursuant to Clause (b) or Clause (c) of this Section relating to
Substitute Loans under Section 2.16 or Loans sold under Section 2.17 is for 5 or
more Loans or Loans collectively exceeding $30 million, then the Seller or the
Servicer (as applicable) shall obtain the written consent thereto of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned). The Trustee upon its receipt of each such request for return of
Loan Files executed by the Seller or the Servicer (and, if applicable, the
Administrative Agent) shall promptly, but in any event within five Business
Days, return the Required Loan Documents so requested to the Seller or the
Servicer.

 

126



--------------------------------------------------------------------------------

Section 8.10. Access to Certain Documentation and Information Regarding the
Assets; Audits.

The Trustee shall provide to the Administrative Agent and each Purchaser Agent
access to the Required Loan Documents and all other documentation regarding the
Assets in the Asset Pool including in such cases where the Administrative Agent
and each Purchaser Agent is required in connection with the enforcement of the
rights or interests of the Secured Parties, or by applicable statutes or
regulations, to review such documentation, such access being afforded without
charge but only (i) upon five Business Days (or such shorter period of time
agreed to by the Trustee) prior written request, (ii) during normal business
hours and (iii) subject to the Servicer’s and Trustee’s normal security and
confidentiality procedures. Prior to the Closing Date and periodically
thereafter at the discretion of the Administrative Agent and each Purchaser
Agent (provided, however, that unless a Termination Event shall have occurred
and be continuing, the Servicer shall only be responsible for the costs and
expenses associated with one such review per year), the Administrative Agent and
each Purchaser Agent may review, upon five Business Days (or such shorter period
of time agreed to by the Trustee) prior written request, the Servicer’s
collection and administration of the Assets in order to assess compliance by the
Servicer with the Credit and Collection Policy, as well as with this Agreement
and may perform a set of mutually acceptable “agreed upon procedures” with
respect to the Assets and Required Loan Documents in conjunction with such a
review. Such review shall be reasonable in scope and shall be completed in a
reasonable period of time (it being understood that the Servicer shall, at the
Servicer’s expense, conduct and complete such review of the Assets and Required
Loan Documents with the accounting firm of Ernst & Young, LLP or another firm
acceptable to the Administrative Agent, and the Servicer shall use commercially
reasonable efforts to have such firm complete such review within 60 days
following the date on which the Administrative Agent and such firm agree to the
“agreed upon procedures” to be conducted and the form and substance of the
associated report). Without limiting the foregoing provisions of this
Section 8.10, from time to time on request of the Administrative Agent, the
Trustee shall permit certified public accountants or other auditors acceptable
to the Administrative Agent to conduct, at the Servicer’s expense, a review of
the Required Loan Documents and all other documentation regarding the Assets
(provided, however, that, unless a Termination Event shall have occurred and be
continuing the Servicer shall only be responsible for the costs and expenses
associated with one such audit per year).

ARTICLE IX.

SECURITY INTEREST

Section 9.1. Grant of Security Interest.

The parties to this Agreement intend that the conveyance of the Assets in the
Asset Pool by the Seller to the Trustee on behalf of the Purchasers be treated
as sales for all purposes. If, despite such intention, a determination is made
that such transactions not be treated as sales, then the parties hereto intend
that this Agreement constitute a security agreement and the transactions
effected hereby constitute secured loans by the applicable Purchasers to the
Seller under Applicable Law. For such purpose, the Seller (and, to the extent
title to any Assets are held in the name of the Owner Trustee, the Owner
Trustee) hereby transfers, conveys, assigns and grants as of the Closing Date to
the Trustee, for the benefit of the Secured Parties, a Lien and continuing

 

127



--------------------------------------------------------------------------------

security interest in all of the Seller’s right, title and interest in, to and
under (but none of the obligations under) all Assets (including any Hedging
Agreements), whether now existing or hereafter arising or acquired by the
Seller, and wherever the same may be located, to secure the prompt, complete and
indefeasible payment and performance in full when due, whether by lapse of time,
acceleration or otherwise, of the Aggregate Unpaids of the Seller arising in
connection with this Agreement and each other Transaction Document, whether now
or hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, including, without limitation, all Aggregate Unpaids. The assignment
under this Section 9.1 does not constitute and is not intended to result in a
creation or an assumption by the Trustee, Administrative Agent, any Purchaser,
any Purchaser Agent, any Hedge Counterparty, any Liquidity Bank or any of the
Secured Parties of any obligation of the Seller or any other Person in
connection with any or all of the Assets or under any agreement or instrument
relating thereto. Anything herein to the contrary notwithstanding, (a) the
Seller shall remain liable under the Assets to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Trustee for the
benefit of the Secured Parties, of any of its rights in the Assets shall not
release the Seller from any of its duties or obligations under the Assets, and
(c) none of the Administrative Agent, Trustee, any Purchaser, any Purchaser
Agent, any Hedge Counterparty, any Liquidity Bank or any Secured Party shall
have any obligations or liability under the Assets by reason of this Agreement,
nor shall the Administrative Agent, Trustee, any Purchaser, any Purchaser Agent,
any Hedge Counterparty, any Liquidity Bank or any Secured Party be obligated to
perform any of the obligations or duties of the Seller thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

Section 9.2. Release of Lien on Assets.

At the same time as (i) any Asset in the Asset Pool expires by its terms and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account, (ii) any Asset becomes a Prepaid Loan and
all amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account, (iii) such Asset is replaced or repurchased
by the Seller or sold in accordance with Section 2.16, Section 2.17, or
Section 4.6, as applicable, or (iv) this Agreement terminates in accordance with
Section 13.6, the Trustee, for the benefit of the Secured Parties, will, to the
extent requested by the Seller, release its interest in each such Asset.

Section 9.3. Further Assurances.

The provisions of Section 13.12 shall apply to the security interest granted
under Section 9.1 as well as to the Advances hereunder.

Section 9.4. Remedies.

Subject to the provisions of Section 10.2, upon the occurrence of a Termination
Event, the Administrative Agent, the Trustee and Secured Parties shall have,
with respect to the Assets granted pursuant to Section 9.1, and in addition to
all other rights and remedies available under this Agreement or other Applicable
Law, all rights and remedies of a secured party upon default under the UCC.

 

128



--------------------------------------------------------------------------------

Section 9.5. Waiver of Certain Laws.

Each of the Seller and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Assets may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Assets or any
part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Seller
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Assets marshaled upon any such sale, and agrees that the
Administrative Agent or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Assets as an entirety or in
such parcels as the Administrative Agent or such court may determine.

Section 9.6. Power of Attorney.

The Seller hereby irrevocably appoints each of the Trustee and the
Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for in this Agreement from
and after the occurrence and during the continuance of any Termination Event,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Assets in connection with any such sale or other
disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Seller hereby ratifying
and confirming all that such attorney (or any substitute) shall lawfully do
hereunder and pursuant hereto, and (d) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document or Hedging
Agreement. Nevertheless, if so requested by the Administrative Agent or a
Purchaser Agent, the Seller shall ratify and confirm any such sale or other
disposition by executing and delivering to the Administrative Agent or such
Purchaser Agent all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request.

ARTICLE X.

TERMINATION EVENTS

Section 10.1. Termination Events.

The following events shall be Termination Events (“Termination Events”)
hereunder:

(a) (i) any failure on the part of the Seller or the Originator duly to observe
or perform in any material respect any covenants or agreements of the Seller or
the Originator set forth in this Agreement or the other Transaction Documents to
which the Seller or the Originator is a party (other than those specifically
addressed below or any event which causes a Termination Date (as specified in
clause (iii) of the definition thereof) to occur) or (ii) any breach by the
Seller or the Originator of any representation or warranty of the Seller or the
Originator under any Transaction

 

129



--------------------------------------------------------------------------------

Document to which it is a party which has a Material Adverse Effect on the
Secured Parties and in the case of clauses (i) or (ii) continues unremedied for
a period of 30 days (if such failure is capable of being cured) after the
earlier to occur of (x) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Seller or the
Originator by the Administrative Agent or any Purchaser Agent and (y) the date
on which the Seller or the Originator becomes aware thereof; or

(b) the occurrence of an Insolvency Event relating to the Seller or the
Originator; or

(c) a Servicer Default occurs and is continuing (other than a Servicer Default
described under Section 6.15(i) the sole remedy for which shall be to replace
MCG Capital as Servicer); or

(d) (i) any Transaction Document, or any Lien granted thereunder, shall (except
in accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of the Seller, the Depositor, the Originator or the Servicer,

(ii) the Seller, the Depositor, the Originator, the Servicer or any other party
shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
Lien thereunder, or

(iii) any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a first priority perfected
security interest; or

(e) other than in accordance with Sections 5.1(h) or 5.4(f) hereof, the
Originator, the Seller or the Servicer agrees or consents to, or otherwise
permits to occur, any amendment, modification, change, supplement or rescission
of or to the Credit and Collection Policy in whole or in part that could be
reasonably be expected to have a material adverse effect upon the Assets or
interest therein of the Trustee, for the benefit of the Secured Parties, without
the prior written consent of the Administrative Agent and the Purchaser Agents;
or

(f) the Advances Outstanding on any day exceeds the lesser of the Facility
Amount and Maximum Availability (other than any event which causes a Termination
Date (as specified in clause (iii) of the definition thereof) to occur) and such
condition continues unremedied for two Business Days; or

(g) the Seller fails to enter into a required Hedge Transaction pursuant to this
Agreement, and such failure continues unremedied for five Business Days; or

(h) as of any Determination Date, the Average Pool Delinquency Ratio exceeds
4.0%; or

(i) as of any Determination Date, the Average Pool Charged-Off Ratio exceeds
2.0%; or

(j) as of any Determination Date, the Average Portfolio Charged-Off Ratio
exceeds 7.5%; or

 

130



--------------------------------------------------------------------------------

(k) as of any Determination Date, the average Pool Yield for any Collection
Period and the two immediately prior Collection Periods does not equal or exceed
the Minimum Pool Yield and the same continues unremedied to the following
Determination Date; or

(l) on any day an Overcollateralization Shortfall exists and the same continues
unremedied for two Business Days after the date on which the Seller or the
Servicer becomes aware of such Overcollateralization Shortfall; or

(m) the Seller, the Depositor or the Originator shall be in payment default,
after giving effect to any applicable grace or cure period (but without giving
effect to any waiver or amendment), required by the terms of any agreement for
borrowed money to which any such entity is a party for an amount exceeding
$1,000,000 in the case of the Seller or the Depositor and $10,000,000 in the
case of the Originator; or

(n) the rendering of one or more final judgments, decrees or orders by a court
or arbitrator of competent jurisdiction for the payment of money in excess of
$10,000,000, individually or in the aggregate, against the Originator, or
$2,000,000 against the Seller, individually or in the aggregate, which is not
fully covered by applicable insurance and the Originator or the Seller, as the
case may be, shall not have either (i) discharged or provided for the discharge
of any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal; or

(o) the Seller fails to pay the Aggregate Unpaids on or prior to the Legal Final
Maturity Date; or

(p) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any assets of the Seller or the
Originator and such Lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a Lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Seller or the
Originator and such Lien shall not have been released within five Business Days;
or

(q) a regulatory, tax or accounting body has issued a final order that the
activities of the Seller contemplated hereby be terminated; or

(r) failure on the part of the Seller or the Originator to make any payment or
deposit (including without limitation with respect to Collections) required by
the terms of any Transaction Document on the day such payment or deposit is
required to be made and the same continues unremedied for two Business Days; or

(s) the Seller shall become required to register as an “investment company”
within the meaning of the 40 Act or the arrangements contemplated by the
Transaction Documents shall require registration as an “investment company”
within the meaning of the 40 Act; or

(t) the Seller amends the Trust Agreement without the prior written consent of
the Administrative Agent; or

 

131



--------------------------------------------------------------------------------

(u) as of any date of determination, the Diversity Score of the Eligible Loans
in the Asset Pool is (i) below 8 and is not increased to 8 or above within 60
days or (ii) is below 6 and is not increased to 8 or above within 30 days; or

(v) as of any date of determination, the Moody’s Weighted Average Rating of the
Eligible Loans in the Asset Pool is greater than 4300 and is not reduced below
4300 within (i) 30 days or (ii) 120 days in the event that the Moody’s Weighted
Average Rating is above 4300 due to revisions by Moody’s in its “Caa1” rating
assumption pursuant to clause (ii) of the definition of Moody’s Weighted Average
Rating Factor; or

(w) as of any date of determination, the S&P CDO Evaluator Test is not satisfied
and remains unsatisfied for a period of 60 days; provided, that, each of the
Servicer and the Administrative Agent reserves the right during such 60 day
period to request that S&P recalculate and reevaluate the key assumptions
utilized in the S&P CDO Evaluator Test, and in the event the Asset Pool achieves
an “A” rating by S&P at such time then the foregoing Termination Event shall be
deemed cured.

Section 10.2. Remedies.

(a) Upon the occurrence of a Termination Event, the Administrative Agent shall,
at the request of, or may, with the consent of the Purchasers with aggregate
Advances outstanding of more than 66.67% of the Advances Outstanding at such
time, by notice to the Seller, declare the Termination Date to have occurred,
the VFNs to be immediately due and payable in full (without presentment, demand,
protest or notice of any kind all of which are hereby waived by the Seller) and
the Amortization Period to have commenced; provided, however, in the case of any
event described in Section 10.1(b) or 10.1(c) (due to the occurrence of an event
described in Section 6.15(c)), the VFNs shall be immediately due and payable in
full (without presentment, demand, notice of any kind, all of which are waived
by the Seller) and the Termination Date shall be deemed to have occurred
automatically upon the occurrence of such event.

(b) Upon the occurrence of any Termination Event described in Section 10.1, no
Advances will thereafter be made. After the declaration or occurrence of the
Termination Date in accordance with Section 10.2(a), the Amortization Period
shall commence and the Trustee shall, on each Payment Date thereafter, make
payments in accordance with the provisions of Section 2.8. The Trustee, for the
benefit of the Secured Parties, shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of each applicable jurisdiction and other Applicable
Laws, which rights shall be cumulative, and also may require the Seller and
Servicer to, and the Seller and Servicer hereby agree that they will at the
Servicer’s expense and upon request of the Trustee at the direction
Administrative Agent forthwith, (i) assemble all or any part of the Assets as
directed by the Administrative Agent and make the same available to the
Administrative Agent at a place to be designated by the Administrative Agent and
(ii) without notice except as specified below, sell the Assets or any part
thereof in one or more parcels at a public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable; provided, that, notwithstanding anything to the
contrary contained herein, the Trustee, the Administrative Agent and the Secured
Parties shall not sell the Assets until (A) 30 days after the occurrence of the
events specified in

 

132



--------------------------------------------------------------------------------

Section 10.1(f), (g) and (l) and (B) the Legal Final Maturity Date in the case
of the events specified in Section 10.1(u), (v) and (w). The Seller agrees that,
to the extent notice of sale shall be required by law, at least 10 days’ notice
to the Seller of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Trustee shall not be obligated to make any sale of Assets regardless of notice
of sale having been given. The Trustee, at the direction of the Administrative
Agent, may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. All cash Proceeds
received by the Trustee in respect of any sale of, collection from, or other
realization upon, all or any part of the Assets (after payment of any amounts
incurred in connection with such sale) shall be deposited into the Collection
Account and to be applied pursuant to Section 2.8.

ARTICLE XI.

INDEMNIFICATION

Section 11.1. Indemnities by the Seller.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Seller hereby agrees to indemnify the Administrative
Agent, the Purchaser Agents, the Backup Servicer, the Trustee, the Secured
Parties, the Affected Parties and each of their respective assigns and officers,
directors, employees and agents thereof (collectively, the “Indemnified
Parties”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as the
“Indemnified Amounts”) awarded against or incurred by such Indemnified Party and
other non-monetary damages of any such Indemnified Party or any of them arising
out of or as a result of this Agreement or the ownership of an interest in the
Assets or in respect of any Asset, excluding, however, Indemnified Amounts to
the extent resulting from gross negligence or willful misconduct on the part of
such Indemnified Party. If the Seller has made any indemnity payment pursuant to
this Section 11.1 and such payment fully indemnified the recipient thereof and
the recipient thereafter collects any payments from others in respect of such
Indemnified Amounts, then the recipient shall repay to the Seller an amount
equal to the amount it has collected from others in respect of such indemnified
amounts. Without limiting the foregoing, the Seller shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:

(i) any representation or warranty made or deemed made by the Seller or any of
its respective officers under or in connection with this Agreement or any other
Transaction Document, which shall have been false or incorrect in any material
respect when made or deemed made or delivered;

(ii) the failure by the Seller to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law, including with respect to any Assets or
the nonconformity of any Assets with any such Applicable Law;

 

133



--------------------------------------------------------------------------------

(iii) the failure to vest and maintain vested in the Trustee, for the benefit of
the Secured Parties, an undivided ownership interest in the Assets or a first
priority perfected security interest in the Assets, together with all
Collections, free and clear of any Lien (other than Permitted Liens) whether
existing at the time of any Advance or at any time thereafter;

(iv) the failure to maintain, as of the close of business on each Business Day
prior to the Termination Date, an amount of Advances Outstanding that is less
than or equal to the lesser of (x) the Facility Amount and (y) the Maximum
Availability on such Business Day (other than any event which causes a
Termination Date (as specified in clause (iii) of the definition thereof) to
occur);

(v) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Assets, whether at the time of any Advance or at any subsequent time;

(vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) of any Obligor to the payment with respect to any
Asset in the Asset Pool (including, without limitation, a defense based on the
Asset not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms);

(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Seller to perform its
respective duties under any Asset;

(viii) [Reserved];

(ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Seller to qualify to do business or file any notice or
business activity report or any similar report;

(x) any action taken by the Seller in the enforcement or collection of any
Asset;

(xi) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Related Property (if any) or services that are the subject
of any Asset;

(xii) any claim, suit or action of any kind arising out of or in connection with
Environmental Laws including any vicarious liability;

(xiii) the failure by Seller to pay when due any Taxes for which the Seller is
liable, including without limitation, sales, excise or personal property taxes
payable in connection with the Assets;

 

134



--------------------------------------------------------------------------------

(xiv) any repayment by the Administrative Agent, the Purchaser Agents or a
Secured Party of any amount previously distributed in reduction of Advances
Outstanding or payment of Interest or any other amount due hereunder or under
any Hedging Agreement, in each case which amount the Administrative Agent, the
Purchaser Agents or a Secured Party believes in good faith is required to be
repaid;

(xv) the commingling of Collections on the Assets at any time with other funds;

(xvi) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances or the security interest in the Assets;

(xvii) any failure by the Seller to give reasonably equivalent value to the
Depositor in consideration for the transfer by the Depositor to the Seller of
any item of Assets or any attempt by any Person to void or otherwise avoid any
such transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(xviii) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement, the Originator Sale Agreement and the Depositor Sale
Agreement;

(xix) the failure of the Seller or any of its agents or representatives to remit
to the Servicer or the Administrative Agent, Collections on the Assets remitted
to the Seller, or any such agent or representative; or

(xx) the failure by the Seller to comply with any of the covenants set forth in
Section 5.3.

(b) Any amounts subject to the indemnification provisions of this Section 11.1
shall be paid by the Seller to the Indemnified Party within five Business Days
following such Person’s demand therefor.

(c) The obligations of the Seller under this Section 11.1 shall survive the
resignation or removal of the Administrative Agent, the Purchaser Agents, the
Servicer, the Backup Servicer or the Trustee and the termination of this
Agreement.

Section 11.2. Indemnities by the Servicer.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Servicer hereby agrees to indemnify each Indemnified
Party, forthwith on demand, from and against any and all Indemnified Amounts
awarded against or incurred by any such Indemnified Party as a result of the
failure of the Servicer to perform its duties and service the Loans in
accordance with the terms of this Agreement, except to the extent arising from
gross negligence, willful misconduct or fraud by such Indemnified Party. The
Servicer shall immediately notify the Administrative Agent if a claim is made by
any party with respect to this Agreement, and the Servicer shall assume (with
the consent of the Indemnified Party) the defense and settlement of any such
claim and pay all expenses in connection therewith, including reasonable counsel
fees, and promptly pay, discharge and satisfy any judgment or decree which may
be entered against an Indemnified Party in respect of such claim directly to and
be enforceable by the applicable Indemnified Party subject to the limitations
hereof.

 

135



--------------------------------------------------------------------------------

(b) The Servicer shall have no liability for making indemnification hereunder to
the extent any such indemnification constitutes recourse for non-payment of
Assets in the Asset Pool due to credit problems of the Obligors.

(c) The obligations of the Servicer under this Section 11.2 shall survive the
resignation or removal of the Administrative Agent, the Purchaser Agents, the
Backup Servicer or the Trustee and the termination of this Agreement.

(d) Any indemnification pursuant to this Section 11.2 shall be the obligation of
the Servicer and shall not be payable from the Assets.

Section 11.3. After-Tax Basis.

Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.

ARTICLE XII.

THE ADMINISTRATIVE AGENT

AND PURCHASER AGENTS

Section 12.1. The Administrative Agent.

(a) Appointment of Administrative Agent. Each Purchaser Agent and each Secured
Party hereby appoints and authorizes the Administrative Agent as its agent
hereunder and hereby further authorizes the Administrative Agent to appoint
additional agents to act on its behalf and for the benefit of each of the
Purchaser Agents and each Secured Party. Each of the Purchaser Agents and each
Secured Party further authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. With respect to any actions which are incidental to the actions
specifically delegated to the Administrative Agent hereunder, the Administrative
Agent shall not be required to take any such incidental action hereunder, but
shall be required to act or to refrain from acting (and shall be fully protected
in acting or refraining from acting) upon the direction of each Purchaser Agent;
provided, however, that the Administrative Agent shall not be required to take
any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Purchaser Agent or a Purchaser
pursuant to the foregoing provisions and the Administrative Agent does not
receive a consent (either positive or negative) from such Person within 10
Business Days of such Person’s receipt of such request, then such Purchaser
Agent or Purchaser shall be deemed to have declined to consent to the relevant
action.

 

136



--------------------------------------------------------------------------------

(b) Administrative Agent’s Standard of Care. The Administrative Agent shall
exercise such rights and powers vested in it by this Agreement and the other
Transaction Documents, and use the same degree of care and skill in their
exercise as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs.

(c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Without
limiting the foregoing, the Administrative Agent: (i) may consult with legal
counsel (including counsel for the Seller or the Originator), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Seller, the Originator, the Depositor
or the Servicer or to inspect the property (including the books and records) of
the Seller, the Originator, the Depositor or the Servicer; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent certificate or other instrument or
writing (which may be by telex) believed by it to be genuine and signed or sent
by the proper party or parties.

(d) Credit Decision with Respect to the Administrative Agent. Each Purchaser
Agent and Secured Party acknowledges that it has, independently and without
reliance upon the Administrative Agent, or any of the Administrative Agent’s
Affiliates, and based upon such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement
and the other Transaction Documents to which it is a party. Each Purchaser Agent
and Secured Party also acknowledges that it will, independently and without
reliance upon the Administrative Agent, or any of the Administrative Agent’s
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.

(e) Indemnification of the Administrative Agent. Each Purchaser Agent agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Seller
or the Servicer), ratably in accordance with the Commitment of its related
Purchaser from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder; provided, that,
the Purchaser Agents shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful

 

137



--------------------------------------------------------------------------------

misconduct. Without limitation of the foregoing, each Purchaser Agent agrees to
reimburse the Administrative Agent, ratably in accordance with the Commitment of
its related Purchaser promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Purchaser Agents or the Purchasers hereunder and/or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Seller or the Servicer.

(f) Successor Administrative Agent. The Administrative Agent may resign at any
time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Purchaser Agent and the Seller and may be removed at any
time with cause by the Purchaser Agents acting jointly. Upon any such
resignation or removal, the Purchaser Agents acting jointly shall appoint a
successor Administrative Agent. Each Purchaser Agent agrees that it shall not
unreasonably withhold or delay its approval of the appointment of a successor
Administrative Agent. If no such successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the removal
of the retiring Administrative Agent, then the retiring Administrative Agent
may, on behalf of the Secured Parties, appoint a successor Administrative Agent
which successor Administrative Agent shall be either (i) a commercial bank
organized under the laws of the United States or of any state thereof and have a
combined capital and surplus of at least $50,000,000 or (ii) an Affiliate of
such a bank. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article XII shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.

(g) Payments by the Administrative Agent. Unless specifically allocated to a
specific Purchaser Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Purchaser Agents shall be
paid by the Administrative Agent to the Purchaser Agents pro rata in accordance
with their related Purchaser’s respective Advances Outstanding, or if there are
no Advances Outstanding in accordance with their related Purchaser’s most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 12:00 noon on such Business Day, in which case
the Administrative Agent shall use its reasonable efforts to pay such amounts to
each Purchaser Agent on such Business Day, but, in any event, shall pay such
amounts to such Purchaser Agent not later than the following Business Day.

 

138



--------------------------------------------------------------------------------

Section 12.2. The Purchaser Agents.

(a) Authorization and Action. Each Purchaser hereby designates and appoints its
applicable Purchaser Agent to act as its agent hereunder and under each other
Transaction Document, and authorizes such Purchaser Agent to take such actions
as agent on its behalf and to exercise such powers as are delegated to such
Purchaser Agent by the terms of this Agreement and the other Transaction
Documents together with such powers as are reasonably incidental thereto. Each
Purchaser Agent hereby represents that, as of the later of the Effective Date or
the date such Purchaser Agent becomes a party hereto, its short-term unsecured
debt rating is not less than “P-1” by Moody’s (provided, that, if the short-term
unsecured debt rating of any entity has been placed on watch by Moody’s for
possible downgrade, such short-term unsecured debt rating shall be deemed to
have been downgraded by one rating subcategory). Such Purchaser Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in any other Transaction Document, or any fiduciary relationship with its
related Purchaser, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Purchaser Agent shall be
read into this Agreement or any other Transaction Document or otherwise exist
for such Purchaser Agent. In performing its functions and duties hereunder and
under the other Transaction Documents, such Purchaser Agent shall act solely as
agent for its related Purchaser and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for the
Seller, the Depositor, the Originator or the Servicer or any of the Seller’s,
the Depositor’s, the Originator’s or the Servicer’s successors or assigns. Such
Purchaser Agent shall not be required to take any action that exposes such
Purchaser Agent to personal liability or that is contrary to this Agreement, any
other Transaction Document or Applicable Law. The appointment and authority of
such Purchaser Agent hereunder shall terminate upon the indefeasible payment in
full of all Aggregate Unpaids.

(b) Delegation of Duties. Each applicable Purchaser Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Such Purchaser Agent shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c) Exculpatory Provisions. Neither any applicable Purchaser Agent nor any of
its directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to its related Purchaser for any recitals, statements, representations or
warranties made by the Seller, the Depositor, the Originator or the Servicer
contained in any Transaction Document or any certificate, report, statement or
other document referred to or provided for in, or received under or in
connection with, any Transaction Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, any
other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of the Seller, the Depositor, the
Originator or the Servicer to perform its obligations hereunder or thereunder,
or for the satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. Such Purchaser Agent shall not be under any obligation
to its related Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller, the Depositor, the Originator or the
Servicer. Such Purchaser Agent shall not be deemed to have knowledge of any
Termination Event or Unmatured Termination Event unless such Purchaser Agent has
received notice from the Seller or its related Purchaser.

 

139



--------------------------------------------------------------------------------

(d) Reliance by Purchaser Agents. Each applicable Purchaser Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Seller or the Servicer), independent accountants and other experts selected by
such Purchaser Agent. Such Purchaser Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
its related Purchaser as it deems appropriate and it shall first be indemnified
to its satisfaction by its Purchaser; provided, that, unless and until such
Purchaser Agent shall have received such advice, such Purchaser Agent may take
or refrain from taking any action as such Purchaser Agent shall deem advisable
and in the best interests of its related Purchaser. Each applicable Purchaser
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of its related Purchaser, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
its related Purchaser.

(e) Non-Reliance on Purchaser Agent. Each applicable Purchaser expressly
acknowledges that neither its related Purchaser Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by such Purchaser Agent
hereafter taken, including, without limitation, any review of the affairs of the
Seller or the Servicer, shall be deemed to constitute any representation or
warranty by such Purchaser Agent. Each applicable Purchaser represents and
warrants to its related Purchaser Agent that it has and will, independently and
without reliance upon such Purchaser Agent, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, the Depositor, the
Originator and the Servicer and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

(f) Purchaser Agents are in their Respective Individual Capacities. Each
applicable Purchaser Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Seller or any
Affiliate of the Seller as though such Purchaser Agent were not a Purchaser
Agent hereunder. With respect to Advances pursuant to this Agreement, such
Purchaser Agent shall have the same rights and powers under this Agreement in
its individual capacity as any Purchaser and may exercise the same as though it
were not a Purchaser Agent, and the terms “Purchaser,” and “Purchasers,” shall
include such Purchaser Agent in its individual capacity.

(g) Successor Purchaser Agents. Each applicable Purchaser Agent may, upon five
days’ notice to the Seller and its related Purchaser, and such Purchaser Agent
will, upon the direction of its related Purchaser resign as the Purchaser Agent
for such Purchaser. If such Purchaser Agent shall resign, then its related
Purchaser during such five day period shall appoint a successor agent. If for
any reason no successor agent is appointed by such Purchaser during such five
day period, then effective upon the termination of such five day period, and the
Seller shall make all payments in respect of the Aggregate Unpaids directly to
such Purchaser, and for all

 

140



--------------------------------------------------------------------------------

purposes shall deal directly with such Purchaser. After any retiring Purchaser
Agent’s resignation hereunder as a Purchaser Agent, the provisions of Articles
XI and XII shall inure to its benefit with respect to any actions taken or
omitted to be taken by it while it was a Purchaser Agent under this Agreement.

ARTICLE XIII.

MISCELLANEOUS

Section 13.1. Amendments and Waivers.

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Seller, the Servicer, the Backup Servicer, the Trustee,
the Administrative Agent and the Purchasers with aggregate Advances outstanding
of more than 50% of the Advances Outstanding at such time, and notice to each
applicable Rating Agency; provided, that, no such amendment, waiver or
modification affecting the rights or obligations of any Hedge Counterparty shall
be effective without the written agreement of such Person; provided, further,
that, (a) no such amendment, waiver or modification that is material shall be
effective unless the Rating Agencies shall have provided Ratings Confirmations
if and to the extent required by the Rating Agencies rating the commercial paper
notes of any Purchaser and (b) no such amendment, waiver or modification shall
be made to the definitions of Hedge Counterparty or to Section 5.5(b), or to
increase the Facility Amount, without prior notice to Moody’s and the
satisfaction of the Moody’s Rating Condition; provided, further, that, no such
amendment, waiver or modification shall, without the consent of each affected
Purchaser (i) extend the date of any payment or deposit of Collections by the
Seller or the Servicer, (ii) reduce the rate or extend the time of payment of
Interest, (iii) reduce any fees payable to such Purchaser or its related
Purchaser Agent, (iv) change the Commitment of such Purchaser, (v) consent to or
permit the assignment or transfer by the Seller of any of its rights and
obligations under this Agreement, (vi) amend this Section 13.1, or
(vii) otherwise materially and adversely affect the rights of any such Purchaser
hereunder. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 13.2. Notices, Etc.

All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, transmitted or delivered, as to
each party hereto, at its address set forth under its name on the signature
pages hereof or at such other address as shall be designated by such party in a
written notice to the other parties hereto; in the case of (i) S&P, to Standard
and Poor’s Rating Service, 55 Water Street, 41st Floor, New York, New York
10041, Attention: ABS Surveillance Group – CDO Group, Facsimile No.:
(212) 438-2662, Email: servicer_reports@sandp.com, (ii) Moody’s, to Moody’s
Investors Service, 99 Church Street, 4th Floor, New York, New York 10007,
Attention: Structured Finance Surveillance, Facsimile No: (212) 553-0344, Email:
cdomonitoring@moodys.com and (iii) Fitch, to Fitch, Inc., One State Street
Plaza, New York, New York 10004, Attention: CDO Surveillance, Facsimile No.:
(212) 514-6501. All such notices and communications shall be effective, upon
receipt, or in the case of (a) notice by mail, five days after being deposited
in the United States mail, first class postage prepaid or (b) notice by
facsimile copy, when verbal communication of receipt is obtained.

 

141



--------------------------------------------------------------------------------

In the event of an Insolvency Event with respect to the Servicer, each Purchaser
Agent shall be required to deliver prompt written notice of such Insolvency
Event to each Rating Agency.

Section 13.3. Ratable Payments.

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Aggregate Unpaids owing to such Secured Party
(other than payments received pursuant to Section 11.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Aggregate Unpaids held by the other Secured Parties so that after
such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids; provided, however, that if all or any portion of such excess
amount is thereafter recovered from such Secured Party, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

Section 13.4. No Waiver; Remedies.

No failure on the part of the Administrative Agent, the Purchaser Agents, the
Trustee, the Backup Servicer or a Secured Party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law.

Section 13.5. Binding Effect; Benefit of Agreement.

This Agreement shall be binding upon and inure to the benefit of the Seller, the
Servicer, the Administrative Agent, the Purchaser Agents, the Backup Servicer,
the Trustee, the Secured Parties and their respective successors and permitted
assigns. Each Hedge Counterparty, each Affected Party and each Indemnified Party
shall be an express third party beneficiary of this Agreement.

Section 13.6. Term of this Agreement.

This Agreement, including, without limitation, the Seller’s representations and
covenants set forth in Articles IV and V, and the Servicer’s representations,
covenants and duties set forth in Articles VI, VII and VIII, create and
constitute the continuing obligation of the parties hereto in accordance with
its terms, and shall remain in full force and effect until the Collection Date;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made or deemed made by the Seller pursuant to
Articles III and IV, the indemnification and payment provisions of Article XI
and the provisions of Section 13.9, Section 13.10 and Section 13.11, shall be
continuing and shall survive any termination of this Agreement.

 

142



--------------------------------------------------------------------------------

Section 13.7. Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 13.8. Waiver of Jury Trial.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

Section 13.9. Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Indemnified
Parties under Article XI hereof, each of the Seller and the Originator agrees to
pay on demand all reasonable costs and expenses of the Administrative Agent, the
Purchaser Agents, the Backup Servicer, the Trustee and the Secured Parties
incurred in connection with the preparation, execution, delivery,
administration, renewal, amendment or modification of, or any waiver or consent
issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith (including any Hedging Agreement),
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent, the Purchaser Agents, the Backup Servicer,
the Trustee and the Secured Parties with respect thereto and with respect to
advising the Administrative Agent, the Purchaser Agents, the Backup Servicer,
the Trustee and the Secured Parties as to their respective rights and remedies
under this Agreement and the other documents to be delivered hereunder or in
connection herewith (including any Hedging Agreement), and all costs and
expenses, if any (including reasonable counsel fees and expenses), incurred by
the Administrative Agent, the Purchaser Agents, the Backup Servicer, the Trustee
or the Secured Parties in connection with the enforcement of this Agreement and
the other documents to be delivered hereunder or in connection herewith
(including any Hedging Agreement).

(b) The Seller and Originator shall pay on demand any and all stamp, sales,
excise and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the other documents to be delivered hereunder or any agreement or other document
providing liquidity support, credit enhancement or other similar support to the
Purchasers in connection with this Agreement or the funding or maintenance of
Advances hereunder.

 

143



--------------------------------------------------------------------------------

(c) The Seller and Originator shall pay on demand all other reasonable costs,
expenses and Taxes (excluding income taxes) incurred by the Administrative
Agent, the Purchaser Agents or the Secured Parties (“Other Costs”), under or in
connection with this Agreement.

Section 13.10. No Proceedings.

(a) Each of the parties hereto hereby agrees that it will not institute against,
or join any other Person in instituting against any Purchaser any Insolvency
Proceeding so long as any commercial paper issued by such Purchaser shall be
outstanding and there shall not have elapsed one year and one day since the last
day on which any such commercial paper shall have been outstanding.

(b) Each of the parties hereto (other than the Administrative Agent, with the
consent of the Purchaser Agents) hereby agrees that it will not institute
against, or join any other Person in instituting against, the Seller or the
Depositor any Insolvency Proceeding so long as there shall not have elapsed one
year and one day since the Collection Date.

Section 13.11. Recourse Against Certain Parties; Limitation of Payments.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of MCG Capital, the Administrative Agent, the Purchaser Agents, or
any Secured Party as contained in this Agreement or any other agreement,
instrument or document entered into by it pursuant hereto or in connection
herewith shall be had against any incorporator, affiliate, stockholder, officer,
employee or director of MCG Capital, the Administrative Agent, the Purchaser
Agents, or any Secured Party, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of MCG Capital, the
Administrative Agent, the Purchaser Agents, or any Secured Party contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of MCG Capital, the Administrative Agent, the
Purchaser Agents, or any Secured Party, and that no personal liability
whatsoever shall attach to or be incurred by any incorporator, stockholder,
affiliate, officer, employee or director of MCG Capital, the Administrative
Agent, the Purchaser Agents, or any Secured Party, under or by reason of any of
the obligations, covenants or agreements of MCG Capital, the Administrative
Agent, the Purchaser Agents, or any Secured Party contained in this Agreement or
in any other such instruments, documents or agreements, or that are implied
therefrom, and that any and all personal liability of each incorporator,
stockholder, affiliate, officer, employee or director of MCG Capital, the
Administrative Agent, the Purchaser Agents or any Secured Party, or any of them,
for breaches by MCG Capital, the Administrative Agent, the Purchaser Agents, or
any Secured Party of any such obligations, covenants or agreements, which
liability may arise either at common law or at equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.

 

144



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, no Purchaser
shall have any obligation to pay any amount required to be paid by it hereunder
in excess of any amount available to such Purchaser, as applicable, after paying
or making provision for the payment of its Commercial Paper Notes. All payment
obligations of any Purchaser hereunder are contingent on the availability of
funds in excess of the amounts necessary to pay its Commercial Paper Notes; and
each of the other parties hereto agrees that it will not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by such Purchaser, as applicable, exceeds the amount
available to such Purchaser, as applicable, to pay such amount after paying or
making provision for the payment of its Commercial Paper Notes.

(c) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Seller, the Originator or the Servicer or any other Person against
the Administrative Agent, the Secured Parties or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Seller, the Originator and the Servicer each
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.

(d) No obligation or liability to any Obligor under any of the Loans is intended
to be assumed by the Administrative Agent and the Secured Parties under or as a
result of this Agreement and the transactions contemplated hereby.

(e) The provisions of this Section 13.11 shall survive the termination of this
Agreement.

Section 13.12. Protection of Right, Title and Interest in the Assets; Further
Action Evidencing Advances.

(a) The Servicer shall cause this Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Trustee for the benefit
of the Secured Parties and of the Secured Parties to the Assets to be promptly
recorded, registered and filed, and at all times to be kept recorded, registered
and filed, all in such manner and in such places as may be required by law fully
to preserve and protect the right, title and interest of the Trustee for the
benefit of the Secured Parties hereunder to all property comprising the Assets.
The Servicer shall deliver to the Administrative Agent file-stamped copies of,
or filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recording, registration or filing.
The Seller shall cooperate fully with the Servicer in connection with the
obligations set forth above and will execute any and all documents reasonably
required to fulfill the intent of this Section 13.12(a).

(b) The Seller agrees that from time to time, at its expense, it will promptly
authorize, execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the Advances hereunder and the security
interest granted in the Assets, or to enable the Administrative Agent or the
Secured Parties to exercise and enforce their rights and remedies hereunder or
under any Transaction Document.

 

145



--------------------------------------------------------------------------------

(c) If the Seller or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s costs and expenses incurred in
connection therewith shall be payable by the Seller as provided in Article XI.
The Seller irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Seller
(i) to execute on behalf of the Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Assets and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Assets as a financing statement in such offices as the Administrative Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Secured Parties in the Assets.
This appointment is coupled with an interest and is irrevocable.

(d) Without limiting the generality of the foregoing, Seller will, not earlier
than six months and not later than three months prior to the fifth anniversary
of the date of filing of the financing statement referred to in Section 3.1 or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:

(1) authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

(2) deliver or cause to be delivered to the Administrative Agent an opinion of
the counsel for Seller, in form and substance reasonably satisfactory to the
Administrative Agent, confirming and updating the opinion delivered pursuant to
Section 3.1 with respect to perfection and otherwise to the effect that the
security interest hereunder continues to be an enforceable and perfected
security interest, subject to no other Liens of record except as provided herein
or otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

Section 13.13. Confidentiality.

The Seller, the Servicer (if other than MCG Capital), the Administrative Agent,
the Purchaser Agents, the Purchasers, the Trustee, and the Backup Servicer shall
maintain and shall cause each of its employees, officers, agents and Affiliates
to maintain the confidentiality of material non-public information concerning
MCG Capital and its Public Securities or about the Obligors (to the extent MCG
Capital has advised such Person or such Person has actual knowledge that the
loan documents prohibit disclosure of such information with respect to the
Obligors) obtained by it or them in connection with the structuring,
negotiating, execution and performance of the transactions contemplated herein,
except that each such party and its employees, officers, agents and Affiliates
may disclose such information to other parties to the Transaction Documents and
to its external accountants, attorneys, any potential subservicers, any Rating
Agencies, any federal or state regulators of the Purchasers and the agents of
such Persons provided such Persons expressly agree to maintain the
confidentiality of such information and as required by an Applicable Law or
order of any judicial or administrative proceeding.

 

146



--------------------------------------------------------------------------------

Section 13.14. Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any fee letter delivered by the Originator to the Administrative
Agent, the Purchaser Agents, and the Secured Parties.

Section 13.15. Waiver of Setoff.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Purchaser or its assets.

Section 13.16. Assignments.

With the prior written consent of the Seller (which consent shall not be
unreasonably withheld, each Purchaser may at any time assign, or grant a
security interest or sell a participation interest in, any Advance (or portion
thereof) to any Person; provided, that, in the case of an assignment of any such
Purchaser’s Variable Funding Note, the assignee (other than any assignee that is
a Liquidity Bank) shall execute and deliver to the Servicer and the
Administrative Agent a Transferee Letter substantially in the form of Exhibit K
hereto; provided, further, that, notwithstanding the foregoing, no Purchaser
shall need prior consent to at any time assign, grant a security interest or
sell a participation in, any Advance (or portion thereof) (i) to any Person
other than any Non-Permitted Transferee on and after the occurrence of a
Termination Event or Unmatured Termination Event or (ii) to any Liquidity Bank.
The parties to any such assignment, grant or sale of participation interest
shall execute and deliver to the applicable Purchaser’s Agent, for its
acceptance and recording in its books and records, such agreement or document as
may be satisfactory to such parties and such Purchaser Agent. The Seller shall
not assign or delegate, or grant any interest in, or permit any Lien (other than
Permitted Liens) to exist upon, any of the Seller’s rights, obligations or
duties under this Agreement without the prior written consent of the
Administrative Agent. Each Purchaser Agent will provide the Seller with notice
of any person who, from time to time after the Effective Date, becomes a
Liquidity Bank for such Purchaser Agent’s Purchaser under the Liquidity
Agreement for such Purchaser related to the transaction contemplated hereby.

 

147



--------------------------------------------------------------------------------

Section 13.17. Heading and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

Section 13.18. Loans Subject to Retained Interest Provisions.

(a) With respect to any Loan included in the Assets subject to the Retained
Interest provisions of this Agreement, the Seller will own only the principal
portion of such Loans outstanding as of the applicable Cut-Off Date. Principal
Collections received by the Seller or the Servicer on any Revolving Loans will
be allocated first to the portion of such Revolving Loan owned by the Seller,
until the principal amount of such portion is reduced to zero, and then to the
portion not owned by the Seller; provided, however, if (i) a payment default
occurs with respect to any of the related Loans, (ii) the Originator has
determined in its sole discretion that an Obligor’s credit has deteriorated or
(iii) the Originator has determined in its sole discretion to reduce its
commitment to an Obligor, then Principal Collections received on the applicable
Loan will be allocated between the portion owned by the Seller and the portion
not owned by the Seller pro rata based upon the outstanding principal amount of
each such portion.

(b) With respect to any Loan included in the Asset Pool subject to the Retained
Interest provisions of this Agreement, Interest Collections received by the
Servicer on those Loans will be allocated between the portion owned by the
Seller and the portion not owned by the Seller pro rata based upon the
outstanding principal amount of each such portion.

Section 13.19. Tax Treatment.

(a) It is the intention of the Seller and the Purchasers that, for U.S. federal,
state and local income and franchise tax purposes only, the Advances made
hereunder will be treated as evidence of indebtedness secured by the Asset Pool.
The Seller, by entering into this Agreement, and the Purchasers, by making the
Advances described herein, agree to treat the Advances for U.S. federal, state
and local income and franchise tax purposes as indebtedness. The provisions of
this Agreement and all related Transaction Documents shall be construed to
further these intentions of the parties.

(b) Notwithstanding any other express or implied agreement to the contrary, the
parties agree and acknowledge that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure,
except to the extent that confidentiality is reasonably necessary to comply with
U.S. federal or state securities laws. For purposes of this paragraph, the terms
“tax treatment” and “tax structure” have the meanings specified in Treasury
Regulation section 1.6011-4(c).”

 

148



--------------------------------------------------------------------------------

Section 13.20. Waiver of Overcollateralization Shortfalls.

The Administrative Agent and each Purchaser Agent hereby waives any failure by
the Seller, or the Servicer on its behalf, to cure any Overcollateralization
Shortfall or compliance with Maximum Availability in existence prior to
December 31, 2008 occurring as a result of the excess, if any, in (i) the fair
market value of any Loan as required by, and in accordance with, the 40 Act and
any orders of the Securities and Exchange Commission issued to the Originator
(and as determined by the Board of Directors of the Originator and reviewed by
its auditors) over (ii) the fair market value of such Loan determined in
accordance with GAAP.

[Remainder of Page Intentionally Left Blank.]

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:     MCG COMMERCIAL LOAN FUNDING TRUST       By:   Wilmington Trust
Company, not in its individual capacity, but solely as Owner Trustee       By:  
/s/ Jeanne M. Oller         Name: Jeanne M. Oller         Title: Assistant Vice
President      

MCG Capital Corporation

9011 Arboretum Parkway, Suite 250

Richmond, Virginia 23236

Attention: Chief Accounting Officer

Facsimile No.: (804) 272-3694

 

and

     

MCG Capital Corporation

1100 Wilson Blvd., Suite 3000

Arlington, Virginia 22209

Attention: Chief Financial Officer and General

Counsel

Facsimile No.: (703) 247-7545

 

with a copy to:

 

Wilmington Trust Company

One Rodney Square North

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile: (302) 427-4749

[Signatures continued on the Following Page]

 

   S-1   

Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE ORIGINATOR AND SERVICER:     MCG CAPITAL CORPORATION       By:   /s/ Steven
F. Tunney         Name: Steven F. Tunney         Title: President and CEO      

MCG Capital Corporation

9011 Arboretum Parkway, Suite 250

Richmond, Virginia 23236

Attention: Chief Accounting Officer

Facsimile No.: (804) 272-3694

 

and

     

MCG Capital Corporation

1100 Wilson Blvd., Suite 3000

Arlington, Virginia 22209

Attention: Chief Financial Officer and General

Counsel

Facsimile No.: (703) 247-7545

[Signatures Continued on the Following Page]

 

   S-2   

Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC:     THREE PILLARS FUNDING LLC

Commitment:

$190,000,000

    By   /s/ Doris J. Hearn         Name: Doris J. Hearn         Title: Vice
President      

c/o Amacar Group, L.L.C.

6525 Morrison Boulevard, Suite 318

Charlotte, North Carolina 28211

Attention:                    Douglas Johnson

Facsimile No.:            (704) 365-1362

Confirmation No.:      (704) 365-0569

THE PURCHASER AGENT FOR THREE PILLARS FUNDING LLC AND ADMINISTRATIVE AGENT:    
SUNTRUST ROBINSON HUMPHREY, INC.       By:   /s/ Michael G. Maza         Name:
Michael G. Maza         Title: Managing Director      

23rd floor – MC 3950

303 Peachtree Street

Atlanta, Georgia 30308

Attention:                    Kecia Howson

Facsimile No.:            (404) 813-0000

Confirmation No.:      (404) 813-5207

[Signatures continued on the Following Page]

 

   S-3   

Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE BACKUP SERVICER:     WELLS FARGO BANK, NATIONAL ASSOCIATION,     not in its
individual capacity but solely as Backup Servicer     By:   /s/ Kristen L.
Puttin         Name:  Kristen L. Puttin         Title:    Vice President      

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention:                    Corporate Trust Services

                                     Asset-Backed Administration

Facsimile No.:            (612) 667-3539

Confirmation No.:      (612) 667-8058

THE TRUSTEE:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Trustee

      By:   /s/ Kristen L. Puttin         Name:  Kristen L. Puttin        
Title:    Vice President      

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention:                    Corporate Trust Services

                                    Asset-Backed Administration

Facsimile No.:            (612) 667-3539

Confirmation No.:      (612) 667-8058

 

   S-4   

Amended and Restated

Sale and Servicing Agreement